Exhibit 10.1

 

Execution Copy

 

 

AGREEMENT FOR SALE AND PURCHASE OF HOTEL

 

 

EQUINOX RESORT

 

 

MANCHESTER VILLAGE, VERMONT

 

 

By and Between

 

 

HEI EQUINOX LLC,
a Delaware limited liability company

 

 

(“Seller”)

 

 

and

 

 

CWI MANCHESTER HOTEL, LLC,
a Delaware limited liability company

 

 

(“Purchaser”)

 

 

December 11, 2015


 

AGREEMENT FOR SALE AND PURCHASE OF HOTEL

 

 

Table of Contents

 

 

 

 

Page

 

 

ARTICLE I DEFINITIONS AND REFERENCES

1

 

Section 1.1

Definitions

1

 

Section 1.2

References

12

 

 

 

 

ARTICLE II SALE AND PURCHASE; “AS IS,” “WHERE IS” SALE

13

 

Section 2.1

Sale and Purchase

13

 

Section 2.2

As is, Where is

13

 

 

 

 

ARTICLE III PURCHASE PRICE

16

 

Section 3.1

Purchase Price; Deposit

16

 

Section 3.2

Application of Deposit

19

 

 

 

 

ARTICLE IV DILIGENCE MATTERS

19

 

Section 4.1

Inspection Period

19

 

Section 4.2

Review and Inspection

20

 

Section 4.3

Testing

20

 

Section 4.4

Acceptance or Rejection

20

 

Section 4.5

Confidentiality

20

 

Section 4.6

Indemnification; Restoration; Insurance

21

 

Section 4.7

Title and Survey

22

 

Section 4.8

Space Leases, Hotel Contracts and Equipment Leases

23

 

Section 4.9

Franchise Agreement

24

 

Section 4.10

3-05 Audit

25

 

Section 4.11

Estoppels

26

 

Section 4.12

Golf Agreement; Orvis Agreement; Land Rover Agreement

26

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

27

 

Section 5.1

Representations and Warranties of Seller

27

 

Section 5.2

Representations and Warranties of Purchaser

32

 

Section 5.3

Duration of Representations and Warranties and Covenants; Limitations on
Liability

33

 

Section 5.4

Indemnities

34

 

Section 5.5

Procedure for Indemnification with Respect to Third Party Claims

35

 

 

 

 

ARTICLE VI CLOSING AND CLOSING DELIVERIES

36

 

Section 6.1

Closing

36

 

Section 6.2

Escrow

36

 

Section 6.3

Seller’s Deliveries

36

 

Section 6.4

Purchaser’s Deliveries

38

 

Section 6.5

Expenses

38

 

Section 6.6

Concurrent Transactions

39

 

(i)


 

 

Section 6.7

Possession

39

 

 

 

 

ARTICLE VII ADJUSTMENTS AND PRORATIONS CLOSING STATEMENTS

39

 

Section 7.1

Adjustments and Prorations

39

 

Section 7.2

Payment

42

 

Section 7.3

Survival

43

 

 

 

 

ARTICLE VIII CONDITIONS TO SELLER’S OBLIGATIONS

43

 

Section 8.1

Conditions

43

 

 

 

 

ARTICLE IX CONDITIONS TO PURCHASER’S OBLIGATIONS

44

 

Section 9.1

Conditions

44

 

Section 9.2

Closing Condition Failure

46

 

 

 

 

ARTICLE X ACTIONS AND OPERATIONS PENDING CLOSING

47

 

Section 10.1

Actions and Operations Pending Closing

47

 

 

 

 

ARTICLE XI CASUALTIES AND TAKINGS

49

 

Section 11.1

Casualties

49

 

Section 11.2

Takings

50

 

 

 

 

ARTICLE XII EMPLOYEES

51

 

Section 12.1

Employees

51

 

 

 

 

ARTICLE XIII NOTICES

53

 

Section 13.1

Notices

53

 

 

 

 

ARTICLE XIV ADDITIONAL COVENANTS

54

 

Section 14.1

Additional Covenants

54

 

 

 

 

ARTICLE XV DEFAULTS AND REMEDIES; EFFECT OF TERMINATION

55

 

Section 15.1

Purchaser Default/Seller’s Remedies

55

 

Section 15.2

Seller Default/Purchaser’s Remedies

57

 

Section 15.3

Attorneys’ Fees

57

 

Section 15.4

No Reservation of Property

57

 

 

 

 

ARTICLE XVI IRS FORM 1099-S DESIGNATION

58

 

Section 16.1

Designee

58

 

 

 

 

ARTICLE XVII MISCELLANEOUS PROVISIONS

58

 

Section 17.1

Construction

58

 

Section 17.2

Severability

59

 

Section 17.3

Publicity

59

 

Section 17.4

Assignment

59

 

Section 17.5

Business Days

60

 

Section 17.6

Counterparts

60

 

Section 17.7

Recitals, Exhibits and Schedules

60

 

Section 17.8

Entirety

60

 

(ii)


 

 

Section 17.9

Amendments to Agreement

60

 

Section 17.10

Governing Law

61

 

Section 17.11

Jurisdiction

61

 

Section 17.12

Jury Trial Waiver

61

 

Section 17.13

Successors and Assigns

61

 

Section 17.14

No Agreement Until Execution

61

 

Section 17.15

Recording

61

 

Section 17.16

Exclusivity

61

 

 

 

 

ARTICLE XVIII GENERAL ESCROW PROVISIONS

61

 

Section 18.1

General Escrow Provisions

61

 

Exhibit A:

Excluded Assets

Exhibit B:

Land

Exhibit C:

Pending or Threatened Litigation

Exhibit D:

Schedule of Leases and Related Matters

Exhibit E:

Ongoing Tax Appeals

Exhibit F:

Hotel Contracts and Related Matters

Exhibit G:

Form of Deed

Exhibit H:

Form of Bill of Sale

Exhibit I:

Form of Assignment and Assumption Agreement

Exhibit J:

Form of Certification of Non-Foreign Status

Exhibit K:

Form of 1099 Designation

Exhibit L:

Allocation of Transaction Costs and Expenses

Exhibit M:

Permitted Exceptions

Exhibit N:

Documents and Financial Information Required by McGladrey

Exhibit O:

Form of Audit Representation Letter

Exhibit P:

Diligence Material

Exhibit Q:

Violations of Legal Requirements

Exhibit R:

Material Permits

Exhibit S:

Ongoing Capital Improvements

Exhibit T:

Employee Census

Exhibit U:

Form of Estoppel

Exhibit V-1:

Comp Certificates

Exhibit V-2:

Golf Certificates

Exhibit V-3:

Gift Cards

Exhibit W:

Material Franchise Terms

Exhibit X:

Purchase Price Allocation

 

(iii)


 

AGREEMENT FOR SALE AND PURCHASE OF HOTEL

 

THIS AGREEMENT FOR SALE AND PURCHASE OF HOTEL (this “Agreement”), dated as of
December 11, 2015 (the “Effective Date”), is entered into by and between HEI
EQUINOX LLC, a Delaware limited liability company (“Seller”), and CWI MANCHESTER
HOTEL, LLC, a Delaware limited liability company (“Purchaser”).

 

RECITALS:

 

A.                                Seller is the owner of the Land and the
Improvements commonly referred to as the Equinox Resort and located in
Manchester Village, Vermont, the Hotel, the Fixtures and Tangible Personal
Property, Operating Equipment, Consumables, Inventory, Intellectual Property and
Miscellaneous Hotel Assets (each as hereinafter defined).

 

B.                                 Seller desires to sell, and Purchaser desires
to purchase, the Property (as hereinafter defined) upon and subject to the terms
and conditions hereinafter set forth.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the representations, warranties, agreements,
covenants and conditions contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser agree as follows:

 

ARTICLE I

 

DEFINITIONS AND REFERENCES

 

Section 1.1                       Definitions.

 

Account Cash:  The balances of all cash and securities and other instruments
held by Seller or by Manager or for the benefit of Seller or the Property and
deposited, held or contained in any account, bank or vault and/or any reserve
for the replacement of fixtures, furnishings and equipment, as well as any other
reserves held by any lender on the Property, all of which are owned and to be
retained by Seller or any Affiliate of Seller, but not including Cash on Hand.

 

Accounts Receivable:  All amounts properly due and payable from the operation of
the Hotel and which are not paid as of the Closing, including, without
limitation, charges for the use or occupancy of any guest, conference or banquet
rooms or other facilities at the Hotel, any restaurant, bar or banquet services,
or any other goods or services provided at the Hotel, but expressly excluding
items of income otherwise prorated pursuant to Article VII.

 

Accrued Vacation Pay: The monetary value of any vacation days earned and accrued
by the Employees as of the time in question (computed by reference to, as
applicable, the rate of the salaries and wages earned by such Employees as of
the time in question), under and in

 


 

accordance with Manager’s employment policies (including all employment taxes
with respect thereto).

 

Additional Deposit:  Shall have the meaning given to it in Section 3.1(a).

 

Additional Hotel Components: The hotel amenities, services and programs
evidenced by the Driving School Agreement, the Falconry School Agreement, the
Orvis Agreement, and Golf Agreement.

 

Affiliate:  With respect to a specific entity, any natural person or any firm,
corporation, partnership, association, trust or other entity which, directly or
indirectly, controls or is under common control with the subject entity, and
with respect to any specific entity or person, any firm, corporation,
partnership, association, trust or other entity which is controlled by the
subject entity or person.  For purposes hereof, the term “control” or
“controlled by” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of any such
entity or the power to veto major policy decisions of any such entity, whether
through the ownership of voting securities, by contract, or otherwise.

 

Agreement:  This Agreement for Sale and Purchase of Hotel, including the
exhibits attached hereto and made a part hereof.

 

Allocation:  Shall have the meaning given to it in Section 3.1.

 

Anti-Terrorism Order:  Shall have the meaning given to it in Section 5.1(n).

 

Assignment and Assumption Agreement:  Shall have the meaning given to it in
Section 6.3(c).

 

Audit Representation Letter: Shall have the meaning given to it in Section 4.10.

 

Bill of Sale: Shall have the meaning given to it in Section 6.3(b).

 

Bookings:  Agreements and/or reservations for the use or occupancy of guest
rooms or meeting and banquet facilities or other facilities of the Hotel,
including any agreements and/or reservations for any special events, off-site
catering by the Hotel, or other services to be provided at or by the Hotel, in
each case, for any time after the Cut Off Time, including all deposits held by
or on behalf of Seller with respect thereto.

 

Books and Records:  All books, records and files relating to the Property owned
by Seller and in its or its Manager’s possession, including, but not limited to,
plans, specifications, drawings, blueprints, surveys, Hotel Guest Data,
operating reports and environmental reports, and the Master Plan; excluding,
however, appraisals, internal valuations and projections, attorney-client
communications and other reports, records and files that customarily would be
considered confidential or privileged as well as any confidential or proprietary
books, records, files or materials of Manager, including, but not limited to,
employee files, guest histories, profiles and other similar data which is
proprietary and which is developed and maintained by Manager.

 

2


 

Breach Notice: Shall have the meaning given to it in Section 5.3.

 

Broker:  Shall have the meaning given to it in Section 14.1(b).

 

Business Day:  All days of the year except Saturdays, Sundays and holidays
recognized by the Federal Reserve Bank of New York.

 

Cap:  Shall have the meaning given to it in Section 5.3.

 

Cash On Hand:  Any and all till money and house banks, and all checks,
travelers’ checks, and bank drafts paid by guests of the Hotel and located at
the Property, specifically excluding, however, all Account Cash.

 

Closing:  The consummation of the transaction contemplated by this Agreement.

 

Closing Date:  January 28, 2016, as the same may be extended in accordance with
the express terms of this Agreement.

 

Closing Extension Deposit:  Shall have the meaning given to it in Section 6.1.

 

Closing Statements:  Shall have the meaning given to it in Section 7.1(m).

 

Code:  The Internal Revenue Code of 1986, together with all rules, regulations
and official guidance promulgated thereunder.

 

Compensation:  All salaries and wages which the Employees are entitled to
receive at the time in question, together with all employment taxes with respect
thereto, including, without limitation, any withholding or employer
contributions under the Federal Insurance Contribution Act and Federal
Unemployment Taxes Act, and all other compensation accrued and payable to the
Employees, including, without limitation, any (i) bonus or incentive
compensation and (ii) any health, welfare and other benefits provided to the
Employees under the Employee Benefit Plans, and employer contributions to, and
amounts paid or accrued under, the Employee Benefit Plans for the benefit of the
Employees.

 

Conservation Agreement:  That certain Conservation Easement dated June 20, 1995
between Seller and The Nature Conservancy.

 

Consumables:  All of the following used in connection with the ownership or
operation of the Property, whether now located at the Real Property, stored
offsite or ordered for the benefit of the Property: food and beverages
(alcoholic, to the extent transferable under applicable law, and non-alcoholic);
engineering, maintenance, guestroom and housekeeping supplies, including soap,
shampoo, cleaning materials and matches; stationery and printing supplies; and
other consumable supplies of all kinds, in each case, whether opened or
unopened, partially used, unused, or held in reserve storage for future use in
connection with the maintenance and operation of the Hotel, subject to such
depletion and restocking as shall occur and be made in the normal course of
business, excluding, however, (i) Operating Equipment and (ii) all items of
personal property owned by Space Lessees, Manager, guests, Employees or persons
furnishing

 

3


 

food or services to the Hotel (other than Seller, unless denominated as an
Excluded Asset under this Agreement).

 

Cut Off Time:  12:01 A.M. Manchester Village, Vermont Time on the Closing Date.

 

Deductible:  Shall have the meaning given to it in Section 5.3.

 

Deed:  Shall have the meaning given to it in Section 6.3(a).

 

Deposit:  Shall have the meaning given to it in Section 3.1(a).

 

Designee:  Shall have the meaning given to it in Section 16.1.

 

Driving School Agreement:  Shall have the meaning given to it in Section 4.11.

 

Due Diligence:  Shall have the meaning given to it in Section 4.1.

 

Effective Date:  Shall have the meaning given to it in the Introductory
Paragraph.

 

Employee(s):  Prior to the Closing Date, all persons employed by Manager or any
Affiliate of Manager, and from and after the Closing Date, all persons employed
by Purchaser or its designee or management company, in each case, for the
purpose of operating the Hotel, pursuant to the Management Agreement or
Employment Contracts or otherwise.

 

Employee Benefit Plans:  All Employee Benefit Plans, as that term is defined in
Section 3(3) of ERISA and all other written severance pay, salary continuation,
bonus, incentive, stock option, retirement, pension, welfare, profit sharing or
deferred compensation plans, or other employee benefit policies, programs,
agreements or arrangements of any kind maintained by or contributed to by Seller
or Manager on behalf of any of the Employees.

 

Employee Welfare Plan:  An “employee welfare benefit plan” as defined in ERISA
Section 3(1), whether or not subject to ERISA.

 

Employment Contract(s):  Those contracts and agreements, oral or written, with
all or any of the Employees of Manager or any Affiliate of Manager for work in
or in connection with the Hotel including, but not limited to, individual
employment agreements, union agreements and employee handbooks.

 

Environmental Laws:  Any federal, state and local laws, statutes, ordinances,
rules, regulations (including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended from
time to time (42 U.S.C. § 9601 et seq.) and the applicable provisions of all
applicable state and local statutes, as amended from time to time, and rules and
regulations promulgated thereunder), authorizations, judgments, decrees,
administrative orders, concessions, grants, franchises, agreements and other
governmental restrictions and requirements relating to the environment.

 

4


 

Equipment Leases:  All leases, agreements, financings or other arrangements
pursuant to which Seller leases or rents equipment, machinery, tools, devices or
other such items for use in connection with its ownership and operation of the
Hotel.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

Escrow:  The escrow, if any, created for the purpose of facilitating the
transactions contemplated by this Agreement.

 

Escrow Company:  First Nationwide Title Agency, LLC.

 

Excluded Assets:  Those assets, if any, listed on Exhibit A to this Agreement,
the Accounts Receivables, the Account Cash and any reserve for the replacement
of fixtures, furnishings and equipment, as well as any other reserves held by
any lender of Seller or related to the Property, all of which are owned and to
be retained by Seller or any Affiliate of Seller.

 

Extension Notice:  Shall have the meaning given to it in Section 4.9.

 

Falconry School Agreement:  Shall have the meaning given to it in Section 4.11.

 

FDD:  Shall have the meaning given to it in Section 4.9.

 

Final Closing Statement:  Shall have the meaning given to it in Section 7.1(m).

 

Fixtures and Tangible Personal Property:  All fixtures, furniture, furnishings,
fittings, equipment, cars, trucks, machinery, apparatus, signage, appliances,
draperies, art work, carpeting, keys, and other articles of personal property
now located on or about the Real Property and used or usable in connection with
any part of the Hotel, subject to such depletions, resupplies, substitutions,
and replacements as shall occur and be made in the normal course of business,
excluding, however:  (i) Consumables and Inventory; (ii) Operating Equipment;
(iii) equipment subject to Equipment Leases; (iv) property owned or leased by
Space Lessees, Manager, guests, employees, or other persons furnishing goods or
services to the Hotel (other than Seller, unless denominated as an Excluded
Asset); (v) Improvements; and (vi) Excluded Assets.

 

Form Estoppel: Shall have the meaning given to it in Section 4.11.

 

Franchise Agreement:  That certain License Agreement, dated as of June 24, 2008,
by and between Seller and Franchisor, as amended by that certain First Amendment
to License Agreement, dated May 15, 2009.

 

Franchisor:  The Sheraton LLC.

 

Franchisor Approval: Shall have the meaning given to it in Section 4.9.

 

GAAP:  Shall have the meaning given to it in Section 4.10.

 

Golf Agreement:  Shall have the meaning given to it in Section 4.11.

 

5


 

Hazardous Substances:  Any substance, chemical, waste or material that is or
becomes regulated by any federal, state or local governmental authority because
of its toxicity, infectiousness, radioactivity, explosiveness, ignitability,
corrosiveness or reactivity, including, without limitation, asbestos or any
substance containing more than 0.1 percent asbestos, the group of compounds
known as polychlorinated biphenyls, flammable explosives, oil, petroleum or any
refined petroleum product.

 

Hotel:  Collectively, the hotel known as the Equinox Resort, which is comprised
of One Hundred Fifty (150) guest rooms and the hotel known as the Inns at
Equinox, which is comprised of Forty-Five (45) guest rooms, together with
approximately seventeen thousand seven hundred eighty-four (17,784) square feet
of meeting/ballroom space, a thirteen thousand (13,000) square foot spa and
fitness facility, the bars and restaurants commonly known as Chop House
Steakhouse, Marsh Tavern, Colonnade Dining Room, Dormy Grill and Falcon Bar,
respectively, the Additional Hotel Components and all related facilities and the
lodging, food and beverage, and other businesses and activities related thereto
and conducted at such hotel.

 

Hotel Contracts:  All of Seller’s right, title and interest to all service
contracts, maintenance contracts, purchase orders, licensing agreements,
Equipment Leases and other contracts or agreements and any amendments thereto,
including, but not limited to, to the extent assignable, the Driving School
Agreement, the Falconry School Agreement, the Orvis Agreement and the Golf
Agreement, with respect to the ownership, maintenance, operation, provisioning
or equipping of the Hotel, or any of the Property, as well as written warranties
and guaranties relating thereto, if any, including, but not limited to, those
relating to heating and cooling equipment and/or mechanical equipment, to the
extent such contracts are transferable and/or the parties obtain any consent
necessary to effectuate such transfer, but exclusive, however, of (i) insurance
policies, (ii) the Bookings, (iii) the Employment Contracts, (iv) the Employee
Benefit Plans, (v) the Franchise Agreement, (vi) the Potential Development
Agreement and (vii) the Management Agreement.

 

Hotel Guest Data:  All guest or customer profiles, contact information (e.g.,
addresses, phone numbers, facsimile numbers and email addresses), histories,
preferences and any other guest or customer information in any database of
Seller or Manager, however obtained or derived, all of which shall be conveyed
to Purchaser as provided herein, provided that Seller shall be entitled to
retain a copy of all such Hotel Guest Data.

 

Improvements:  The buildings, structures (surface and sub-surface) and other
improvements located on the Land, including such fixtures as shall constitute
real property, except to the extent such fixtures constitute Excluded Assets.

 

Indemnified Losses: Shall have the meaning given to it in Section 9.1(c).

 

Indemnified Party:  Shall have the meaning given to it in Section 5.5.

 

Indemnitees:  A party’s or its Affiliates’ partners, trustees, officers,
directors, employees, beneficiaries, shareholders, members, managers, advisors,
attorneys and other agents and their respective partners, trustees,
beneficiaries, employees, officers, directors, members, managers, advisors and
other agents and shareholders.

 

6

 


 

Indemnitor:  Shall have the meaning given to it in Section 5.5.

 

Initial Deposit:  Shall have the meaning given to it in Section 3.1(a).

 

Inspection Period:  Shall have the meaning given to it in Section 4.1.

 

Intellectual Property:  Any assignable or otherwise transferable trademarks,
intangibles, trade names, service marks, symbols, logos and other intellectual
property rights owned or assignable by Seller and used in connection with the
ownership and operation of the Property, including, without limitation, all of
Seller’s right, title and interest, if any, to the name “Equinox Resort”, “Chop
House Steakhouse”, “Marsh Tavern”, “Colonnade Dining Room”, “Dormy Grill” and
“Falcon Bar”.

 

Inventory:  All articles of personal property now located at the Real Property
and held for resale to customers in the ordinary course of business including,
without limitation, any inventory or merchandise held for resale in any gift
shop, golf shop, newsstand or similar retail outlet in the Hotel that is
operated by Manager or any third party operator at the Hotel (i.e., Troon Golf
L.L.C.), to the extent not owned by such third party operator, subject to such
depletions, resupplies, substitutions and replacements as shall occur and be
made in the normal course of business, excluding, however:  (i) Fixtures and
Tangible Personal Property; (ii) Consumables; (iii) Operating Equipment;
(iv) equipment subject to Equipment Leases; (v) any property owned by Manager,
guests, employees, Space Lessees or other persons furnishing goods or services
to the Hotel (other than Seller or any Affiliate of Seller, unless denominated
as an Excluded Asset); and (vi) Improvements.

 

IRS:  Shall have the meaning given to it in Section 16.1.

 

IT Systems:  All computer hardware, telecommunications and information
technology systems located at the Hotel, and all computer software used at the
Hotel (subject to the terms of any applicable third party license agreement), to
the extent such equipment and systems are transferable if they are the subject
of a third party license agreement or the parties obtain any consent necessary
to effectuate such transfer, and excluding any such computer hardware,
telecommunications and information technology systems or computer software that
are Excluded Assets.

 

Land:  The parcel of real estate owned by Seller, which parcel is described in
Exhibit B, together with all appurtenant easements and any rights, title, and
interest, in each case, if any, of Seller in and to all land lying in any
street, alley, road or avenue, open or proposed, in front of or adjoining said
Land, to the centerline thereof, all of Seller’s right, title and interest (if
any) in and to water, minerals, oil, gas and other hydrocarbon substances on and
under said Land and all right, title, and interest, if any, of Seller in and to
any award made or to be made in lieu thereof.

 

Legal Requirements:  All laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, directions and requirements of all governments and governmental
authorities having jurisdiction over the Hotel or the Property, or the operation
of the Hotel or Property.

 

7


 

Liabilities:  Any and all liabilities, demands, liens, interest, claims, actions
or causes of action, assessments, losses, fines, penalties, costs (including,
without limitation, response and/or remedial costs), damages and expenses
including, without limitation, those asserted by any Federal, state or local
governmental or quasi-governmental agency or any third party, and any and all
reasonable attorneys’, consultants’ and expert witness fees and expenses.

 

Liquor License:  Any and all licenses and permits held by Seller, Manager or any
of their respective Affiliates, required by any applicable governmental
authorities for the sale and consumption of alcoholic beverages at the Hotel.

 

Management Agreement:  That certain Hotel Management Agreement, dated as of
March 21, 2007, by and between Seller and Manager, as amended, pursuant to which
Manager manages and operates the Hotel.

 

Manager: Merritt Hospitality LLC, a Delaware limited liability company.

 

Master Plan:  The conceptual master plan for the Property delivered by Seller to
the Vermont Agency of Natural Resources on May 1, 2015, together with all plans,
drawings, third party studies and reports which were prepared in connection with
such.

 

Material Franchise Terms:  Shall have the meaning given to it in Section 4.9.

 

Miscellaneous Hotel Assets:  All contract rights, leases, concessions,
trademarks, logos, copyrights, goodwill, assignable warranties, and other items
of intangible personal property relating to the ownership or operation of Hotel
to the extent transferable and/or the parties obtain any consent necessary to
effectuate such transfer, but such term shall not include: (i) Bookings;
(ii) Hotel Contracts; (iii) the Franchise Agreement, the Potential Development
Agreement and the Management Agreement; (iv) Space Leases; (v) Permits;
(vi) Cash On Hand; (vii) Books and Records; (viii) Accounts Receivable;
(ix) refunds, rebates or other claims, or any interest thereon, for periods or
events occurring prior to the Cut Off Time; (x) utility and similar deposits;
(xi) prepaid insurance or other prepaid items; or (xii) prepaid fees for
Permits; except, in the case of clauses (ix) through (xii) (inclusive), only to
the extent that Seller receives a credit on the Closing Statement for any such
item or matter.

 

Multiemployer Plans:  Shall have the meaning given to it in ERISA Sections 3(37)
or 4001(a)(3).

 

New Brand:  Shall have the meaning given to it in Section 4.9.

 

New Brand Material Franchise Terms:  Shall have the meaning given to it in
Section 4.9.

 

Notice and Notices:  Shall have the meanings given to them in Section 13.1.

 

Objection Letter: Shall have the meaning given to it in Section 4.7.

 

OFAC Regulations: Shall have the meaning given to it in Section 5.1(n).

 

8


 

Operating Equipment:  All china, glassware, linens, silverware, uniforms and
other similar items used in connection with the operation of the Hotel, whether
in use or held in reserve storage for future use, which are located at the Real
Property or stored offsite as of the Effective Date, subject to such depletion
and restocking as shall be made in the normal course of business.

 

Orvis Agreement:  Shall have the meaning given to it in Section 4.11.

 

Party(ies):  Purchaser and/or Seller, as applicable.

 

Permits:  All licenses, permits, certificates of occupancy, authorizations and
approvals used in or relating to the ownership, occupancy or operation of any
part of the Hotel, including, without limitation, those necessary for the sale
and on premises consumption of food, liquor and other alcoholic beverages, to
the extent transferable and/or the parties obtain any consent necessary to
effectuate such transfer.

 

Permitted Exceptions:  Shall have the meaning given to it in Section 4.7(a).

 

Person(s):  An individual, a corporation, a partnership, a governmental or
quasi-governmental authority, a trustee, limited liability company, limited
partnership, or other legally recognized entity, and includes the heirs,
executors, administrators, successors in office or other legal representatives
of an individual.

 

Personal Property:  Collectively, the Fixtures and Tangible Personal Property,
Consumables, Inventory, Accounts Receivable, IT Systems, Cash on Hand, and
Operating Equipment, but excluding the Excluded Assets.

 

Post-Closing Accruals:  All accounts payable, trade payable, unpaid expenses,
bookings, Employee Compensation and Employee Benefit Plans, debt service
payments, security deposits, indebtedness, obligations, guarantees and any other
similar obligations or Liabilities which accrue after the Cut-Off Time.

 

Potential Development Agreement:  That certain Agreement Regarding Potential
Development of Residential Units, made by and between Seller and Franchisor,
dated as of June 24, 2008.

 

Preliminary Closing Statement:  Shall have the meaning given to it in
Section 7.1(m).

 

Present Standards:  The standards to which Seller and Manager have operated and
maintained the Hotel during the most recent twenty-four (24) months prior to the
Effective Date.

 

Property:  The Hotel, including without limitation, collectively the (i) Real
Property; (ii) Fixtures and Tangible Personal Property; (iii)  Operating
Equipment; (iv) Cash on Hand; (v)  Consumables; (vi) transferable right, title,
and interest of Seller in, to and under the Hotel Contracts and the Space
Leases; (vii) Bookings and Hotel Guest Data (to the extent permitted by
applicable Legal Requirements and privacy agreements relating thereto);
(viii) Permits (to the extent assignable); (ix) IT Systems; (x) Inventory;
(xi) Warranties; (xii) Books and Records;

 

9


 

(xiii) Intellectual Property; and (xiv) Miscellaneous Hotel Assets; provided,
however, that the Property shall not include the Excluded Assets or Retained
Liabilities.

 

Purchase Price:  Shall have the meaning given to it in Section 3.1.

 

Purchaser:  Shall have the meaning given to it in the Introductory Paragraph.

 

Purchaser Objections: Shall have the meaning given to it in Section 4.7.

 

Purchaser Party/ies:  Shall have the meaning given to it in Section 4.5.

 

Purchaser’s Employee Obligations: Shall have the meaning given to it in
Section 12.1(b).

 

Real Property:  The Land together with the Improvements located on the Land.

 

Retained Liabilities:  Any Liability whatsoever, whether fixed or contingent,
recorded or unrecorded, known or unknown, with respect to the Hotel that accrued
and/or arising solely from events which occurred prior to the Closing (except as
otherwise expressly set forth herein), including, but not limited to (subject to
the foregoing limitations):  (a) any Seller Encumbrance; (b) any and all
accounts payable or other trade payables not included within the definition of
Post-Closing Accruals or for which Purchaser received a credit for at Closing;
(c) to the extent not included within the definition of Post-Closing Accruals or
for which Purchaser received a credit at Closing or for which Purchaser is
responsible for pursuant to the express terms of this Agreement, tax
obligations, including without limitation, all federal, state, local or special
purpose district tax and withholding liabilities and obligations of Seller or
any of its respective Affiliates with respect to periods prior to the Closing,
and any interest, fines or penalties thereon or with respect to returns filed or
required to be filed in connection therewith (including, without limitation, any
recapture and including any amounts due or which may come due and owing under
applicable Legal Requirements; provided that Purchaser shall be solely
responsible for any fines, interest or penalties resulting from Purchaser or its
Affiliates failure to pay such taxes included in the definition of Post-Closing
Accruals or for which Purchaser received a credit for at Closing or for which
Purchaser is responsible for pursuant to the express terms of this Agreement);
(d) Liabilities arising from any claims by third parties (but excluding in all
instances any Affiliate of Purchaser or any of their respective Affiliates) for
personal injury or property damage arising out of events occurring prior to the
Closing caused by any violation of Environmental Laws that were in effect and
valid at the time in question; (e) Liabilities or obligations of Seller or its
Affiliates for brokerage or other commissions relating to the transactions
contemplates herein subject to the terms of Section 14.1(b) and Purchaser’s
obligations thereunder; (f) Liabilities relating to or arising from any
contracts between Seller and any of its Affiliates; (g) any security and other
deposits, advance or prepaid rents, and key money (including any interest
thereon) not prorated pursuant to this Agreement or for which Purchaser received
a credit at Closing and held by Seller from tenants of the Hotel with Space
Leases in effect as of the Closing; (h) any Liability or obligation for advance
Bookings if any deposits related thereto that were actually received by Seller
are not prorated pursuant to this Agreement or set forth in the Preliminary
Closing Statement or for which Purchaser received a credit for at Closing
(provided, however, Purchaser shall honor all Bookings regardless of whether or
not a

 

10


 

reservation deposit was credited to Purchaser as part of the prorations
hereunder); (i) any liability arising from the termination, discharge, layoff or
other separation from employment of Manager’s or Seller’s employees prior to the
Closing, except as otherwise expressly set forth in this Agreement; and (j) to
the extent not included within the definition of Post-Closing Accruals or
otherwise prorated pursuant to this Agreement or for which Purchaser received a
credit at Closing, any Liability with respect to goods and services or the
purchase of goods and services to the extent such goods were delivered at the
Hotel or the services were rendered prior to or at the Closing and were ordered
at the request of Seller or Manager.

 

Seller:  Shall have the meaning given to it in the Introductory Paragraph.

 

Seller Default:  Shall have the meaning given to it in Section 15.2.

 

Seller Encumbrances:  Shall have the meaning given to it in Section 4.7(a).

 

Seller Release Parties:  Shall have the meaning given to it in Section 2.2(f).

 

Seller’s Liability Amount: Shall have the meaning given to it in
Section 15.2(a).

 

Seller’s Knowledge:  Shall have the meaning given to it in Section 5.1.

 

Seller Representations:  The representations and warranties of Seller expressly
set forth in Section 5.1 and Section 14.1(b).

 

Seller’s Representative:  Shall have the meaning given to it in Section 5.1.

 

Seller’s Response Notice:  Shall have the meaning given to it in Section 4.7.

 

Seller’s Response Period:  Shall have the meaning given to it in Section 4.7.

 

Space Leases:  All leases, licenses, concessions, and other occupancy agreements
(and any amendments thereto) for the use or occupancy of any portion of the
Improvements, excluding, however, Bookings.

 

Space Lessee:  Any person or entity entitled to occupancy of any portion of the
Real Property under a Space Lease.

 

Statement of No Tax Due:  Written statements from the Vermont Department of
Taxes stating there are no delinquent amounts due and payable for sales and use
tax and meals and rooms tax at the Hotel.

 

Survey:  Shall have the meaning given to it in Section 4.7.

 

Survey Objection: Shall have the meaning given to it in Section 4.7.

 

Survival Period:  Shall have the meaning given to it in Section 5.3.

 

Surviving Obligations: Shall have the meaning given to it in Section 3.1(a).

 

11


 

Termination Notice:  Shall have the meaning given to it in Section 4.4.

 

Title Commitment:  Shall have the meaning given to it in Section 4.7(a).

 

Title Company:  Old Republic National Title Insurance Company.

 

Title Exceptions: Shall have the meaning given to it in Section 4.7.

 

Title Objection: Shall have the meaning given to it in Section 4.7.

 

Title Objection Date: Shall have the meaning given to it in Section 4.7(a).

 

Title Policy:  A 2006-ALTA Standard Coverage Owner’s Policy of Title Insurance
issued by the Title Company in the form acceptable to Purchaser subject to the
terms of Section 4.7, in favor of Purchaser and in the amount of the Purchase
Price, insuring good and marketable title in the Real Property to be vested in
Purchaser, subject to only the Permitted Exceptions.

 

Transfer:  Shall have the meaning given to it in Section 17.4.

 

Unopened Consumables: Consumables which are in unopened cases, boxes, crates or
containers (other than single use containers, such as individual guestroom
shampoo containers and the like).

 

VLT Agreement:  That certain First Amendment to Grant of Development Rights and
Conservation Restrictions, made as of September 1, 2006, made by and between Oly
Equinox Holdings, LLC and Vermont Land Trust, Inc., and recorded in the official
records of Manchester, Vermont as Instrument # 158/pg 717 in book 268.

 

WARN Act:  The Federal Worker Adjustment and Retraining Notification Act, 29
U.S.C. 2101 2109, or any similar applicable state or local law, together with
any rules, regulations and official guidance promulgated thereunder.

 

Warranties:  All of Seller’s right, title and interest in and to all presently
effective and assignable warranties, guaranties, representations or covenants
given to or made in favor of Seller in connection with the acquisition,
development, construction, maintenance, repair, renovation or inspection of any
of the Property, including any made under any roof warranties, any construction
contracts and any service or maintenance contracts.

 

Section 1.2                       References.  Except as otherwise specifically
indicated, all references to Section and Subsection numbers refer to Sections
and Subsections of this Agreement, and all references to Exhibits refer to the
Exhibits attached to this Agreement. The words “hereby,” “hereof,” “herein,”
“hereto,” “hereunder,” “hereinafter,” and words of similar import refer to this
Agreement as a whole and not to any particular section or subsection of this
Agreement. Captions are for convenience only and shall not be used to construe
the meaning of any part of this Agreement.

 

12


 

ARTICLE II

 

SALE AND PURCHASE; “AS IS,” “WHERE IS” SALE

 

Section 2.1                       Sale and Purchase.  Seller hereby agrees to
sell to Purchaser, and Purchaser hereby agrees to purchase from Seller, the
Property on the terms and subject to the conditions of this Agreement.

 

Section 2.2                       As is, Where is.

 

(a)                               Purchaser represents that by reason of its
business and financial experience, and the business and financial experience of
those persons retained by Purchaser to advise it with respect to its investment
in the Property, Purchaser has sufficient knowledge, sophistication and
experience in business and financial matters to evaluate the merits and risks of
the prospective investment and is able to bear the economic risk of such
investment.  Purchaser has had and will have during the Inspection Period
adequate opportunity and time to review and analyze the risks attendant to the
transactions contemplated in this Agreement with the assistance and guidance of
competent professionals.  In addition, Purchaser acknowledges that it has had
and will have during the Inspection Period a sufficient period of time to
inspect, examine and investigate the Property and the Hotel’s operations
(including, without limitation, to review and evaluate the physical (including
the environmental) condition, survey and title matters relating to the Property)
including, but not limited to, the Books and Records provided or made available
by Seller or anyone acting on behalf of Seller and/or Manager.  Purchaser
represents, warrants and agrees that, except for the Seller Representations,
Purchaser is relying solely on its own inspections, examinations and
investigations in making the decision to purchase the Property.  Purchaser
hereby acknowledges and agrees that it shall not have the right to terminate
this Agreement and obtain a refund of the Deposit as a result of its
dissatisfaction with any aspect of its investigation of the Property after the
expiration of the Inspection Period.

 

(b)                              Except for the Seller Representations,
Purchaser has not relied, and is not relying, upon any information, documents,
sales brochures, other literature, maps or sketches, projections, pro formas,
statements, representations or warranties (whether express or implied, oral or
written, material or immaterial) that may have been given or made by or on
behalf of Seller.

 

(c)                               Except for the Seller Representations,
Purchaser is not relying and has not relied on Seller or any of its Affiliates,
or any of their respective officers, members, partners, directors, shareholders,
agents, attorneys, employees or representatives as to (i) the quality, nature,
adequacy or physical condition of the Property including, but not limited to,
the structural elements, foundations, roofs, appurtenances, access, landscaping,
parking facilities, electrical, mechanical, HVAC, plumbing, sewage or utility
systems, facilities or appliances at the Property or any portion of the
Property, (ii) the quality, nature, adequacy or physical condition of soils or
ground water at the Property, (iii) the existence, quality, nature, adequacy or
physical condition of any utility serving the Property, (iv) the ad valorem
taxes now or hereafter payable on the Property or the valuation of the Property
for ad valorem tax purposes, (v) the development potential of the Property or
the habitability, merchantability, fitness, suitability or adequacy of the
Property or any portion of the Property for any particular use or purpose,
(vi) the zoning or

 

13


 

other legal status of the Real Property, (vii) the compliance by the Property or
any portion of the Property, or of the operations conducted on or at the
Property, with any Legal Requirements or other covenants, conditions or
restrictions, (viii) the quality of any labor or materials relating in any
manner to the Property or (ix) except as otherwise expressly provided in this
Agreement, the condition of title to the Property or the nature, status, and
extent of any right of way, lease, right of redemption, possession, lien,
encumbrance, license, reservation, covenant, condition, restriction or any other
matter affecting title to the Property.

 

(d)                             EXCEPT FOR THE SELLER REPRESENTATIONS, THE SALE
AND CONVEYANCE BY SELLER TO PURCHASER OF THE PROPERTY WILL BE MADE WITHOUT ANY
WARRANTY OR RECOURSE WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
TITLE (EXCEPT AS TO ACTS OF SELLER), ABSENCE OF DEFECTS (WHETHER APPARENT OR
LATENT, KNOWN OR UNKNOWN, EASILY DISCOVERABLE OR HIDDEN), FITNESS FOR ANY
ORDINARY USE, OR FITNESS FOR ANY INTENDED USE OR PARTICULAR PURPOSE, EVEN FOR
THE RETURN OR REDUCTION OF THE PURCHASE PRICE OR OTHERWISE, THE SOLE PERIL AND
RISK OF EVICTION TO BE ASSUMED BY PURCHASER, BUT WITH FULL SUBSTITUTION AND
SUBROGATION IN AND TO ALL OF THE RIGHTS AND ACTIONS OF WARRANTY WHICH SELLER HAS
OR MAY HAVE AGAINST ALL PRECEDING OWNERS OR SELLERS; IT BEING UNDERSTOOD THAT
PURCHASER WILL TAKE THE PROPERTY “AS IS” AND “WHERE IS”, PURCHASER HEREBY
ACKNOWLEDGING RELIANCE SOLELY ON ITS OWN TITLE EXAMINATION AND INSPECTION OF THE
PROPERTY, AND NOT ON ANY WARRANTIES OR REPRESENTATIONS FROM SELLER OR ANYONE
ACTING ON BEHALF OF SELLER, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT.

 

(e)                               EXCEPT FOR THE SELLER REPRESENTATIONS, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, PURCHASER ACKNOWLEDGES THAT NEITHER
SELLER NOR ANYONE ACTING ON BEHALF OF SELLER HAS MADE ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
PROPERTY INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OR REPRESENTATIONS AS TO
TITLE (EXCEPT AS TO ACTS OF SELLER), ABSENCE OF DEFECTS (WHETHER APPARENT OR
LATENT, KNOWN OR UNKNOWN, EASILY DISCOVERABLE OR HIDDEN), HABITABILITY,
MERCHANTABILITY, FITNESS FOR ANY ORDINARY USE, FITNESS FOR ANY INTENDED USE OR
PARTICULAR PURPOSE, ZONING, TAX CONSEQUENCES, PHYSICAL CONDITION, MOLD,
ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION,
GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH LEGAL
REQUIREMENTS, INCLUDING WITHOUT LIMITATION THE AMERICANS WITH DISABILITIES ACT
OF 1990, 42 U.S.C. 12101, ET SEQ., THE TRUTH, ACCURACY, OR COMPLETENESS OF ANY
MATERIALS, DATA, OR INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER,
OR THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS INCORPORATED INTO THE
PROPERTY OR THE MANNER OF REPAIR, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF
THE PROPERTY OR ANY PORTION THEREOF.  EXCEPT FOR THE SELLER REPRESENTATIONS, ALL

 

14


 

SUCH REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE PROPERTY ARE HEREBY
DISCLAIMED BY SELLER AND EXPRESSLY WAIVED BY PURCHASER.  EXCEPT FOR THE SELLER
REPRESENTATIONS, PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND NEITHER
SELLER NOR ANY OF THE SELLER RELEASE PARTIES (AS DEFINED BELOW) IS LIABLE FOR OR
BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS,
REPRESENTATIONS, OR INFORMATION PERTAINING OR RELATING TO THE PROPERTY MADE OR
FURNISHED BY SELLER, ANY PARTY ACTING OR PURPORTING TO ACT FOR SELLER, OR ANY
REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING.
PURCHASER FURTHER HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT IN SELECTING THE
PROPERTY.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, PURCHASER SHALL HAVE
NO RIGHT OR CAUSE OF ACTION IN WARRANTY OR OTHERWISE AGAINST SELLER OR ANY OF
THE SELLER RELEASE PARTIES IN ANY CONTROVERSY, CLAIM, DEMAND, OR LITIGATION
ARISING FROM OR IN CONNECTION WITH THE PROPERTY (INCLUDING, BUT NOT LIMITED TO
THE PHYSICAL OR ENVIRONMENTAL CONDITION THEREOF) AND PURCHASER HEREBY WAIVES AND
RELEASES SELLER AND EACH OF THE SELLER RELEASE PARTIES FROM ANY SUCH RIGHT OR
CAUSE OF ACTION.

 

(f)                                EXCEPT FOR THE SELLER REPRESENTATIONS, SELLER
AND EACH PERSON ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER HAS NOT, DOES
NOT AND WILL NOT MAKE ANY REPRESENTATIONS OR WARRANTIES WITH REGARD TO
(A) COMPLIANCE WITH ANY ENVIRONMENTAL LAWS, HEALTH OR SAFETY LAWS, RULES OR
REGULATIONS OR LAND USE LAWS, RULES, REGULATIONS, ORDERS, OR REQUIREMENTS
INCLUDING, BUT NOT LIMITED TO, THOSE PERTAINING TO THE HANDLING, GENERATING,
TREATING, STORING OR DISPOSING OF ANY HAZARDOUS SUBSTANCES, OR (B) ABSENCE OF
ANY CLAIMS, WHETHER ASSERTED OR UNASSERTED, WITH RESPECT TO COMPLIANCE WITH
ENVIRONMENTAL LAWS OR ENVIRONMENTAL, FIRE LIFE SAFETY OR HEALTH AND WELFARE
CONDITIONS AT THE PROPERTY.  AS A MATERIAL PART OF THE CONSIDERATION TO SELLER
FOR THE SALE OF THE HOTEL HEREUNDER, PURCHASER HEREBY WAIVES AND RELINQUISHES,
AND RELEASES SELLER, MANAGER AND ALL OF SELLER’S AND MANAGER’S OFFICERS,
DIRECTORS, SHAREHOLDERS, INVESTORS, MEMBERS, EMPLOYEES AND AGENTS (COLLECTIVELY,
“SELLER RELEASE PARTIES”) FROM ANY AND ALL CLAIMS AND REMEDIES (INCLUDING,
WITHOUT LIMITATION, ANY RIGHT OF RESCISSION) AGAINST SELLER RELEASE PARTIES OR
ANY OF THEM BASED DIRECTLY OR INDIRECTLY ON (A) ANY PAST, PRESENT OR FUTURE
CONDITION OF THE HOTEL, INCLUDING, WITHOUT LIMITATION, THE RELEASE OR PRESENCE
OF ANY HAZARDOUS SUBSTANCES, MOLD, COMMUNICABLE DISEASE OR OTHER HEALTH OR
WELFARE ISSUE OR (B) ANY MISREPRESENTATION, OR FAILURE TO DISCLOSE TO PURCHASER
ANY INFORMATION REGARDING THE HOTEL (INCLUDING, WITHOUT LIMITATION, ANY
DEFECTIVE, HAZARDOUS OR UNLAWFUL CONDITION OF WHICH SELLER SHOULD BE AWARE,
WHETHER OR NOT SUCH

 

15


 

CONDITION REASONABLY COULD HAVE BEEN DISCOVERED BY PURCHASER THROUGH AN
INSPECTION OF THE HOTEL OR ANY PORTION THEREOF OR THE PROPERTY RECORDS). 
NOTWITHSTANDING ANYTHING STATED TO THE CONTRARY IN THIS AGREEMENT, THE FOREGOING
RELEASE SHALL NOT EXTEND TO (AND SHALL EXPRESSLY EXCLUDE) CLAIMS ARISING FROM
SELLER’S FRAUD OR, SUBJECT TO THE TERMS OF THIS AGREEMENT, SELLER’S BREACH OF
THE SELLER REPRESENTATIONS OR ITS EXPRESS COVENANTS AND OBLIGATIONS (INCLUDING
INDEMNITY OBLIGATIONS) SET FORTH IN THIS AGREEMENT AND SUBJECT TO THE TERMS OF
THIS AGREEMENT.  PURCHASER UNDERSTANDS THAT SUCH WAIVER AND RELEASE INCLUDES
STATUTORY AS WELL AS “COMMON LAW” AND EQUITABLE RIGHTS AND REMEDIES AND THAT IT
COVERS POTENTIAL CLAIMS OF WHICH PURCHASER MAY BE CURRENTLY UNAWARE OR UNABLE TO
DISCOVER.  PURCHASER ACKNOWLEDGES THAT THE FOREGOING WAIVER AND RELEASE IS OF
MATERIAL CONSIDERATION TO SELLER IN ENTERING INTO THIS AGREEMENT, THAT
PURCHASER’S COUNSEL HAS ADVISED PURCHASER OF THE POSSIBLE LEGAL CONSEQUENCES OF
MAKING SUCH WAIVER AND RELEASE AND THAT PURCHASER HAS TAKEN INTO ACCOUNT, IN
AGREEING TO PURCHASE THE HOTEL AT THE PURCHASE PRICE SPECIFIED HEREIN, SELLER’S
DISCLAIMER OF ANY WARRANTIES AND REPRESENTATIONS REGARDING THE HOTEL OTHER THAN
THOSE EXPRESSLY SET FORTH HEREIN.  NOTHING HEREIN, HOWEVER, SHALL RELEASE SELLER
FROM ANY LIABILITY IN CONNECTION WITH ANY FRAUD BY SELLER OR SUBJECT TO THE
TERMS OF THIS AGREEMENT, FOR A BREACH OF A SELLER REPRESENTATION.

 

Purchaser further agrees and acknowledges that, in giving the foregoing waiver
and release, it has with its legal counsel, considered any statute or other law
that might apply to and limit the effect of Purchaser’s waiver and release
herein and hereby knowingly waives the benefits of any such law and intends that
it not be applicable here.

 

(g)                              NEITHER SELLER NOR ANY OF THE SELLER RELEASE
PARTIES NOR MANAGER SHALL BE LIABLE TO PURCHASER OR ANY OF ITS AFFILIATES FOR
ANY PROSPECTIVE OR SPECULATIVE PROFITS, OR SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON CONTRACT, TORT OR
NEGLIGENCE OR IN ANY OTHER MANNER ARISING FROM THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

ARTICLE III

 

PURCHASE PRICE

 

Section 3.1                       Purchase Price; Deposit.  The purchase price
(the “Purchase Price”) to be paid by Purchaser to Seller at the Closing shall be
Seventy Five Million Two Hundred Thousand Dollars ($75,200,000.00), subject to
the prorations and adjustments as provided in this Agreement.  Seller and
Purchaser agree that the Purchase Price has been allocated among (i) the Land
and the Improvements, and (ii) the Personal Property for federal, state and
local tax purposes in accordance with Section 1060 of the Code (the
“Allocation”) as set forth on Exhibit

 

16


 

X attached hereto.  Purchaser and Seller shall (i) cooperate in the filing of
any forms (including Form 8594 under Section 1060 of the Code) with respect to
the Allocation, including any amendments to such forms required pursuant to this
Agreement with respect to any adjustment to the Purchase Price, and (ii) shall
file all federal, state and local tax returns and related tax documents
consistent with the Allocation, as the same may be adjusted pursuant to any
provisions of this Agreement.  The provisions of this Section 3.1 shall survive
the Closing without limitation.

 

The Purchase Price shall be payable by Purchaser as follows:

 

(a)                               No later than 3:00 p.m. Central Standard Time
on the date one (1) Business Day after the Effective Date, Purchaser shall
deposit with the Escrow Company, as escrow agent, the amount of One Million
Eight Hundred Eighty Thousand Dollars ($1,880,000.00) by a wire transfer of
immediately available United States of America funds as an earnest money deposit
(together with the interest earned thereon, the “Initial Deposit”).  In the
event Purchaser does not deposit the Initial Deposit on or before 3:00
p.m. Central Standard Time on the first (1st) Business Day following the
Effective Date, this Agreement shall automatically terminate, whereupon the
parties hereto shall be released from all further obligations under this
Agreement, except for obligations that expressly survive the termination of this
Agreement (the “Surviving Obligations”).

 

(b)                              No later than 3:00 p.m. Central Standard Time
on the date one (1) Business Day following the date which is the end of the
Inspection Period, if Purchaser shall not have terminated this Agreement prior
to the expiration of the Inspection Period, Purchaser shall make an additional
deposit with the Escrow Company, as escrow agent, in the amount One Million
Eight Hundred Eighty Thousand Dollars ($1,880,000.00) (the “Additional Deposit”
and, together with the Initial Deposit, the Closing Extension Deposit (if any),
and the interest earned thereon, collectively, herein the “Deposit”).  In the
event Purchaser does not deposit the Additional Deposit on or before 3:00
p.m. Central Standard Time on the first (1st) Business Day following the
expiration of the Inspection Period, the same shall be a default hereunder, and
Seller shall be entitled to terminate this Agreement and to receive the Initial
Deposit as liquidated damages, whereupon the parties hereto shall be released
from all further obligations under this Agreement, except for obligations that
expressly survive the termination of this Agreement.  THE PARTIES AGREE THAT IT
WOULD BE IMPRACTICABLE AND EXTREMELY DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES
SUFFERED BY SELLER AS A RESULT OF PURCHASER’S FAILURE TO COMPLETE THE PURCHASE
OF THE PROPERTY PURSUANT TO THIS AGREEMENT, AND THAT UNDER THE CIRCUMSTANCES
EXISTING AS OF THE EFFECTIVE DATE, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS
SECTION REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL INCUR
AS A RESULT OF SUCH FAILURE, PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT
LIMIT SELLER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR ATTORNEYS’ FEES PURSUANT TO
SECTION 15.3, NOR WAIVE OR AFFECT SELLER’S RIGHTS AND PURCHASER’S INDEMNITY
OBLIGATIONS UNDER OTHER SECTIONS OF THIS AGREEMENT.  SELLER AND PURCHASER AGREE
THAT SELLER’S DAMAGES RESULTING FROM SUCH A DEFAULT AS DESCRIBED IN THE
PRECEDING SENTENCE ARE DIFFICULT TO DETERMINE AND ASCERTAIN AND THE AMOUNT

 

17


 

OF THE DEPOSIT (IN CONNECTION WITH A DEFAULT DESCRIBED IN THIS PARAGRAPH) IS A
FAIR ESTIMATE OF THOSE DAMAGES AND SUCH AMOUNT IS NOT INTENDED AS A FORFEITURE
OR PENALTY BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES.  THE PARTIES HAVE
SET FORTH THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT WITH THE LIQUIDATED
DAMAGES PROVISION CONTAINED IN THIS SECTION.

 

 

INITIALS:

Seller

 

 

Purchaser

 

 

 

(Remainder of this page is intentionally blank; text continues on following
page)

 

18


 

(c)                               On the Closing Date, Purchaser shall pay the
balance of the Purchase Price, subject to the prorations and adjustments
provided for in this Agreement, in cash by certified check or wire transfer of
immediately available United States of America funds to the Escrow Company, as
escrow agent, in accordance with the terms and conditions of this Agreement. 
Purchaser shall be responsible for any income taxes payable with respect to any
interest and/or dividends earned with respect to the Deposit.  The terms of this
Section 3.1(c) shall survive the Closing or any termination of this Agreement.

 

Section 3.2                       Application of Deposit.  The Deposit shall be
held and disbursed by the Escrow Company acting as escrow agent in accordance
with this Agreement.  The Deposit shall be invested in a federally insured
interest bearing account mutually acceptable to Seller and Purchaser, provided
that Escrow Company has been furnished with a completed and executed W-9 for the
party entitled to said interest, and any interest earned on the Deposit shall be
paid to the party to which the Deposit is paid pursuant to the provisions of
this Agreement; provided, however, Purchaser shall be responsible for the
payment of any and all taxes payable in connection with any interest earned on
the Deposit.  If the sale of the Property is consummated in accordance with the
terms of this Agreement, the Deposit shall be applied to the Purchase Price to
be paid by Purchaser at the Closing.  In the event of a default under this
Agreement by Purchaser or Seller, the Deposit shall be applied as provided in
this Agreement.

 

ARTICLE IV

 

DILIGENCE MATTERS

 

Section 4.1                       Inspection Period.   Purchaser acknowledges
that Seller provided Purchaser the opportunity to conduct such due diligence and
inspections of the Property as Purchaser and its officers, directors, employees
and advisers deemed necessary and appropriate prior to the Effective Date.  Any
and all references to the “Inspection Period” in this Agreement mean and refer
and shall be deemed to mean and refer to for all purposes to a period commencing
prior to the Effective Date and expiring immediately upon the Effective Date and
that, therefore, without limiting the Purchaser’s termination rights expressly
set forth in the other provisions of this Agreement, any and all rights of
Purchaser to terminate this Agreement pursuant to this Article IV have
terminated and been unconditionally waived and relinquished, and Purchaser has
no such right to so terminate this Agreement pursuant to this Article IV. 
Notwithstanding the foregoing, from and after the Effective Date, subject to the
terms of this Agreement, Purchaser and its representatives shall be permitted to
enter upon the Property to examine, inspect and investigate the Property
including, but not limited to, all Books and Records located at the Property,
subject to Manager’s good faith compliance with Legal Requirements with respect
to access to any and all Employee records (collectively, “Due Diligence”);
provided, however, without limiting the Purchaser’s termination rights expressly
set forth in the other provisions of this Agreement, the Purchaser has no right
to terminate this Agreement based on such Due Diligence after the expiration of
the Inspection Period. Purchaser’s Due Diligence shall be subject to the terms,
conditions and limitations set forth in this Article IV, and Purchaser’s conduct
shall be in strict compliance with the covenants and agreements contained in
this Article IV.

 

19


 

Section 4.2                       Review and Inspection.  Purchaser shall have a
right to enter upon the Property for the purpose of conducting its Due Diligence
provided that in each such instance (i) Purchaser notifies Seller in writing of
its intent to enter the Property to conduct its Due Diligence not less than
twenty-four (24) hours prior to such entry; (ii) the date and time period are
scheduled with Seller; and (iii) Purchaser is in full compliance with the
insurance requirements set forth in Section 4.6.  At Seller’s election, a
representative of Seller shall be present during any entry by Purchaser or its
representatives upon the Property for Due Diligence.  Purchaser shall take all
necessary actions to ensure that neither it nor any of its representatives
unreasonably interfere with the guests of the Hotel or ongoing operations
occurring at the Property.  Purchaser shall not cause or permit any mechanic
liens, materialmen’s liens or other liens to be filed against the Property as a
result of its Due Diligence.

 

Section 4.3                       Testing.  Purchaser shall have the right to
conduct, at its sole cost and expense, any inspections, studies or tests that
Purchaser deems appropriate in determining the condition of the Property;
provided, however, Purchaser is not permitted to perform any sampling, boring,
drilling or other physically intrusive testing into the structures or ground
constituting the Property, including, without limitation, any so-called Phase II
environmental assessment, without the prior written consent of Seller for such
testing to be provided in Seller’s sole and absolute discretion. 
Notwithstanding the foregoing, Purchaser shall have the right to conduct a
non-intrusive Phase I environmental assessment without obtaining Seller’s prior
consent, provided that such Phase I shall not include any sampling, boring,
drilling or other physically intrusive testing into the structures or ground
constituting any portion of the Property.

 

Section 4.4                       Acceptance or Rejection.  Purchaser shall have
until the expiration of the Inspection Period to conduct its Due Diligence and
to determine whether the Property is acceptable to Purchaser.  If the Property
is not acceptable to Purchaser in its sole and absolute discretion, for any
reason or no reason, Purchaser may terminate this Agreement by giving written
notice of termination (the “Termination Notice”) to Seller and the Escrow
Company on or before the expiration of the Inspection Period.  Upon receipt by
Seller and the Escrow Company of such Termination Notice, (i) this Agreement
shall automatically terminate, (ii) the parties shall have no further
obligations to or recourse against each other (except for the Surviving
Obligations, including, without limitation, the indemnification obligation set
forth in Section 4.6) and (iii) the Escrow Company shall within one (1) Business
Day of its confirmation of Seller’s receipt of the Termination Notice return to
Purchaser the Initial Deposit.  If Purchaser does not timely give a Termination
Notice as aforesaid, Purchaser shall be deemed to have fully and knowingly
waived any right to terminate this Agreement pursuant to this Article IV or
otherwise in connection with its Due Diligence and thereafter the Deposit shall
be non-refundable to Purchaser except as otherwise expressly provided in this
Agreement.  Notwithstanding anything to the contrary contained in this
Section 4.4, Purchaser agrees and acknowledges that Purchaser has no right to
terminate this Agreement pursuant to this Section 4.4 in connection with
Purchaser’s Due Diligence.

 

Section 4.5                       Confidentiality.  Purchaser agrees and
covenants with Seller not to disclose to any third party (other than its agents
and employees, directors, trustees, lenders, accountants, attorneys, and other
professionals and consultants engaged by Purchaser (collectively, “Purchaser
Parties”) in connection with the transaction contemplated in this Agreement who
shall also be obligated, and have been instructed, under this Section 4.5 not to

 

20


 

disclose) without Seller’s prior written consent, the existence of this
Agreement or any of the terms or conditions set forth in this Agreement, the
Books and Records or any of the reports or any other documentation or
information obtained by Purchaser or any Purchaser Parties which relates to the
Property, Seller or its Affiliates in any way, all of which shall be used by
Purchaser and the Purchaser Parties solely in connection with the transaction
contemplated by this Agreement, or the existence of any dispute under this
Agreement, unless Purchaser or any Purchaser Party is (i) obligated by
applicable Legal Requirements to make such a disclosure, (ii) is required to as
may be necessary to obtain Permits from any governmental authority or (iii) is
required to in connection with Purchaser’s or any Purchaser Party’s filing or
other disclosures required by the Securities and Exchange Commission; provided,
however, in no event shall Purchaser or Seller make or issue any public release
except as set forth in Section 17.3.  If such disclosure is required or
permitted under clauses (i) – (iii) of this Section 4.5, then Purchaser shall
notify Seller in writing of such obligation to ensure Seller has the opportunity
to prevent (or appropriately and reasonably limit) any such disclosure.  If this
Agreement is terminated, Purchaser agrees that all such information will
continue to be held in strict confidence and Purchaser shall return all copies
of such information to Seller and Purchaser agrees to provide Seller, without
liability, representation or warranty, copies of any third-party tests, reports
and inspections of the Property so requested by Seller which were made or
conducted for or on behalf of Purchaser (excluding any such materials which are
prohibited to be distributed by such third-party); provided, however, in the
event Seller requests to have any such third-party test, report and/or
inspection certified to Seller (to the extent permitted by such third-party),
Seller shall reimburse Purchaser for fifty percent (50%) of Purchaser’s
out-of-pocket costs if this Agreement has not been terminated as a result of a
Purchaser Default, in which circumstance Seller shall have no obligation to
reimburse Purchaser in connection with the delivery of such reports.  Except as
set forth in the Seller Representations, Purchaser shall have no right to rely
on any such confidential information and Seller makes no representation or
warranty to the completeness or accuracy of such confidential information and
Purchaser shall indemnify Seller for any costs incurred as a result of
Purchaser’s or any Purchaser Party’s use of such information in violation of
this Section 4.5.  The provisions of this Section 4.5 shall survive the Closing
or any termination of this Agreement.

 

Section 4.6                       Indemnification; Restoration; Insurance. 
Purchaser agrees to save, protect, defend, indemnify and hold Seller, Manager
and each of their Indemnitees harmless from and against any and all Liabilities
suffered or incurred by any of Seller, Manager or any of their Indemnitees as a
result of or in connection with any activities of Purchaser (including
activities of any of Purchaser’s employees, consultants, contractors or other
agents) relating to its inspection of the Property, including, without
limitation, mechanics’ liens, damage to the Property, injury to persons or
property resulting from such activities in connection therewith or a violation
of the confidentiality provisions of this Agreement, except to the extent
resulting from Seller’s, Manager’s or their respective Affiliates’ or
Indemnitees’ gross negligence or willful misconduct.  Notwithstanding the
foregoing, Purchaser’s indemnification obligations hereunder shall not include
any obligation or duty whatsoever with respect to any such claims (including
claims that the Real Property has declined in value) to the extent arising out
of or resulting from the mere discovery or presence of any pre-existing
Hazardous Substances or other property condition.  If the Property is damaged as
result of or in connection with the activities of Purchaser, Purchaser, at its
sole cost and expense, shall promptly restore the Property to

 

21


 

substantially the same condition as it existed prior to such damage. 
Furthermore, Purchaser shall maintain and cause any of its representatives or
agents conducting any Due Diligence to maintain and have in effect commercial
general liability insurance with single occurrence coverage of at least One
Million Dollars ($1,000,000) and aggregate coverage of at least Two Million
Dollars ($2,000,000) for personal injury, including bodily injury and death, and
property damage, naming Seller and Manager as an additional insured parties, and
containing a waiver of subrogation.  Purchaser shall deliver to Seller a copy of
the certificate of insurance effectuating the insurance required under this
Section 4.6, prior to conducting any inspections or investigations at the
Property.  The provisions of this Section 4.6 shall survive the Closing or any
termination of this Agreement.

 

Section 4.7                       Title and Survey.

 

(a)                               Prior to the Effective Date, the Title Company
has delivered to Purchaser a preliminary title report for the Property (the
“Title Commitment”) along with legible copies of each instrument listed as an
exception therein (the “Title Exceptions”) Purchaser has ordered an updated or
new survey of the Land and Improvements (the “Survey”).  Attached as Exhibit M
hereto is the form of pro forma Title Policy (“Pro Forma”) Purchaser has
negotiated with the Title Company.  All exceptions and matters set forth on the
Pro Forma and any exceptions or matters caused by or through Purchaser shall be
“Permitted Exceptions”.  Notwithstanding anything to the contrary herein, Seller
shall remove at Closing (i) any mortgage, deed of trust or similar voluntary
monetary lien affecting the Property; (ii) any mechanic’s or similar liens for
work performed at the Property and not caused by any acts or omissions of
Purchaser or any Purchaser Party; and (iii) Taxes which constitute Title
Exceptions which would be delinquent if unpaid at Closing (individually and
collectively, the “Seller Encumbrances”).  Seller shall be permitted to use the
proceeds from the sale to effect such removal at Closing so long as the same
does not prevent or delay the Title Company from issuing the Title Policy as
required under Section 9.1.

 

(b)                              If after the Effective Date, the Title Company
issues an update to the Title Commitment and such update to the Title Commitment
discloses an additional Title Exception other than a Permitted Exception or a
Seller Encumbrance (which Seller is required to discharge in accordance with
this Section 4.7) or a title encumbrance caused by or through Purchaser (or any
Purchaser Parties) or expressly approved by Purchaser in accordance with the
terms of this Agreement, or if an update to the Survey discloses a material new
issue not disclosed by or set forth on the Survey, that in either instance, in
Purchaser’s commercially reasonable good faith opinion materially adversely
impacts title to the Property or the operation of the Hotel, then within three
(3) Business Days of Purchaser’s receipt of such updated Title Commitment or the
updated Survey, Purchaser may object to such new exception (and any change in an
existing exception) shown in the updated Title Commitment or new matter
disclosed by the updated Survey, by providing Seller with a written notice of
such objections (the “Intervening Lien Objection Letter”), which notice shall
contain a reasonably detailed explanation of such objections.  If Purchaser does
not deliver an Intervening Lien Objection Letter within the time period
specified above, Purchaser shall be deemed to have accepted all exceptions
contained in the updated Title Commitment and/or the updated Survey (other than
any Seller Encumbrances) and all such exceptions and matters and shall also
constitute Permitted Exceptions and Exhibit M shall be deemed modified by such
updated Title Commitment and/or updated Survey, as

 

22


 

applicable.  In the event any such objections are timely made by Purchaser,
Seller shall have the right, but not the obligation, exercisable by delivery of
a notice to Purchaser (the “Seller’s Response Notice”) within one (1) Business
Day after receipt of Purchaser’s Intervening Lien Objection Letter (the
“Seller’s Response Period”) to commit to cure (by removal or, if acceptable to
Purchaser in its sole but good faith discretion, by endorsement or otherwise)
such objections in the manner specified in the Seller’s Response Notice within
the time periods provided herein.  The procurement by the Seller of a commitment
for the issuance of a title policy or endorsement thereto (if acceptable to
Purchaser in its sole but good faith discretion) by the Title Company insuring
Purchaser against the exception or other matter shall be deemed a cure of such
exception or matter as long as the Title Company agrees to delete such exception
or (if acceptable to Purchaser in its sole but good faith discretion)
affirmatively insure over such exception.  Except with respect to Seller
Encumbrances, if there are objections timely made by Purchaser that Seller
elects or is deemed to have elected not to cure, then Purchaser shall have the
right, notwithstanding any other provision of this Agreement, within one
(1) Business Day (such date, the “Outside Approval Date”) after the earlier of
(i) receipt of Seller’s Response Notice or (ii) the expiration of the Seller’s
Response Period to either (A) terminate this Agreement upon written notice to
Seller whereupon this Agreement shall terminate, Escrow Company shall
immediately return the Deposit to Purchaser, the Parties shall each pay one-half
the costs of escrow, and neither party to this Agreement shall thereafter have
any further rights or liabilities under this Agreement, except for the Surviving
Obligations, or (B) be deemed to have agreed to accept title to the Real
Property subject to all exceptions to title set forth in the updated Title
Commitment as applicable, and all matters shown on the updated Survey, as
applicable, other than those which Seller has expressly agreed to remedy in the
manner set forth in Seller’s Response Notice (or is hereunder obligated to
remove because such item constitutes a Seller Encumbrance) and proceed to
Closing.  If any such objections are not cured (or arrangements for such cure to
be effective as of the Closing are not made) by Seller in the manner provided in
Seller’s Response, then Seller shall be in breach of this Agreement and
Purchaser may as its only option, elect any of the remedies set forth in
Section 15.2.

 

Section 4.8                       Space Leases, Hotel Contracts and Equipment
Leases.  Purchaser agrees to assume all obligations under the Space Leases and,
to the extent assumable or any requisite consent is obtained, the Hotel
Contracts, including any Equipment Leases, accruing from and after the Closing
Date, provided that, Seller shall pay all of the actual out-of-pocket fees,
costs and expenses incurred in connection with assignment and assumption of the
Space Leases and the Hotel Contracts. Seller shall use reasonable efforts to
obtain any required consents or satisfy any other requirements in connection
with the assignment and assumption of all Space Leases and Hotel Contracts;
provided, however, in the event Seller is unable to obtain any such consents or
satisfy the requirements to assign any Space Lease or Hotel Contract, (i) such
Space Leases and/or Hotel Contracts shall be excluded from the definition of
Property, (ii) Seller shall not be in default hereunder, (iii) Seller shall
remain solely liable for any and all costs in connection with the termination of
any such Space Lease or Hotel Contract (including, without limitation, any
break-up fees, termination fees or damages resulting therefrom), and (iv) the
parties shall consummate the Closing in accordance with this Agreement without
the transfer of such Space Lease and/or Hotel Contract to Purchaser.  The
provisions of this Section 4.8 shall survive the Closing.

 

23


 

Section 4.9                       Franchise Agreement.  On or before
November 27, 2015, Purchaser shall send Seller written notice of its election,
at its sole and absolute discretion, to (i) have Seller terminate the existing
Franchise Agreement in accordance with the terms of the Franchise Agreement
(which termination shall be at Seller’s sole cost and expense) effective at
Closing (if and only if Closing occurs); or (ii) enter into a new franchise
agreement or take an assignment of the existing Franchise Agreement with
Franchisor at Closing (in each instance, at Purchaser’s sole cost and expense),
in each case of this clause (ii), pursuant to Franchisor’s acceptance of the
Material Franchise Terms (as defined below); provided, however, in the event
that Purchaser has not made its election on or before November 27, 2015,
Purchaser shall have up to an additional fourteen (14) days in which to make the
election hereof by notifying Seller in writing of its need to extend the
election period under this Section 4.9 up to December 11, 2015; provided
further, that if Purchaser elects to cause Seller to terminate the existing
Franchise Agreement and such extension makes it impossible for Seller to provide
its requisite sixty (60) days advance written notice of the termination of the
existing Franchise Agreement due to the Closing of the sale of the Hotel as
required under the Franchise Agreement, then the Closing Date shall be extended
day-for-day as necessary to permit Seller to provide such sixty (60) days’ prior
written notice to Franchisor unless such prior notice is waived in writing by
Franchisor.  So long as Purchaser complies with its obligations set forth in
this Section 4.9, it shall be a condition to Purchaser’s obligation to Closing
that Franchisor shall have (a) consented to the assignment of the Franchise
Agreement to Purchaser at Closing in accordance with the terms of the Franchise
Agreement or (b) entered into a new hotel franchise agreement with Purchaser or
its designee as amended (in the case of an assignment) or upon the form included
in Franchisor’s current Franchise Disclosure Document (“FDD”) (in the case of a
new hotel franchise agreement), in each instance of clauses (a) and (b),
modified to reflect (1) those commercially reasonable changes that are
consistent with the terms of the most recent franchise agreement between
Franchisor and Purchaser or Affiliates of Purchaser and (2) those terms set
forth on Exhibit W attached hereto (collectively, the “Material Franchise
Terms”).  Notwithstanding the foregoing, in the event that Purchase elects to
have Seller terminate the existing Franchise Agreement and Purchaser elects
enter into a new franchise agreement with any hotel brand or collection of
brands other than with Franchisor (the “New Brand”), then so long as Purchaser
complies with its obligations set forth in this Section 4.9, it shall be a
condition to Purchaser’s obligation to Closing that such new franchisor shall
have entered into a new hotel franchise agreement with Purchaser or its designee
upon the form included in such new franchisor’s current FDD and those terms set
forth on Exhibit W attached hereto (collectively, the “New Brand Material
Franchise Terms”).  Franchisor’s written confirmation (or its customary
equivalent) to, at Closing, enter into such franchise agreement with Purchaser
upon the Material Franchise Terms or, in the case of a New Brand, such new
franchisor’s written confirmation (or its customary equivalent) to, at Closing,
enter into such franchise agreement with Purchaser upon the New Brand Material
Franchise Terms (as applicable, the “Franchisor Approval”).  Promptly after
Purchaser makes its election under this Section 4.9 (and not later than five
(5) Business Days thereafter), Purchaser shall file its application for the
assignment of the Franchise Agreement or the issuance of a new franchise
agreement with Franchisor or the New Brand, as applicable, and together
therewith pay all required application fees; provided, however, in the event
Franchisor does not allow Purchaser to promptly submit such application due to
any legally mandated so-called “cooling-off” period, then such five (5) Business
Day period set forth in this sentence shall be extended on a
Business-Day-by-Business Day basis to accommodate the legally mandated
cooling-off period.  Purchaser

 

24


 

shall use commercially reasonable efforts to pursue and negotiate in good faith
the new franchise agreement and the Franchisor Approval with Franchisor or such
New Brand, as applicable, on or before January 15, 2016 and Purchaser shall
undertake all such acts as may be reasonably necessary for obtaining Franchisor
Approval (including, but not limited to, the payment of any fees to Franchisor)
to satisfy the closing condition set forth in Section 9.1(e) in accordance with
the terms of this Section 4.9 on or prior to the Closing Date.

 

Purchaser expressly acknowledges that (a) Seller has entered into this Agreement
on the basis that no termination costs, fees or expenses or liquidated damages
shall be due and payable by Seller pursuant to the terms of the existing
Franchise Agreement as a result of the termination or assignment of the
Franchise Agreement in connection with the sale of the Property to Purchaser,
and (b) Seller must receive a written release from Franchisor, on Franchisor’s
current standard form, of any obligations of Seller or any of its Affiliates
under the Franchise Agreement first arising from and after Closing (including
pursuant to any guaranties from Seller or any of its Affiliates pursuant to the
Franchise Agreement but expressly excluding any amounts due and owing (or
otherwise incurred or accrued) prior to the Closing Date other than any
liquidated damages).  If Closing occurs and Purchaser, its Affiliates or its
designee has assumed the Franchise Agreement (or committed to assume the
Franchise Agreement in accordance with Section 4.9) and such party has taken any
act or failed to act and as a direct result thereof, Seller or any of its
Affiliates is responsible for any termination fee, liquidated damages or similar
fees or penalties under the Franchise Agreement, Purchaser shall be responsible
for, and shall save, protect, defend, indemnify and hold Seller (and any
Affiliate of Seller) harmless from any such termination fees, liquidated damages
or similar costs, fees and penalties in connection with Purchaser’s act or
failure to act; provided, however, that for avoidance of doubt, if the Closing
does not occur, Purchaser shall have no obligation to save, protect, defend,
indemnify and hold Seller (or any Affiliate of Seller) harmless therefrom unless
the Closing does not occur as a result of a default by Purchaser and in
connection therewith Seller or any Affiliate of Seller is responsible for
termination fees, liquidated dates or similar costs, fees and penalties under
the Franchise Agreement.

 

Except to the extent not permitted in connection with the assignment of the
Franchise Agreement to Purchaser (if and only if Purchaser elects to assume the
Franchise Agreement), Seller shall terminate the Potential Development Agreement
at its sole cost and expense, effective, if and only if, Closing occurs.

 

The provisions of this Section 4.9 shall survive the Closing.

 

Section 4.10               3-05 Audit.  At Purchaser’s request, and to the
extent in Seller’s possession (and without any obligation to incur any out of
pocket expenses), Seller agrees to promptly deliver to McGladrey LLP all
documents and financial information that McGladrey LLP reasonably requires to
complete the audit of the financial statements of Seller in accordance with
generally accepted accounting principles of the United States of America
(“GAAP”).  Seller acknowledges and agrees to use its reasonable efforts to also
provide such additional information which is deemed relevant and reasonably
necessary (as determined by McGladrey LLP) to enable Purchaser and its
accountants to prepare and audit financial statements of Seller in compliance
with (a) Rule 3-05 of Regulation S-X of the Securities and Exchange Commission
which audit may commence at any time after the expiration of the Inspection
Period; (b) any

 

25


 

other rule issued by the Securities and Exchange Commission and applicable to
Purchaser; and (c) any registration statement, report or disclosure statement
filed with the Securities and Exchange Commission by, or on behalf of,
Purchaser.  Exhibit N attached hereto is a representative list of documents and
financial information that may be required by McGladrey LLP to complete such
audits; provided, however, that (1) Purchaser acknowledges that certain
information may not be in Seller’s possession and Seller shall have no
obligation to prepare any documentation that is not in its possession unless the
cost thereof is paid by Purchaser and (2) Seller acknowledges and agrees that
the foregoing is a representative description of the information and
documentation that Purchaser and its accountants may require in order to comply
with (a), (b) and (c) above.  Seller shall engage (at Purchaser’s sole cost and
expense) McGladrey LLP to commence any and all such required audits.  In
connection with the foregoing audit(s), and in furtherance of Seller’s
obligations to assist Purchaser pursuant to this Section 4.10, Seller covenants
and agrees to execute and deliver to McGladrey LLP certain audit representation
letters, the form of which are attached hereto as Exhibit O (each, an “Audit
Representation Letter”), provided that the form of such Audit Representation
Letters may be modified as required to account for any issues identified during
the audit.  Seller’s obligations under this Section 4.10 shall survive the
Closing for a period of fifteen (15) months.

 

Section 4.11               Estoppels.  Promptly following execution of this
Agreement, Seller shall request and use commercially reasonable efforts to
obtain (without any obligation to commence any legal action or incur any cost or
expense in connection therewith other than de minimis legal fees) an estoppel
certificate with respect to the following agreements: (a) that certain Golf
Facility Management Agreement dated as of October 15, 2007 between Seller and
Troon Golf, L.L.C., as amended by a letter agreement dated December 12, 2013 
(which agreement Purchaser and Seller acknowledge and agree expires as of
December 31, 2015) (the “Golf Agreement); (b) that certain Agreement dated
August 27, 2014 between Seller and Green Mountain Falconry School LLC (the
“Falconry School Agreement”); (c) that certain Agreement dated May       [sic],
2003 between Seller (as successor in interest to Oly Equinox Holdings, LLC) and
Orvis Services, Inc. (which agreement Purchaser and Seller acknowledge and agree
has expired) (the “Orvis Agreement”), and (d) that certain Land Rover Experience
Driving School Agreement dated April 1, 2014 by and among Seller, Manager and
Jaguar Land Rover North America, LLC (which agreement Purchaser and Seller
acknowledge and agree has expired)  (the “Driving School Agreement”. The form of
the estoppel for the applicable agreements described in this Section 4.11 shall
be in a form substantially similar to the form attached hereto as Exhibit U (the
“Form Estoppel”), with such modifications to the Form Estoppel to reflect the
applicable agreement and the counterparty to it.  In no event shall a failure by
Seller to obtain, despite Seller’s commercially reasonable efforts, any of the
aforementioned estoppels for any of the aforementioned agreements constitute a
default under this Agreement or a failed condition precedent to Purchaser’s
obligation to consummate the Closing under this Agreement.

 

Section 4.12               Golf Agreement; Orvis Agreement; Land Rover
Agreement; Leases.  Seller shall (a) negotiate in good faith with Troon Golf,
L.L.C. concerning either an amendment to the Golf Agreement which would extend
the term beyond December 31, 2015 or a new agreement between the parties which
would supersede the Golf Agreement; provided, however, that upon written notice
from Purchaser, Purchaser may elect to cause Seller to let the Golf Agreement
expire by its terms, (b) negotiate in good faith with Orvis Services, Inc.
concerning

 

26


 

either an amendment to the Orvis Agreement which would extend the term beyond
the Effective Date of this Agreement (Seller acknowledges and agrees that the
Orvis Agreement expired according to its terms in May 2013) or a new agreement
between the parties which would supersede the Orvis Agreement together with a
new agreement licensing the right to use the “Orvis” name in connection with the
Orvis Inn located on the Property, (c) negotiate in good faith with Jaguar Land
Rover North America, LLC concerning a new agreement that would replace the
Driving School Agreement (Seller acknowledges and agrees that the Driving School
Agreement expired according to its terms in December 2012) and (d) negotiate in
good faith with tenants currently leasing the property commonly referred to as
69 Union Street, Manchester Village, Vermont and 65 Union Street, Manchester
Village, Vermont respectively concerning an extension or new lease for each such
space that would extend the respective existing terms.  Seller acknowledges and
agrees that it shall not execute any such amendment or agreement without the
express written consent of Purchaser, which may be granted or withheld in its
sole and absolute discretion.  In no event shall any failure by Seller to enter
into either amendment or agreement described in the foregoing sentence
constitute a default under this Agreement or a failed condition precedent to
Purchaser’s obligation to consummate the Closing under this Agreement. 
Notwithstanding the foregoing, Seller shall use commercially reasonable efforts
(but without any obligation to incur any out-of-pocket expenses other than
reasonable legal fees in connection with negotiating such agreements) to obtain
the new agreements described in clauses (a) through (d) no later than
December 31, 2015; provided, however, (a) in no event shall a failure by Seller
to obtain, despite Seller’s commercially reasonable efforts, any of the
aforementioned new agreements constitute a default under this Agreement or a
failed condition precedent to Purchaser’s obligation to consummate the Closing
under this Agreement and (b) in the event that Seller cannot obtain such new
agreements prior to Closing, Seller shall cooperate with Purchaser as reasonably
requested by Purchaser from and after Closing to finalize the same for a period
not to exceed sixty (60) days after the Closing.  This Section 4.12 shall
survive the Closing.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1                       Representations and Warranties of Seller. 
Seller hereby represents and warrants the following matters to Purchaser as of
the Effective Date (or such other time as provided herein) and Purchaser
acknowledges and agrees that the representations and warranties contained herein
are made solely by Seller and in no event shall be deemed to have been made by
any of the Seller Release Parties.  Whenever a representation or warranty or
other reference is made in this Agreement on the basis of the knowledge, actual
knowledge, best knowledge or otherwise with reference to the knowledge of Seller
(any such reference, “Seller’s Knowledge”), such representation, warranty or
reference is made solely on the basis of the actual, as distinguished from
implied, imputed and constructive, knowledge, on the date that such
representation or warranty is made, of Clark Hanrattie and Steen Petri
(collectively, “Seller’s Representatives”), without inquiry or investigation or
duty provided, however, that the Seller’s Representatives shall have no personal
liability whatsoever with respect to any such representation, warranty or
otherwise under this Agreement. In addition to the foregoing, the
representations and warranties of Seller herein shall be deemed modified to
reflect: (1) the actual

 

27


 

personal knowledge (as distinguished from implied, imputed and constructive
knowledge) of Michael Medzigian, Gil Murillo or Rick Moceri (each a “Purchaser’s
Representative”); and (2) any facts disclosed to Purchaser (or any Purchaser
Party) in (A) any written memorandum, report, letter, study, spreadsheet, chart,
table, abstract, summary or survey (collectively, “Diligence Reports”) prepared
by Purchaser, any Purchaser Party or any advisor, consultant, attorney,
accountant or other agent of Purchase (i.e. expressly excluding any Diligence
Reports prepared by third parties other than those noted in the preceding
clause) or (B) the documents, agreements, statements, correspondence and other
files set forth on Exhibit P which have been delivered or otherwise made
available to Purchaser, which Exhibit P shall be updated within one (1) Business
Day following the expiration of the Inspection Period to reflect any additional
materials provided to Purchaser, any Purchaser Party or any advisor, consultant,
attorney, account or other agent of Purchaser (as so updated, the “Diligence
Material”), so long as, in each instance of clauses (A) and (B), the particular
actual personal knowledge of a Purchaser Representative under clause (1) above
or the particular information contained in or disclosed by any such Diligence
Reports or Diligence Material under clause (2) above would, or likely would,
lead an experienced real estate professional to reasonably conclude that such
information within such actual personal knowledge or such Diligence Reports
contains or discloses information that is inconsistent in material respects with
and could constitute a breach of the Seller Representations (collectively items
1 and 2 above are herein referred to as a “Representation Qualification”).

 

(a)                               Due Organization.  Seller is a limited
liability company duly formed, validly existing and in good standing under the
laws of Delaware.  Seller has full power and authority, and has taken, or at the
time of Closing will have taken, all corporate and other action necessary to
authorize Seller to make, execute, deliver and perform this Agreement and the
transactions contemplated by this Agreement.  The person executing this
Agreement on behalf of Seller has been duly authorized to do so.  This Agreement
is a binding and legal agreement of Seller, enforceable against Seller in
accordance with its terms, subject to the effect of applicable bankruptcy or
insolvency and general principles of equity.

 

(b)                              No Conflict.  The execution and delivery of
this Agreement and the closing documents to be executed in connection herewith
by Seller and the consummation of the transactions contemplated hereby and
thereby by Seller, except as otherwise provided herein, do not require the
consent or approval of any governmental authority or to Seller’s Knowledge, any
third party, nor shall such execution and delivery result in a breach or
violation of any Legal Requirement, or conflict with, breach, result in a
default (or an event which with notice or passage of time or both will
constitute a default) under or violate any contract or agreement to which Seller
is a party or by which it or the Property is bound, except with respect to the
transfer and assignments of any Hotel Contracts, Space Leases, Permits or
Warranties that require the consent or approval of the counterparty to such
Hotel Contract or Space Lease or the issuer of such Warranty or Permit.

 

(c)                               Pending Litigation/Violations.  Except as set
forth on Exhibit C, neither Seller nor Manager is involved in any litigation,
administrative action, arbitration or similar adjudicatory proceeding with
respect to the Hotel which has not been resolved, settled or dismissed.  To
Seller’s Knowledge, except as described in Exhibit C, there are no actions,
suits or other legal proceedings pending or threatened in writing against
Seller, Manager, or affecting

 

28


 

any of Seller’s rights, in each case, with respect to the Property.  Except as
noted in Exhibit Q, Seller has not received any written notice from any
governmental or quasi-governmental agency (including, but not limited to, the
zoning administrator of the Village of Manchester) of any violation of a Legal
Requirement by Seller or Manager in connection with the use or operation of the
Property which has not been corrected.

 

(d)                             Condemnation.  Neither Seller nor Manager has
received written notice from any governmental authority of any pending
condemnation proceeding or other proceeding in eminent domain.  To Seller’s
Knowledge, there are no pending, or threatened in writing, condemnation
proceedings or condemnation actions against the Property.

 

(e)                               Employees.  Seller has no employees and is
neither a party to any employment agreement, collective bargaining agreement,
compensation agreement or Employee Benefit Plan.  All Employees are employed by
Employer, Manager or an Affiliate of Manager.  No union is presently serving or
has served in the past five (5) years as collective bargaining agent for any
Employees and there is no collective bargaining agreement in place with respect
to any of the Employees, and, to Seller’s Knowledge, there are no union
organizing efforts with respect to the Employees.  The Employee Census attached
hereto as Exhibit U, is a true, correct and complete in all material respects. 
True and correct copies of all Employment Contracts, if any, have been provided
to Purchaser.  Except as set forth on Exhibit C, to Seller’s Knowledge, there is
no litigation threatened in writing nor any defined benefit retirement pension
plan for any current or former Employees (i.e., employees of the Hotel that are
no longer employed by Manager or its Affiliate as of the Effective Date) that
would be binding on, or a result in a Liability of, Seller from and after
Closing.

 

(f)                                Licenses and Permits.  To Seller’s Knowledge,
Seller has delivered or made available to Purchaser prior to the Effective Date
complete copies of all material Permits and, to Seller’s Knowledge, Seller has
no other material Permits other than those listed on Exhibit R.  Neither Seller,
nor to Seller’s Knowledge, Manager has received any written notice from any
governmental or quasi-governmental agency having jurisdiction over the Property
of any uncured violation or default of any Permit.

 

(g)                              Environmental Notice.  Neither Seller nor
Manager has received any written notices from any governmental authority of
(i) any uncured violation of any Environmental Laws regarding any environmental
conditions at the Hotel; (ii) any failure of Seller, Manager or the Hotel to
have all required governmental permits and/or licenses, if any, relating to
Hazardous Substances; or (iii) any release of Hazardous Substances from the Real
Property.  Neither Seller nor Manager has received any written notice from a
party to either the VLT Agreement or Conservation Agreement claiming that Seller
is currently in default under either such agreement.

 

(h)                              Space Leases.  Seller has delivered or made
available to Purchaser prior to the Effective Date, complete copies of all Space
Leases, and there are no Space Leases except as set forth on the list attached
hereto as Exhibit D.  Except as disclosed in Exhibit D, (i) to Seller’s
Knowledge, each Space Lease is in full force and effect; (ii) neither Seller nor
Manager has received any written notice from any Space Lessee claiming that
Seller is currently in default under any Space Leases; and (iii) no Space Lessee
is in default in any material monetary

 

29


 

obligation or, to Seller’s Knowledge, any material non-monetary obligation,
under its Space Lease.

 

(i)                                  Fixtures and Tangible Personal Property. 
All of the Fixtures and Tangible Personal Property shall be owned by the Seller
on the Closing Date, free and clear of all liens, encumbrances and security
interests.  Except as set forth in Exhibit D attached hereto, none of the
Fixtures and Tangible Personal Property required for the operation, repair or
maintenance of the Property is leased from or owned by third-parties.  Purchaser
acknowledges that the composition of the Tangible Personal Property may change
in accordance with the provisions of this Agreement and in the ordinary course
of business.

 

(j)                                  Bankruptcy.  Seller is not insolvent and
has not filed any petition in bankruptcy or other insolvency proceedings or
proceedings for reorganization of Seller or for the appointment of a receiver or
trustee for all or any substantial part of Seller’s property, nor has Seller
made any assignment for the benefit of its creditors or filed a petition for an
arrangement, or entered into an arrangement with creditors or filed a petition
for an arrangement with creditors or otherwise admitted in writing its inability
to pay its debts as they become due or been named in an involuntary bankruptcy
proceeding and to Seller’s Knowledge, no such actions are contemplated or have
been threatened.

 

(k)                              Tax Abatement Proceedings.  To Seller’s
Knowledge, except as set forth on Exhibit E, there is no currently pending
appeal or abatement proceeding with respect to the real estate taxes assessed on
the Real Property.

 

(l)                                  Hotel Contracts.  Attached as Exhibit F is
a list of all of the Hotel Contracts, including any Equipment Leases; provided,
however, that if Seller has inadvertently omitted a Hotel Contract from
Exhibit F, Purchaser hereby acknowledges and agrees that it shall not have any
right to terminate this Agreement pursuant to the terms hereof, but shall not be
obligated to assume such Hotel Contract if such Hotel Contract is not terminable
on thirty (30) or less days’ notice without payment of any penalty or
termination fee.  To Seller’s Knowledge, Seller has provided a true, accurate
and complete copy of each such Hotel Contract to Purchaser.  All Hotel Contracts
are, to Seller’s Knowledge, in full force and effect, other than the Orvis
Agreement and the Driving School Agreement (and as of December 31, 2015, the
Golf Agreement) and neither Seller nor Manager has given or received any written
notice of any default under any Hotel Contract which has not been fully cured
and, to Seller’s Knowledge, neither Seller nor any other party to a Hotel
Contract is otherwise in material default of its obligations thereunder.  To
Seller’s Knowledge, the Potential Development Agreement is in full force and
effect, and Seller has not given or received any written notice of default under
the Potential Development Agreement that has not been fully cured, and to
Seller’s Knowledge, Seller is not otherwise in material default of its
obligations thereunder.

 

(m)                          Non-Foreign Person.  Seller is a “United States
person” (as defined in Section 7701(a)(30)(B) or (C) of the Code) or a
disregarded entity of such person for the purposes of the provisions of
Section 1445(a) of the Code.

 

(n)                              OFAC.  Seller has not engaged in any dealings
or transactions, directly or indirectly, (i) in contravention of any U.S.,
international or other money laundering regulations

 

30


 

or conventions, including, without limitation, the United States Bank Secrecy
Act, the United States Money Laundering Control Act of 1986, the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, Trading with the Enemy Act (50 U.S.C. §1 et seq., as amended), or any
foreign asset control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto (collectively, “OFAC Regulations”), or (ii) in
contravention of Executive Order No. 13224 dated September 24, 2001 issued by
the President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), as may be amended or supplemented from time to time (“Anti-Terrorism
Order”) or on behalf of terrorists or terrorist organizations, including those
persons or entities that are included on any relevant lists maintained by the
United Nations, North Atlantic Treaty Organization, Organization of Economic
Cooperation and Development, Financial Action Task Force, U.S. Office of Foreign
Assets Control, U.S. Securities & Exchange Commission, U.S. Federal Bureau of
Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue Service
or any country or organization, all as may be amended from time to time.  To
Seller’s Knowledge, Seller (i) is not and will not be conducting any business or
engaging in any transaction with any person appearing on the U.S. Treasury
Department’s Office of Foreign Assets Control list of restrictions and
prohibited persons, or (ii) is not a person described in Section 1 of the
Anti-Terrorism Order, and Seller has not engaged in any dealings or
transactions, or otherwise been associated, with any such person.

 

(o)                              Ongoing Capital Improvements.  Except as set
forth on Exhibit S attached hereto, there are no capital improvement projects
which exceed Ten Thousand Dollars ($10,000.00) currently ongoing at the Property
other than routine repairs and maintenance.  To Seller’s Knowledge, any and all
construction contracts or development agreements in an amount in excess of Ten
Thousand Dollars ($10,000.00) for the performance of any capital improvement
projects other than those set forth on Exhibit S, have been terminated or with
applicable lien releases and paid in full, and there are no material amounts
remaining to be paid under any such contract or agreement.

 

(p)                              Taxes.  Seller has paid all taxes, including
penalties and interest, that are due on or have accrued through the Effective
Date and all required reports and returns relating thereto have been, or will
be, timely filed, subject to any extension rights.  To Seller’s Knowledge, all
sales and use taxes required to be paid or collected by Seller or Manager in the
ownership and operation of the Property have been or will be collected and paid,
in the ordinary course of business, to the appropriate governmental authority
through the Effective Date.  To Seller’s knowledge, as of the Effective Date,
(i) neither Seller nor Manager has received written notice of any special tax
assessment relating to the Hotel or any portion thereof, and (ii) there are no
tax agreements in place affecting the Property.

 

(q)                              Financial Statements.  The financial and
operating statements of the Hotel provided by Seller to Purchaser for fiscal
years 2013, 2014 and year to date 2015 (through October 31, 2015) are true and
correct copies of the documents used in connection with the reporting by Seller
to its clients and investors.  To Seller’s Knowledge, all such financial and
operating statements so provided have been prepared in accordance with GAAP, are
in all material respects true and complete and fairly represent the financial
condition of Seller and the Hotel as of the dates stated therein.

 

31


 

(r)                                 Liquor License.  The Liquor License is held
by Merritt Vermont Beverage, Inc., a Vermont corporation (the “Licensee”).  To
Seller’s Knowledge, the Liquor License is in full force and effect and there is
no investigation pending by the Vermont Department of Liquor Control (the
“Vermont Liquor Control”).  Neither Seller nor any of its Affiliates including,
without limitation, Licensee, has received written notice from the Vermont
Liquor Control regarding any violation of revocation of the Liquor License and
there is no investigation pending by the Vermont Liquor Control.

 

(s)                                Intellectual Property.  To Seller’s
Knowledge, (i) neither Seller nor Manager has received written notice that the
current ownership and operation of the Hotel, including but not limited to the
use of the name “Equinox Resort”, infringes, misappropriates, dilutes or
otherwise violates the intellectual property rights of any other Person and
(ii) no Person has infringed, misappropriated, diluted or otherwise violated, or
is currently infringing, misappropriating, diluting or otherwise violating any
of the Intellectual Property.

 

Section 5.2                       Representations and Warranties of Purchaser. 
Purchaser hereby represents and warrants the following to Seller:

 

(a)                               Due Organization.  Purchaser is a limited
liability company duly formed, validly existing and in good standing under the
laws of Delaware and on the Closing Date shall be qualified to do business in
Vermont.  Purchaser has full power and authority to enter into and perform this
Agreement and the transactions contemplated by this Agreement, and Purchaser has
taken all corporate and other action necessary to authorize Purchaser to make,
execute, deliver and perform this Agreement and the transactions contemplated by
this Agreement.  The person executing this Agreement on behalf of Purchaser has
been duly authorized to do so.  This Agreement is a binding and legal agreement
of Purchaser, enforceable against Purchaser in accordance with its terms,
subject to the effect of applicable bankruptcy or insolvency laws and general
principles of equity.

 

(b)                              No Conflict.  The execution and delivery of
this Agreement and the closing documents to be executed in connection herewith
and the consummation of the transactions contemplated hereby and thereby, except
as otherwise provided herein, do not require the consent or approval of any
governmental authority, nor shall such execution and delivery result in a breach
or violation of any Legal Requirement or conflict with, breach, result in a
default (or an event which with notice or passage of time or both will
constitute a default) under or violate any contract or agreement to which
Purchaser or an Affiliate of Purchaser is a party or by which it or its property
is bound.

 

(c)                               OFAC.  Neither Purchaser nor any of its
Affiliates or constituents have engaged in any dealings or transactions,
directly or indirectly, (i) in contravention of any U.S., international or other
money laundering regulations or conventions, including, without limitation, the
OFAC Regulations, or (ii) in contravention of the Anti-Terrorism Order or on
behalf of terrorists or terrorist organizations, including those persons or
entities that are included on any relevant lists maintained by the United
Nations, North Atlantic Treaty Organization, Organization of Economic
Cooperation and Development, Financial Action Task Force, U.S. Office of Foreign
Assets Control, U.S. Securities & Exchange Commission, U.S. Federal Bureau of
Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue Service
or any country

 

32


 

or organization, all as may be amended from time to time.  Neither Purchaser nor
any of its Affiliates (i) are or will be conducting any business or engaging in
any transaction with any person appearing on the U.S. Treasury Department’s
Office of Foreign Assets Control list of restrictions and prohibited persons, or
(ii) are a person described in Section 1 of the Anti-Terrorism Order, and to the
best of Purchaser’s knowledge neither Purchaser nor any of its Affiliates have
engaged in any dealings or transactions, or otherwise been associated, with any
such person.  If at any time this representation becomes false then it shall be
considered a default under this Agreement and Seller shall have the right to
exercise all of the remedies set forth in this Agreement in the event of a
default or to terminate this Agreement immediately.

 

(d)                             Bankruptcy.  Purchaser has not filed any
petition in bankruptcy or other insolvency proceedings or proceedings for
reorganization of Purchaser or for the appointment of a receiver or trustee for
all or any substantial part of Purchaser ‘s property, nor has Purchaser made any
assignment for the benefit of its creditors or filed a petition for an
arrangement, or entered into an arrangement with creditors or filed a petition
for an arrangement with creditors or otherwise admitted in writing its inability
to pay its debts as they become due.

 

(e)                               As is, Where is.  Purchaser agrees,
acknowledges and understands that subject to the provisions of this Agreement it
will take the Property “as-is” and “where-is” and hereby unconditionally
reaffirms the waivers contained in Section 2.2 and the aforesaid representation,
warranty and covenant shall survive Closing.

 

Section 5.3                       Duration of Representations and Warranties and
Covenants; Limitations on Liability.  All representations and warranties
contained in this Agreement, liability for breach of any covenant of Seller set
forth in Article X and the Seller indemnities set forth in Section 5.4(b) shall
survive the Closing for a period of nine (9) months (the “Survival Period”) and
shall not merge into any of the documents delivered at Closing; provided,
however, that no person, company, partnership, firm, or entity shall have any
Liability or obligation with respect to any breach of representation or warranty
contained in this Agreement or, with respect to Seller, breach of any covenant
set forth in Article X or its indemnification obligations under
Section 5.4(b) unless (1) on or prior to the expiration of the Survival Period,
the party seeking to assert liability under such representation or warranty or,
with respect to Seller, covenant or indemnification obligation shall have
notified the other party in writing setting forth specifically the allegedly
breached together with a detailed description of thereof (the “Breach Notice”)
and (2) such alleging party shall have filed a complaint commencing a legal
proceeding asserting a default in a court with competent jurisdiction within
thirty (30) days following the delivery of the Breach Notice.  Notwithstanding
the foregoing, Purchaser acknowledges and agrees that Seller shall have no
liability for, and Purchaser shall not make any claim on account of, any breach
of any representation or warranty set forth in Section 5.1 or any covenant of
Seller set forth in Article X or any of Seller’s indemnification obligations
under Section 5.4(b) except to the extent the aggregate measure of such claims
exceeds Seventy Five Thousand Dollars ($75,000) (the “Deductible”); provided,
however, in the event such claims do exceed the Deductible, such indemnity shall
be for the aggregate losses incurred measured by the first-dollar of losses. 
Except as otherwise set forth in Section 9.1(c), in no event shall the aggregate
liability of Seller to Purchaser for any (and all) breach of any representation
or warranty set forth in Section 5.1, any Seller covenant set forth in Article X
or any of Seller’s indemnification obligations under Section 5.4(b) exceed an
amount equal to One Million Five Hundred Thousand Dollars

 

33


 

($1,500,000.00) (the “Cap”).  The limitations set forth in this Section 5.3
shall not apply to Seller’s indemnity obligation for a breach of the
representations set forth in Sections 5.1(a), 5.1(b), or Seller’s obligations
under Section 5.4(b) (with respect to any Retained Liabilities arising from the
claim brought by Cheryl Hardy only, as more particularly described on
Exhibit C), Section 7.1(a) (with respect to trade payables to be paid by Seller
only), Section 7.1(m), Section 12.1(b) (with respect to Liabilities related to
Employees or former Employees that remain with Seller pursuant to the first
sentence of such Section 12.1(b) only), Section 12.1(d) and Section 14.1(b). 
This Section 5.3 shall survive the Closing and shall not be deemed merged into
the Deed or any conveyance document delivered at Closing.

 

Section 5.4                       Indemnities.

 

(a)                               Purchaser’s Indemnity.  From and after the
Closing, Purchaser hereby agrees to save, protect, defend, indemnify and hold
harmless Seller and Seller’s Indemnitees from and against any and all loss,
damage, claim, cause of action, cost or expense or any other Liabilities
incurred by Seller or its Indemnitees by reason of, or with respect to (i) any
material breach of any of the representations, warranties or covenants made by
Purchaser in the Agreement, (ii) the non-performance of any covenant or
obligation required to be performed by Purchaser hereunder, which expressly
survive the Closing, (iii) subject to the terms and conditions of Article XII
and Section 7.1(g) and Section 7.1(h), any Liability imposed upon Seller or its
Indemnitees relating to the employment of the Employees by New Manager (or its
Affiliate) for the period from and after the Closing Date, (iv) events,
contractual obligations, acts or omissions of Purchaser or any of its Affiliates
or assignees of this Agreement that occur or accrue after Closing in connection
with the ownership or operation of the Property, (v) damage to property or
injury to or death of any person or any claims for any debt or obligations
occurring on or about or in connection with the Property or any portion thereof
or with respect to the Property’s operations at any time or times after Closing
or (vi) any termination fees, liquidated damages or similar fees and penalties
incurred by Seller or Affiliates of Seller that Purchaser is indemnifying Seller
and its Affiliates against pursuant to Section 4.9, but specifically excluding,
in each instance of clauses (i) through (vi) any Liabilities for which Seller is
indemnifying Purchaser for under Section 5.4(b) below.  For avoidance of doubt,
in the event that the Closing does not occur, Seller’s remedies shall be
expressly limited to the terms and conditions of Section 15.1, including, but
not limited to Purchaser’s indemnification obligations referenced therein.

 

(b)                              Seller’s Indemnity.  From and after the
Closing, Seller hereby agrees to save, protect, defend, indemnify and hold
harmless Purchaser and Purchaser’s Indemnitees from and against any and all
loss, damage, claim, cause of action, cost or expense or any other Liabilities,
incurred by Purchaser or its Indemnitees by reason of (i) any material breach of
any of the representations and warranties made by Seller in this Agreement or
Seller’s covenants in Article X, subject in each instance, to the terms of this
Agreement, including, but not limited to, the provisions of Section 5.3,
(ii) any and all Retained Liabilities, (iii) any failure of Seller or Manager to
have reported and/or paid any and all taxes assessed or assessable by the City
of Manchester Village, the County of Bennington, the State of Vermont or any
other governmental authority arising or related in any way to the Hotel for the
period prior to the Closing, as well as any and all penalties and interest
related to any such taxes (including, without limitation, costs incurred in
connection with or as a result of any audit, tax inquiry or other proceeding),
which

 

34


 

are assessed against Purchaser, and (iv) damage to property or injury to or
death of any person or any claims for any debt or obligations occurring on, or
in connection with, the Property or any portion thereof at any time or times
prior to Closing (expressly excluding Liabilities (x) for changes to,
remediation of, or repairs to the physical, structural, or environmental
condition of the Property or (y) to any governmental authority relating to the
physical condition, structural or environmental condition of the property, in
each case, except to the extent the same expressly constitutes a breach of a
Seller Representation in accordance with, and subject to the terms of, clause
(i) above), but specifically excluding, in each instance of clauses (i) through
(iv), (A) any Liabilities for which Purchaser is indemnifying Seller for under
Section 5.4(a) above, (B) any Liabilities consisting of liabilities or
obligations for which Purchaser received a credit at Closing (but only to the
extent of such credit theretofore received by Purchaser), (C) any Liabilities
consisting of contractual liabilities or obligations which Purchaser expressly
assumed at Closing including, but not limited to, Liabilities that Purchaser
assumes pursuant to any document or other written agreement entered into in
connection with the Closing, and (D) except to the extent the same arises as a
result of a breach of Seller’s representations and warranties set forth in the
last sentence of Section 5.1(c) or Section 5.1(g), any Liabilities incurred in
relation to the physical condition of the Property (including without
limitation, the environmental condition of the Real Property) other than
Liabilities resulting from injury to or death of any person prior to Closing
resulting from the physical condition (but not environmental condition) of the
Property.  For avoidance of doubt, in the event that the Closing does not occur,
Purchaser’s remedies shall be expressly limited to the terms and conditions of
Section 15.2, including, but not limited to Seller’s indemnification obligations
referenced therein.

 

(c)                               Survival.  This Section 5.4 shall survive the
Closing (subject to the terms of Section 5.3) and shall not be deemed merged
into the Deed or any conveyance document delivered at Closing.

 

Section 5.5                       Procedure for Indemnification with Respect to
Third Party Claims.  If a claim by a third party is made against a party
hereunder or its Indemnitees (the “Indemnified Party”) and if such Indemnified
Party intends to seek indemnity with respect thereto under Section 5.4 and/or
this Section 5.5, against the other party hereto (the “Indemnitor”) the
Indemnified Party shall promptly notify the Indemnitor in writing of such
claim.  The Indemnitor shall have thirty (30) days after receipt of the
above-referenced notice to undertake, conduct and control, through counsel of
its own choosing (subject to the consent of the Indemnified Party, such consent
not to be unreasonably withheld or delayed) and at its expense, the settlement
or defense therefor, and the Indemnified Party shall reasonably cooperate with
it in connection therewith, provided that: (i) the Indemnitor shall permit the
Indemnified Party to participate in such settlement or defense through counsel
chosen by the Indemnified Party, provided that the fees and expenses of such
counsel shall be borne by the Indemnified Party; and (ii) the Indemnitor shall
agree promptly to reimburse the Indemnified Party for the full amount of any
loss resulting from such claim and all related expenses incurred by the
Indemnified Party within the limits of Section 5.4 and/or this Section 5.5.  As
long as the Indemnitor is reasonably contesting any such claim in good faith,
the Indemnified Party shall not pay or settle any such claim.  Notwithstanding
the foregoing, the Indemnified Party shall have the right to pay or settle any
such claim, provided that in such event such party shall waive any right to
indemnity therefor by the Indemnitor.  If the Indemnitor does not notify the
Indemnified Party within thirty

 

35


 

(30) days after receipt of the Indemnified Party’s notice of a claim of
indemnity hereunder that it elects to undertake the defense thereof, the
Indemnified Party shall have the right to contest, settle or compromise the
claim in the exercise of its exclusive discretion at the expense of the
Indemnitor.  This Section 5.5 shall survive the Closing and shall not be deemed
merged into the Deed or any conveyance document delivered at Closing.

 

ARTICLE VI

 

CLOSING AND CLOSING DELIVERIES

 

Section 6.1                       Closing.  The Closing shall take place at the
offices of Escrow Company on the Closing Date, or through customary closing
escrow arrangements reasonably acceptable to Seller and Purchaser by the
delivery of documents and funds to Escrow Company on or prior to the Closing
Date.  Subject to the terms and conditions set forth herein, Purchaser shall
have the right to accelerate the Closing Date by providing written notice to
Seller of such date, which date must be at least three (3) Business Days from
the date such notice is delivered in accordance with the provisions of
Section 13.1; provided, however, that Purchaser shall have the one-time right to
revoke such acceleration notice and amend the proposed Closing Date by selecting
another Business Day to be the Closing Date by delivering written notice to
Seller at least two (2) days prior to the previously selected Closing Date
(provided that such revised Closing Date is not later than January 29, 2016).
Each of Purchaser and Seller acknowledges that its respective undertakings to
close this transaction promptly on the Closing Date is a material inducement to
the other to execute this Agreement, that time is of the essence and that
neither party shall have any obligation or right to extend, postpone or
reschedule the Closing, except as expressly set forth herein.  Subject to the
terms and conditions set forth herein, Purchaser shall have the right to extend
the Closing Date for a period of up to fourteen (14) days beyond the original
Closing Date. To the extent Purchaser elects to extend the Closing Date pursuant
to the preceding sentence, then as a condition precedent to the effectiveness of
such extension, Purchaser shall (i) not later than three (3) Business Days prior
to the original Closing Date (time being of the essence) deliver written notice
of such extension to Seller and Escrow Agent and (ii) not later than two
(2) Business Days before the original Closing Date deposit with Escrow Agent the
additional sum of Seven Hundred Fifty Thousand and 00/100 Dollars ($750,000.00)
by wire transfer of immediately available U.S. Federal funds which shall become
part of the Deposit for all purposes under this Agreement and which shall be
applied to the Purchase Price at Closing in accordance with the terms of this
Agreement (the “Closing Extension Deposit”).

 

Section 6.2                       Escrow.  This Agreement shall not be merged
into any separately delivered escrow instructions, but any such escrow
instructions shall be deemed auxiliary to this Agreement and, as between
Purchaser and Seller, the provisions of this Agreement shall govern and control.

 

Section 6.3                       Seller’s Deliveries.  At Closing, Seller shall
execute (to the extent required) and deliver, or cause to be delivered and/or
notarized, where applicable, to Purchaser or the Escrow Company as appropriate:

 

36


 

(a)                               a recordable Limited Warranty Deed (“Deed”)
conveying all of Seller’s right, title and interest in and to the Land and
Improvements subject to only the Permitted Exceptions in the form attached to
this Agreement as Exhibit G;

 

(b)                              a Bill of Sale (“Bill of Sale”) transferring to
Purchaser all of Seller’s right, title and interest in and to each and every
item of Personal Property to be transferred in the form attached to this
Agreement as Exhibit H;

 

(c)                               an assignment and assumption agreement
(“Assignment and Assumption Agreement”), to the extent assignable and to the
extent that any applicable consent or approval of the counterparty thereto has
been obtained, of all of Seller’s right, title and interest in, to and under the
Bookings, Hotel Contracts, Space Leases, Permits, Books and Records,
Warranties, Intellectual Property and Miscellaneous Hotel Assets in the form of
Exhibit I;

 

(d)                             To the extent received, Statements of No Tax Due
with respect to the Hotel;

 

(e)                               the certificate referred to in Section 9.1(c);

 

(f)                                evidence of termination of the existing
Management Agreement;

 

(g)                              an affidavit of Seller stating that Seller is
not a “foreign person” within the meaning of Section 1445 of the Internal
Revenue Code of 1986, as amended (the “Code”), in the form of Exhibit J;

 

(h)                              the Closing Statement;

 

(i)                                  any reasonably required real estate
transfer tax declarations or similar documentation required to evidence the
payment of any tax imposed by any state, county or municipality together with
any change of ownership statements required of sellers of real property under
applicable law, including but not limited to, if applicable, Vermont Tax Forms
PT-172, PT-173, and RW-171;

 

(j)                                  a certificate or registration of title for
any owned motor vehicle or other Personal Property which requires such
certification or registration, conveying such vehicle or such other Personal
Property to Purchaser;

 

(k)                              to the extent received, any of the estoppels
referred to in Section 4.11 and any of the amendments or new agreements referred
to in Section 4.12;

 

(l)                                  all keys, key codes, access codes and
combinations to locks to the extent known by, or in the possession of, Seller or
Manager;

 

(m)                          such agreements, affidavits, evidence of Seller’s
organization, authorization, power and authority, and other documents as may be
reasonably required by the Title Company from the Seller to issue the Title
Policy, including, without limitation, a title insurance affidavit in customary
form and substance reasonably acceptable to Seller and Title

 

37


 

Company to allow the Title Company to delete the standard printed title
exceptions and insure over a reasonable “gap” period;

 

(n)                              copies of such documents relating to Seller, as
Purchaser or the Title Company shall reasonably require in connection with this
transaction; and

 

(o)                              such other documents and information reasonably
needed for Purchaser to complete and file the Certificate of Real Estate Value
as more particularly described in Section 6.4(f).

 

Section 6.4                       Purchaser’s Deliveries.  At the Closing,
Purchaser shall execute (to the extent required) and deliver, or cause to be
delivered, to Seller or the Escrow Company as appropriate, or filed with the
applicable governmental authority:

 

(a)                               the balance of the Purchase Price, to be paid
in accordance with Section 3.1;

 

(b)                              the Bill of Sale;

 

(c)                               the Assignment and Assumption Agreement;

 

(d)                             the certificate referred to in Section 8.1(c);

 

(e)                               the Closing Statement;

 

(f)                                copies of such documents relating to
Purchaser as Seller or the Title Company shall reasonably require in connection
with this transaction; and

 

(g)                              any required real estate transfer tax
declarations or similar documentation required to evidence the payment of any
tax imposed by any state, county or municipality, , including but not limited
to, if applicable, Vermont Tax Forms PT-172, PT-173, and RW-171, together with
any change of ownership statements required of a purchaser of real property
under applicable law and a sales tax license or permit for the Hotel from each
of the applicable jurisdictions and exemption or resale certificate.

 

Section 6.5                       Expenses.   In the event that the parties
proceed to Closing hereunder:

 

(a)                               Seller and Purchaser shall each pay the
transactions costs and expenses as set forth on Exhibit L attached hereto.

 

(b)                              Any other ordinary and usual closing costs and
expenses, except as expressly provided in this Agreement, in connection with the
sale of the Property shall be allocated between Purchaser and Seller in
accordance with the customary practice in the county where the Property is
located.

 

The provisions of this Section 6.5 shall survive Closing or any termination of
this Agreement.

 

38


 

Section 6.6                       Concurrent Transactions.  All documents or
other deliveries required to be made by Purchaser or Seller at Closing, and all
transactions required to be consummated concurrently with Closing, shall be
deemed to have been delivered and to have been consummated simultaneously with
all other transactions and all other deliveries, and no delivery shall be deemed
to have been made, and no transaction shall be deemed to have been consummated,
until all deliveries required by Purchaser and Seller shall have been made, and
all concurrent or other transactions shall have been consummated.

 

Section 6.7                       Possession.  Possession of the Property shall
be delivered at Closing, provided the transaction closes.  Excluded Assets shall
be removed from the Hotel by Seller, at its expense, on, or within thirty (30)
days after, the Closing Date; provided that such removal shall be conducted
during normal business hours and not unreasonably interfere with the guests of
the Hotel or ongoing operations occurring at the Property.  Seller, at its
expense, shall make all repairs necessitated by such removal but shall have no
obligation to replace any Excluded Asset so removed.

 

ARTICLE VII

 

ADJUSTMENTS AND PRORATIONS CLOSING STATEMENTS

 

Section 7.1                       Adjustments and Prorations.  In addition to
the costs and expenses required to be paid in connection with the consummation
of the transaction, which shall be paid by Purchaser and Seller as set forth in
Section 6.5, the following matters and items shall be apportioned between the
parties or, where appropriate, credited in total to a particular party, as of
the Cut Off Time so that the Closing Date is a date of income and expense for
Purchaser as provided below:

 

(a)                               Accounts Receivable; Trade Accounts Payable. 
Seller shall retain all Accounts Receivable.  Trade accounts payable shall be
identified as of the Cut Off Time.  Seller shall pay (or cause Manager to pay)
all trade accounts due and payable as of the Cut Off Time that relate to matters
arising or accruing prior to the Closing Date in the ordinary course when due
and Purchaser shall be responsible for all such trade accounts payable that
relate to matters arising or accruing from and after the Closing Date.  Revenue
from room rentals (including food and beverage receivables charged to guest room
accounts) (i.e. the guest ledger) shall belong to Seller to the extent
attributable to any period prior to the Closing Date; provided, however,
revenues from room charges (less third party collection costs, including, but
not limited to, credit card fees, travel agent fees or commissions and other
similar charges) for the night immediately preceding the Closing Date shall be
divided equally between Purchaser and Seller.  Revenue from the Hotel
attributable to food and beverages (including alcoholic beverages) and other
sales or services through the close of business for such food and beverage
outlets or such other sales or service centers on the night (whether prior to or
after the Cut Off Time) immediately preceding the Closing Date shall belong to
Seller (such revenue to be determined based on completion of the night auditor’s
run on the Closing Date).  Thereafter, revenue from the Hotel attributable to
food and beverage and other sales or services shall belong to Purchaser.  Each
of Purchaser and Seller shall be responsible for the payment of any sales, use,
and/or hotel/motel occupancy taxes collected or otherwise due and payable in
connection with the revenue allocated to such party under this Section 7.1(a).

 

39


 

(b)                              Taxes and Assessments.  Real estate (ad
valorem) and personal property taxes and assessments with respect to the
Property shall be adjusted and prorated based on (a) the periods of ownership of
Seller and Purchaser with respect to the applicable tax period, and (b) the most
current official real property tax information available from the assessor’s
office where the Property is located or other assessing authorities.  If real
property tax and assessment figures for the taxes or assessments to be
apportioned between Purchaser and Seller pursuant to this Section 7.1(b) are not
available, real property taxes shall be prorated based on the most recent
assessment, subject to further and final adjustment when the tax rate and/or
assessed valuation for such taxes and assessments for the Property is fixed and
the appropriate party shall pay any deficiency in the original proration to the
other party promptly upon receipt of the actual bill for the relevant taxable
period.  In the event that the Property or any part thereof shall be or shall
have been affected by an assessment or assessments, whether or not the same
become payable in annual installments, Seller shall, at the Closing, be
responsible for any such assessment (or any installments or portions thereof)
due prior to the Closing and Purchaser shall be responsible for any such
assessment (or any installments or portions thereof) due on or after the
Closing.

 

(c)                               Utility Contracts.  All utility services
(including, without limitation, electricity, gas, water, sewer and
telecommunication) shall be prorated as of the Cut Off Time between Purchaser
and Seller.  To the extent practicable, readings shall be obtained for all
utilities as of the Cut Off Time.  If not practicable, the cost of such
utilities shall be prorated between Seller and Purchaser by estimating such cost
on the basis of the most recent bill for such service; provided, however, that
after the Closing, Seller and Purchaser shall reprorate the amount for such
utilities and pay any deficiency in the original proration to the other Party
promptly upon receipt of the actual bill for the relevant billing period. 
Seller shall receive a credit for all deposits actually transferred to Purchaser
or which remain on deposit for the benefit of Purchaser (as acknowledged orally
or in writing by such utility) with respect to such utility contracts.

 

(d)                             Hotel Contracts.  Any amounts prepaid, accrued
or due and payable under any Hotel Contracts and the Franchise Agreement (but
only to the extent assumed by Purchaser) shall be prorated as of the Cut Off
Time, with Seller being credited for amounts prepaid and Purchaser being
credited for amounts accrued and unpaid (excluding any delinquent amounts, which
Seller shall pay in full at or prior to Closing). Seller will receive a credit
for each deposit, if any, made by Seller as security under any such Hotel
Contract if the same is transferable or the appropriate consent has been
obtained and provided such deposit is actually transferred to Purchaser or
otherwise remains on deposit for the benefit of Purchaser.  If any such deposit
cannot be transferred to Purchaser, Seller shall be paid any such deposit and
Purchaser shall make such deposit as may be required.

 

(e)                               License and Permit Fees.  Fees prepaid,
accrued or due and payable for Permits transferred to Purchaser shall be
prorated as of the Cut Off Time. Seller shall receive a credit for all deposits
made by Seller under the Permits which are actually transferred to Purchaser or
which remain on deposit for the benefit of Purchaser.

 

(f)                                Hotel Matters.  Purchaser shall receive a
credit for:  (i) deposits and other advance payments, if any, under Bookings for
Hotel facilities for the period after Closing that remain in effect as of
Closing; (ii) commissions due to travel agencies, online travel agencies,

 

40


 

credit and referral organizations for any Bookings related to the period prior
to Closing and (iii) all outstanding gift certificates, vouchers, trade-outs and
similar items for free or discounted use of any of the Hotel rooms or other
activities or services, as more particularly described on Exhibit V-1 (the “Comp
Certificates”), Exhibit V-2 (the “Golf Certificates”) and Exhibit V-3 (the “Gift
Cards”), issued specifically for use at the Hotel, in an amount equal to
(A) with respect to the Comp Certificates and Gift Certificates, fifty percent
(50%) of the face value or remaining balance thereof and (B) with respect to the
Gift Cards, (i) thirty percent (30%) of the face value or remaining balance
thereof if such Gift Card was sold as a gift card or gift certificate from
January 1, 2009 through December 31, 2013, (ii) sixty-seven percent (67%) of the
face value or remaining balance thereof if such Gift Card was sold as a gift
card or gift certificate from January 1, 2014 through December 31, 2014,
(iii) seventy-two percent (72%) of the face value or remaining balance thereof
if such Gift Card was sold as a gift card or gift certificate from January 1,
2015 through December 31, 2015 or (iv) eighty-five percent (85%) of the face
value or remaining balance thereof if such Gift Card was sold as a gift card or
gift certificate from January 1, 2016 through the Closing Date.  Seller shall
receive a credit for (x) coin machine, telephone, washroom and checkroom income
relating to the period prior to the Cut Off Time and (y) commissions paid by
Seller to any travel agencies, online travel agencies, or other referral
organization prior to Closing with respect to any Bookings related to the period
after Closing.  Purchaser shall assume all ordinary course purchase orders for
Consumables and Inventory to be delivered after Closing and credit Seller for
any prepayments thereunder.

 

(g)                              Accrued Vacation.  Purchaser shall receive a
credit in an amount equal to one hundred percent (100%) of the Accrued Vacation
Pay as of the Cut-Off Time of all Employees.  Purchaser shall (i) honor and
credit each Employee’s unused accrued or earned vacation, sick-time-off or other
paid time off of any Employee and (ii) be responsible for the payment of such
Accrued Vacation Pay to the Employees (to the extent Purchaser received a credit
therefor) when payable in accordance with applicable Legal Requirements. 
Notwithstanding the foregoing, to the extent required pursuant to any applicable
Legal Requirements, at Closing, Seller shall cause Manager to pay to the
Employees an amount equal to the unpaid Accrued Vacation Pay for each applicable
Employee.

 

(h)                              Compensation.  All Compensation due and payable
to Employees shall be prorated as of the Cut Off Time, other than Accrued
Vacation Pay (which is addressed in Section 7.1(g) above).

 

(i)                                  Consumables and Inventory.  Seller shall
receive no credit for any Consumables (whether opened or unopened) and/or
Inventory as of the Cut Off Time.

 

(j)                                  Rents.  All fixed and additional rentals
under the Space Leases and other tenant charges, in each case as and when
actually received, shall be prorated as of the Cut Off Time.  Seller shall
deliver or provide a credit to Purchaser in an amount equal to all prepaid rents
for periods after the Closing Date.  Rents which are delinquent as of the
Closing Date shall not be prorated on the Closing Date and Seller shall retain
the right to pursue the collection of such delinquent rents; provided that in
connection with such efforts Seller shall have no right to terminate any Space
Lease or to initiate any eviction proceeding against the applicable tenant
thereunder.  To the extent Purchaser receives rents (including operating
expense, tax and insurance charges payable by a Space Lessee) on or after the
Closing Date that such Space

 

41


 

Lessee designates are payable as delinquent rents for any period prior to the
Closing Date, Purchaser shall promptly deliver such amounts to Seller. 
Purchaser shall use good faith efforts (at no cost to Purchaser) to collect any
such delinquent rents.  Any percentage rents under Space Leases shall be
prorated on the basis of the ratio of the number of days expired before Closing
to the number of days after Closing.  In the event that the proration of
operating expenses, taxes, insurance charges and/or percentage rent cannot be
fully prorated because of the unavailability of information then such proration
will be tentatively prorated on the best available information and Seller and
Purchaser will make the appropriate final adjustments within ninety (90) days
following the end of the calendar year in which the Closing occurs.  All such
adjustments will be paid in cash to the party entitled thereto.  All security
deposits shall be transferred to Purchaser or credited against the Purchase
Price and all obligations with respect to such security deposits shall be
assumed by Purchaser.

 

(k)                              Cash and Accounts.  At the Closing, Seller
shall transfer to Purchaser all Cash On Hand and Seller shall receive a credit
at the Closing for such Cash On Hand.  All Account Cash is and shall remain the
property of Seller and shall be retained by Seller after the Closing.

 

(l)                                  Other Adjustments and Prorations.  To the
extent not inconsistent with any of the foregoing, all other items of income and
expense as are customarily adjusted or prorated upon the sale and purchase of a
hotel property similar to the Hotel shall be adjusted and prorated between
Seller and Purchaser accordingly.

 

(m)                          Re-Adjustment.  Representatives of Seller and
Purchaser shall make such inventories, examinations and audits of Seller, and of
the books and records of Seller, as may be necessary to make the adjustments and
prorations required under this Agreement.  At least three (3) days prior to
Closing, representatives of Purchaser and Seller and Escrow Company shall
jointly prepare a statement (the “Preliminary Closing Statement”) based upon
such preliminary inventories, audits and examinations, which Preliminary Closing
Statement will be updated based on the inventories and prorations taken as of
the Cut Off Time (unless otherwise agreed by the Parties) which will show the
net amount due to Seller or Purchaser as the result thereof and such net amount
will be added to, or deducted from, the Purchase Price.  Within ninety (90) days
following the Closing, representatives of Purchaser and Seller shall prepare a
revised statement (the “Final Closing Statement”, and together with the initial
and the updated Preliminary Closing Statement, collectively, the “Closing
Statements”) setting forth the final determination of all items to be included
in the Closing Statements, and any necessary payment shall be made to the other
in cash within five (5) days after completion of such Final Closing Statement. 
Any item that cannot be finally prorated because of the unavailability of
information shall be tentatively prorated on the basis of the best data then
available and re-prorated when the information is available.

 

Section 7.2                       Payment.  Any net credit due to Seller as a
result of the adjustments and prorations under Section 7.1 shall be paid to
Seller in cash at the time of the Closing.  Any net credit due to Purchaser as a
result of the adjustments and prorations under Section 7.1 shall be credited
against the Purchase Price at the time of the Closing.

 

42


 

Section 7.3                       Survival.  The provisions of this Article VII
shall survive the Closing and shall not be deemed merged into the Deed or any
other conveyance document delivered at the Closing.

 

ARTICLE VIII

 

CONDITIONS TO SELLER’S OBLIGATIONS

 

Section 8.1                       Conditions.  Seller’s obligation to close the
transaction contemplated by this Agreement shall be subject to the occurrence of
each of the following conditions, any one or more of which may be waived by
Seller in writing:

 

(a)                               Purchaser’s Compliance with Obligations. 
Purchaser shall have complied with all material obligations required by this
Agreement to be complied with by Purchaser.

 

(b)                              Documents.  Purchaser shall have executed and
delivered or caused to be delivered at the Closing all documents and executed
counterparts of documents and instruments required by this Agreement to be
executed and delivered by Purchaser.

 

(c)                               Truth of Purchaser’s Representations and
Warranties.  The representations and warranties of Purchaser contained in this
Agreement were true in all material respects when made, and are true in all
material respects as if remade as of the Closing Date, and Seller shall have
received a certificate to that effect signed by Purchaser.  In the event any of
Purchaser’s representations become untrue during the term of the Agreement and
such breach cannot be cured by Purchaser and precludes Purchaser from performing
its obligations hereunder, Seller may terminate this Agreement without thereby
waiving any right or remedy.

 

(d)                             Franchise Agreement.  Except for any franchise
or other fees and amounts owed by Seller or Manager to Franchisor and accrued
during the period prior to Closing, Seller, Manager and their respective
Affiliates shall be released from all obligations and Liabilities under the
Franchise Agreement, the Potential Development Agreement and any other related
agreements between Seller or Manager and Franchisor relating to the Property and
first accruing from and after Closing including, without limitation, any
obligation to pay any termination fees, transfer fees, liquidated damages or any
similar amount pursuant to the Franchise Agreement or the Potential Development
Agreement.  If any acts or omission of Purchaser, its Affiliate or designee
results in (or will result in) Seller being liable for any termination fees,
transfer fees, liquidated damages or any similar amount pursuant to the
Franchise Agreement or the Potential Development Agreement, notwithstanding any
other rights set forth herein and without limitation of such rights, Seller
shall have the right to extend the Closing for a maximum of sixty-five (65) days
to the extent necessary to allow Seller to provide the requisite prior written
advance notice to Franchisor regarding Seller’s election to terminate the
Franchise Agreement and the Potential Development Agreement in connection with
the sale of the Hotel.

 

43


 

ARTICLE IX

 

CONDITIONS TO PURCHASER’S OBLIGATIONS

 

Section 9.1                       Conditions.  Purchaser’s obligation to close
the transaction contemplated by this Agreement shall be subject to the
occurrence of each of the following conditions, any one or more of which may be
waived by Purchaser in writing:

 

(a)                               Seller’s Compliance with Obligations.  Seller
shall have complied with all material obligations required by this Agreement to
be complied with by Seller.

 

(b)                              Documents.  Seller shall have executed and
delivered or caused to be delivered at the Closing all documents and executed
counterparts of documents and instruments required by this Agreement to be
executed and delivered by Seller and shall have taken all other actions and
fulfilled all other covenants required of Seller under this Agreement.

 

(c)                               Truth of Seller’s Representations and
Warranties.  The representations and warranties of Seller contained in this
Agreement were true in all material respects when made, and are true in all
material respects on the Closing Date as if remade on the Closing Date, and
Purchaser shall have received a certificate to that effect signed by Seller;
provided that Seller’s representations and warranties shall not be deemed
inaccurate or breached if such change to the respective representation and
warranty (i) (x) is due to transactions or actions that are expressly permitted
by, or approved by Purchaser in accordance with, this Agreement and (y) did not
result from a breach of any of Seller’s obligations hereunder; (ii) is due to
changes in fact after the Effective Date beyond Seller’s reasonable control that
occurred in the ordinary course of the business of owning and operating the
Hotel and (x) did not result from a breach of any of Seller’s obligations
hereunder and (y) reflect only arm’s length bona fide transactions; or
(iii) constitutes a Representation Qualification.  Notwithstanding the
foregoing, if any representation and warranty of Seller is no longer true as of
the Closing Date (subject to the limitations of the immediately preceding
sentence) and Seller does not cure or otherwise remedy such change without any
obligation to do so, then if such change would, individually or in the
aggregate, (A) result in actual losses (and not consequential damages) to
Purchaser such that the actual cost to address such inaccuracy (as opposed to
the effect on the value of the Property) after the Closing is less than Three
Hundred Thousand Dollars ($300,000.00), Purchaser shall be obligated to proceed
to Closing and Seller shall have no liability with respect thereto (provided
that, any such change described in any of clauses (i) through (iii) above shall
not be a breach of this Agreement and, for avoidance of doubt, shall not be
subject to Seller’s indemnification obligations set forth in Section 5.4(b)); or
(B) result in losses to Purchaser such that the actual cost (and not
consequential damages) to address such inaccuracy (as opposed to the effect on
the value of the Property) after the Closing is in excess of Three Hundred
Thousand Dollars ($300,000.00), but less than Four Hundred Fifty Thousand
Dollars ($450,000.00), Purchaser shall not be obligated to proceed to Closing,
unless Seller elects to credit Purchaser at Closing an amount equal to all
losses caused by such change in excess of Three Hundred Thousand Dollars
($300,000.00) not to exceed a credit of One Hundred Fifty Thousand Dollars
($150,000.00), in which event Purchaser shall be obligated to proceed with
Closing hereunder and any failure of Purchaser to close the transactions
contemplated hereunder under this clause (B) shall constitute a default by
Purchaser under Section 15.1 (provided Seller is prepared to give such credit
(without any obligation to do

 

44


 

so); provided, however,  if the change in the representation and warranty
results in actual losses (and not consequential damages) to Purchaser such that
the actual cost to address such inaccuracy (as opposed to the effect on the
value of the Property) after the Closing is in excess of Four Hundred Fifty
Thousand Dollars ($450,000.00), Purchaser shall have the right to terminate this
Agreement (subject to Seller’s cure right set forth below).  If Purchaser has
the right to terminate this Agreement pursuant to the preceding sentence and
Purchaser makes such election in writing on or prior to the Closing Date
(provided that Purchaser shall make such election to terminate, if at all,
promptly after receipt of Seller’s certificate delivered under
Section 6.3(e) above, but in any event prior to 2:00PM (Eastern Time) on the
Closing Date), then this Agreement shall terminate, Purchaser shall receive a
return of the Deposit, and neither Seller nor Purchaser shall have any further
obligations under this Agreement except for the Surviving Obligations. In each
instance of clauses (A) or (B) above, in no event shall any claims, actions,
litigation, lawsuits or other legal proceedings filed or alleged by any Employee
or any other third party that are subject to Seller’s express indemnification
obligations under this Agreement be included in the calculation of such losses
(collectively, “Indemnified Losses”); provided, however, that to the extent that
any such Indemnified Losses are excluded from the calculation of losses under
clause (A) or (B), as applicable, such Indemnified Losses shall not be applied
against the Cap in connection with an indemnification claim brought by Purchaser
after the Closing subject to the terms and conditions of this Agreement.  Seller
shall in any event have the right to cure such breach or inaccuracy to
Purchaser’s reasonable satisfaction and, if necessary to allow such cure, the
Closing Date shall be extended for up to twenty (20) days to allow such cure as
long as Seller uses its diligent and reasonable efforts to effect such cure;
provided, however, such cure period will not extend the Closing Date past any
commitment date of any financing or cost Purchaser any amount to extend such
commitment date (provided that Purchaser shall have notified Seller of any such
commitment date at least ten (10) days prior to Closing.  If Seller elects in
writing not to cure or fails to give Purchaser notice of its intent to cure,
Purchaser may terminate this Agreement, whereupon Escrow Company shall
immediately return the Deposit to Purchaser, the Parties shall each pay one-half
of the costs of Escrow, and neither Party to this Agreement shall thereafter
have any further rights or obligations under this Agreement, except for the
Surviving Obligations; provided, however, if such inaccuracy was created,
knowingly consented to or affirmatively permitted by Seller, Manager or their
respective Affiliate in material breach of this Agreement, Purchaser shall also
be entitled to reimbursement for all of Purchaser’s documented out of pocket
costs of this transaction actually incurred to third parties, including
reasonable attorneys’ fees and costs incurred in connection with this Agreement
and Due Diligence in an amount not to exceed the Seller’s Liability Amount.
Nothing herein shall modify or supersede the terms of and conditions of
Section 9.2(b) in the event that Purchaser elects to proceed with acquisition of
the Property notwithstanding a breach or inaccuracy with respect to Seller’s
representations and warranties or covenants.

 

(d)                             Management Agreement.  The Management Agreement
shall be terminated as of the Closing Date at the sole cost and expense of
Seller.  In connection with termination of the Management Agreement, the Manager
will terminate the employment of the Employees effective upon the Closing unless
Manager and Purchaser enter into a new management agreement as of the Closing
Date, in which event the employment of the Employees shall not be terminated.

 

45


 

(e)                               Franchise Agreement. Provided that Purchaser
has complied with all of its obligations under Section 4.9, on or before the
Closing Date, Franchisor or such New Brand, as applicable, shall be prepared to
issue to Purchaser, concurrently with Closing, (i) either an agreement
consenting to the assignment of the Franchise Agreement or a new franchise
agreement in the form of the FDD, in each case (of assignment or new franchise
agreement), as modified to incorporate the Material Franchise Terms; or (ii) a
new franchise agreement in the form of such New Brand’s FDD as modified to
incorporate the New Brand Material Franchise Terms.

 

(f)                                Liquor License.  As of the Closing Date, and
as described with specificity in Section 14.1(a) of this Agreement, Manager
shall have either obtained a transfer of Licensee’s existing Liquor License or,
if unavailable at Closing, an interim beverage agreement in form reasonably
approved by the parties executed and delivered by and between Manager, Licensee
and Purchaser enabling the continued sale and operations of alcoholic beverage
sales at the Hotel.

 

(g)                              No Litigation.  No litigation or other court
action shall have been commenced seeking to obtain an injunction or other relief
from such court to enjoin the consummation of the transaction described in this
Agreement and no preliminary or permanent injunction or other order, decree or
ruling shall have been issued by a court of competent jurisdiction or by any
governmental authority, that would make illegal or invalid or otherwise prevent
the consummation of the transactions described in this Agreement.

 

(h)                              Title Policy.  Subject to the payment of all
premiums, the Title Company shall be prepared to issue to Purchaser the Title
Policy subject only to Permitted Exceptions.

 

(i)                                  Approvals. Seller shall have received all
required approvals, consents and authorizations of third parties (including any
governmental authorities) that are required to permit Seller to sell the
Property and otherwise consummate the Closing (except with respect to any
approvals or consents required in connection with the transfer of Hotel
Contracts).

 

Section 9.2                       Closing Condition Failure.

 

(a)                               Subject to Seller’s right to extend the
Closing Date pursuant to Section 9.1(c), if any condition set forth in
Section 8.1 or Section 9.1 is not satisfied on the Closing Date (and such
failure is not the result of a default under this Agreement or any act or
omission intentionally taken or not taken for purposes of frustrating Closing by
the Party in whose favor such condition runs), then the party for whom such
condition(s) precedent is not satisfied (and only such party) may, in its sole
and absolute discretion, (i) terminate this Agreement by providing written
notice to such effect to the other party whereupon Escrow Company shall
immediately return the Deposit to Purchaser, the Parties shall each pay one-half
the costs of escrow, and neither party to this Agreement shall thereafter have
any further rights or liabilities under this Agreement, except for the Surviving
Obligations, or (ii) waive such closing condition(s) at or prior to the Closing
Date without any increase in, abatement of, or credit against the Purchase
Price, or claim against the other party and proceed to Closing; provided
however, if either Party terminates this Agreement due to a default by the other
Party, then

 

46


 

Section 15.1 and Section 15.2, as applicable, shall control the rights, remedies
and obligations of the Parties.

 

(b)                              If either party elects to proceed to the
Closing with Seller’s Representative or Purchaser’s Representative, as
applicable, having actual knowledge (as opposed to constructive or imputed
knowledge) of (A) a default in any of the covenants, agreements or obligations
to be performed by the other party under this Agreement, and/or (B) an
inaccuracy in or untruthfulness of any representation or warranty of the other
party made in this Agreement or any of the Closing Documents, then, upon the
consummation of the Closing, such party shall be deemed to have waived any such
default and/or inaccuracy and shall have no claim against the other party on
account thereof.

 

Notwithstanding the foregoing terms of this Section 9.2 (but subject to Seller’s
right to extend the Closing Date under the terms of Section 9.1(c)), if the
failed closing condition(s) is reasonably susceptible to cure by Seller or
Purchaser, then either party shall have the one-time right to extend the Closing
Date for up to twenty (20) days in order to allow such cure by giving notice to
such effect to the other party on or before the date that is one (1) Business
Day prior to the scheduled Closing Date, and the applicable party(ies) shall use
all commercially reasonable and diligent efforts to effect such cure; provided,
however, such cure period will not extend the Closing Date past any commitment
date of any financing or cost Purchaser any amount to extend such commitment
date (provided that Purchaser shall have notified Seller of any such commitment
date at least ten (10) days prior to Closing).

 

ARTICLE X

 

ACTIONS AND OPERATIONS PENDING CLOSING

 

Section 10.1               Actions and Operations Pending Closing.  Seller
agrees that at all times prior to the Closing Date:

 

(a)                               Subject to conditions beyond Seller’s
reasonable control, the Hotel will continue to be operated and maintained in the
ordinary course of business substantially consistent with Present Standards
including, without limitation (i) maintaining the inventories of FF&E, Operating
Equipment and Consumables at the Property at levels substantially consistent
with Present Standards, (ii) maintaining all Fixtures and Tangible Personal
Property in the same condition as it existed as of the Effective Date
(reasonable wear, tear and loss excepted) and not trading, substituting or
removing any Personal Property from the Hotel, except Consumables and Inventory
substantially consistent with Present Standards, (iii) performing routine
maintenance and repairs for the Property substantially consistent with Present
Standards, (iv) renewing all material Licenses and Permits prior to their
expiration, (v) maintaining all insurance policies, (vi) not making any material
alterations or improvements at the Property, or demolishing any of the Property
subject to Section 11.1, (vii) not selling, transferring or otherwise disposing
of any of the Property, other than substantially consistent with Present
Standards and (viii) not removing any Property from the Hotel, other than
consistent with Present Standards.

 

(b)                              From and after the end of the Inspection
Period, and except as expressly permitted pursuant to and in accordance with
Section 4.12 or this Article X, Seller shall not enter

 

47


 

into any new Hotel Contract or Space Lease, or cancel, modify or renew any
existing Hotel Contract or Space Lease that is not cancelable upon thirty (30)
or less days’ notice and without payment of any penalty or termination fee,
without the prior written consent of Purchaser, in its sole and good faith
discretion.  If Purchaser fails to respond to a request for consent within three
(3) Business Days after receipt of such request, such consent shall be deemed
given.

 

(c)                               Seller shall have the right and obligation,
without notice to or consent of Purchaser, to make Bookings in the ordinary
course of business and consistent with the Present Standard, including customary
discounted rates.

 

(d)                             Seller shall use commercially reasonable efforts
to preserve in force all existing Permits and to cause all those expiring on or
before the Closing Date to be renewed prior to the Closing Date.  If any such
Permit shall be suspended or revoked, Seller shall promptly notify Purchaser and
shall take commercially reasonable measures to cause the reinstatement of such
Permit.  Seller shall join in all applications for and cooperate with Purchaser
in obtaining all necessary consents, permits, approvals, and licenses, and
otherwise cooperate with Purchaser as may be reasonably necessary to facilitate
the transfer of the Property to Purchaser; provided, however, that any costs,
expenses or fees paid or incurred by Seller in connection therewith shall be
reimbursed and credited to Seller.

 

(e)                               From and after the expiration of the
Inspection Period through the Closing Date, Purchaser shall have the right to
consult with Seller and Manager with respect to the hiring, initially and with
respect to any replacement, of the following Hotel staff positions:  (i) general
manager; (ii) director of human resources; (iii) director of food and beverage;
(iv) chief engineer; (v) director of marketing; and (vi) comptroller/chief
financial officer.

 

(f)                                Seller shall maintain in effect all policies
of casualty and liability insurance, or similar policies of insurance, with the
same limits of coverage which it now carries with respect to the Hotel.

 

(g)                              Seller shall not cause or permit any Fixtures
and Tangible Personal Property or Operating Equipment located, installed or used
in the Hotel as of the Effective Date (except Excluded Assets, if applicable) to
be sold, exchanged, assigned, conveyed, leased, disposed of or removed, other
than in the ordinary course of business conducted in accordance with the Present
Standards.

 

(h)                              Seller shall provide (and shall instruct
Manager to provide) copies of any written notices (i) received by Seller after
the Effective Date from any governmental or quasi-governmental organizations
regarding any violations of Legal Requirements, or (ii) given or received by
Seller (or on behalf of Seller) after the Effective Date alleging material
defaults under any material Hotel Contracts, Space Leases or Equipment Leases.

 

(i)                                  Subject to Article IV and prior to the
Closing, neither Purchaser nor any of Purchaser’s representatives shall
communicate concerning the Property with Manager, any tenant, employee, guest or
occupant of the Real Property any governmental or quasi-governmental authority,
agency, commission, board or regulatory body or any party to any Hotel

 

48


 

Contract without the prior written approval of Seller, which approval shall not
be unreasonably withheld, conditioned or delayed.

 

(j)                                  Between the Effective Date and the Closing
Date or earlier termination of this Agreement, neither Seller, Manager, nor any
of their respective Affiliates nor any of their respective members, partners, or
agents (including, without limitation, any broker) shall offer, solicit or
negotiate the possible direct or indirect acquisition of the Property (or any
other form of transaction having a similar effect) or make any information about
the Property available (for purpose of sale or refinance) to any Person other
than Purchaser, its Affiliates and their respective designees, agents and/or
authorized third parties.  Seller agrees to direct its broker, if any, to cease
the marketing of the Property.  Such restrictions shall be in effect until the
earlier of (i) the Closing Date, or (ii) the termination of this Agreement by
either party pursuant to the terms and conditions hereof; and thereafter shall
be null and void and of no further force or effect.

 

(k)                              Seller shall use commercially reasonable
efforts to deliver to Purchaser prior to the Closing the Statements of No Tax
Due with respect to the Hotel.

 

(l)                                  Seller shall use commercially reasonable
efforts to complete the Act 250 Master Plan application process with the
appropriate governmental authorities.

 

(m)                          Seller shall use commercially reasonable efforts to
deliver in advance of the Closing Date written notice of the proposed sale of
the Hotel to Purchaser as follows: (i) with respect to the VLT Agreement, to
Vermont Land Trust, Inc.; and (ii) with respect to the Conservation Agreement,
to The Nature Conservatory at least thirty (30) days in advance of Closing, in
each case, as required pursuant to and in accordance with the terms of the VLT
Agreement and Conservation Agreement, as applicable.

 

(n)                              Seller shall use commercially reasonable
efforts to obtain closure from the Vermont Department of Environmental
Conservation of that certain Recognized Environmental Condition (AST Release) as
set forth in that certain Phase I Environmental Site Assessment prepared by RPS
GaiaTech and dated September, 2015 (the “Recognized Condition”) and to perform
any additional monitoring and/or reporting required thereunder; provided,
however, that in the event that, despite Seller’s commercially reasonably
efforts, such closure of the Recognized Condition is not completed on or prior
to Closing, Seller covenants and agrees to continue using its commercially
reasonable efforts (at its sole cost) to complete the closure of the Recognized
Condition from and after the Closing with completing the same and to perform any
additional monitoring and/or reporting required thereunder.  This clause
(n) shall survive the Closing for a period of one year.

 

ARTICLE XI

 

CASUALTIES AND TAKINGS

 

Section 11.1               Casualties.

 

49


 

(a)                               If any damage to the Real Property shall occur
prior to the Closing Date by reason of fire, windstorm, earthquake, hail,
explosion, hurricane or other casualty, and if the cost of repairing such damage
will equal or exceed Three Million Dollars ($3,000,000.00), Seller shall
promptly notify Purchaser and Purchaser may then elect to (i) terminate this
Agreement by giving written notice to Seller, whereupon Escrow Company shall
immediately return the Deposit to Purchaser, the Parties shall each pay one-half
of the costs of the Escrow, and neither party to this Agreement shall thereafter
have any further rights or liabilities under this Agreement, except for the
Surviving Obligations, or (ii) receive an assignment of all of Seller’s claims
in connection therewith and any rights to any insurance proceeds (excluding
business interruption proceeds for the period prior to Closing) relating to such
damage and acquire the Property with appropriate adjustments to the Purchase
Price equal to the deductible under the applicable insurance policy (to the
extent such deductible is not applied by Seller for repairs prior to Closing)
and the reasonable costs and expenses incurred by Seller to negotiate or settle
any casualty claim with an insurer and to stabilize the Property following such
casualty.

 

(b)                              If the cost of repairing such damage will not
exceed Three Million Dollars ($3,000,000.00), the transactions contemplated
hereby shall close with appropriate adjustments to the Purchase Price equal to
the deductible under the applicable insurance policy (to the extent such
deductible is not applied by Seller for repairs prior to the Closing) and the
costs and expenses incurred by Seller to negotiate or settle any casualty claim
with an insurer and to stabilize the Property following such casualty and
Purchaser shall receive an assignment of all of Seller’s rights to any insurance
proceeds (excluding business interruption proceeds for the period prior to
Closing).

 

Section 11.2               Takings.  If, prior to the Closing Date, all or any
portion of the Real Property is taken by eminent domain or by an act of
governmental authority, or if an action for such taking is initiated or
threatened, Seller shall promptly give Purchaser written notice thereof, and the
following shall apply:

 

(a)                               If a Material Part of the Real Property is
taken, or is to be taken, Purchaser may, within five (5) days after the delivery
of Seller’s notice, by written notice to Seller, elect to terminate this
Agreement, whereupon Escrow Company shall immediately return the Deposit to
Purchaser, the Parties shall each pay one-half of the costs of the Escrow, and
neither party to this Agreement shall thereafter have any further rights or
liabilities under this Agreement, except for the Surviving Obligations.

 

(b)                              If a Material Part of the Real Property is
taken, or is to be taken, but Purchaser does not elect to terminate this
Agreement pursuant to paragraph (a) above, or if an immaterial part of the Real
Property is taken by an act of governmental authority, Purchaser shall have no
right to terminate this Agreement, and the parties shall nonetheless proceed to
the Closing in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligations on the part of Seller by reason
of such taking; provided, however, that Seller shall, at the Closing, (i) assign
and turn over, and Purchaser shall be entitled to receive and keep, the net
proceeds of any award or other proceeds of such taking which may have been
collected by Seller as a result of such taking, less any portion thereof applied
to the cost of repairs made by Seller prior to the Closing and less the
reasonable costs and expenses incurred by Seller in connection with obtaining
payment of any award or other proceeds, or (ii) if no

 

50


 

award or other proceeds shall have been collected, deliver to Purchaser an
assignment of Seller’s right to any such award or other proceeds which may be
payable to Seller as a result of such taking, less an amount equal to the cost
of any repairs made by Seller prior to the Closing, which amount shall be paid
to Seller by Purchaser at the Closing.  If all or any part of the payment
proceeds are paid to the holder of any mortgage or deed of trust or reversionary
interest in the Real Property, then, at the Closing, Seller shall credit such
amount against the Purchase Price.

 

(c)                               For the purposes hereof, a “Material Part”
shall be deemed to mean any taking (i) which causes a reduction in the size of
any of the buildings comprising the Real Property or materially interferes with
the present use and operation of any of the buildings comprising the Real
Property, or (ii) which results in the elimination of any required means of
legal ingress and/or egress from the Real Property to public roads, with no
comparable, convenient, legal substitute ingress and/or egress being available.

 

ARTICLE XII

 

EMPLOYEES

 

Section 12.1               Employees.

 

(a)                               Unless Purchaser elects to retain Manager as
the manager of the Hotel (pursuant to a separate hotel management agreement
executed by Purchaser and Manager), Purchaser agrees that it shall offer to hire
or cause to be offered to be hired effective at and upon the Closing, and after
the Closing shall maintain or cause to be maintained the employment of, in each
case upon terms and conditions of employment substantially and sufficiently
similar to the terms and conditions of employment existing prior to Closing, a
sufficient number of Employees so that the Seller, its Affiliates or Manager
shall not be required to give any layoff, closing or other termination notices
or otherwise incur any liability pursuant to the provisions of the Federal
Worker Adjustment and Retraining Notification Act, 29 U.S.C. 2101 2109, or any
similar applicable state or local law (collectively, the “WARN Act”).  Except to
the extent Purchaser elects to retain Manager as the manager of the Hotel
pursuant to a separate hotel management agreement executed by Purchaser and
Manager, Seller shall cause its Manager to cooperate reasonably with Purchaser
or its designated Hotel manager to facilitate Purchaser’s compliance with this
Section 12.1.  If Purchaser, or any designee or management company engaged by
Purchaser to employ Hotel personnel, elects not to hire a particular Employee at
Closing, or, if following the Closing, Purchaser or such designee or management
company desires to terminate the employment of any Employee hired by Purchaser
or its designee or management company, Purchaser shall be solely responsible for
complying or causing compliance with all applicable provisions of federal, state
and municipal laws and regulations relating to such action, including without
limitation any applicable provisions of the WARN Act.  It is agreed that the
number of Employees hired, the selection of which Employees are hired, and the
initial terms and conditions of employment for each Employee hired by Purchaser,
or its designee or management company engaged by Purchaser to employ Hotel
Employees, shall be solely determined by Purchaser or such designee or
management company, provided such terms and conditions of employment satisfy the
provisions of this Section 12.1(a); provided, however, to the extent that
Purchaser has received a credit at Closing therefor, Purchaser agrees to, and
shall cause its designee or management company to, honor and recognize the
seniority and vacation vesting

 

51


 

rights of any Employee that was an Employee of Manager as of the day immediately
prior to the Closing that is rehired by Purchaser or its designee or management
company at the Closing.

 

(b)                              The Parties hereto agree that Purchaser will
not be subject to any of the debts, obligations and/or Liabilities of Seller,
its Affiliates or Manager which may exist with respect to the employment or
termination of any Employees that arise prior to the Closing, or which are
attributable to the termination of such Employees by Seller, its Affiliates or
Manager at or prior to Closing, except to the extent that such debts,
obligations and/or Liabilities are expressly covered by a credit against the
Purchase Price specifically provided in this Agreement.  Except as required by
applicable Legal Requirements, Seller covenants and agrees not to permit any
labor organization to become the exclusive representative of any group of
Employees for purposes of collective bargaining. The Parties hereto agree that
Seller, its Affiliates and Manager shall not be subject to any of the debts,
obligations and/or Liabilities of Purchaser, or Purchaser’s designee or
management company, which are attributable to any actions or omissions of
Purchaser or such designee or management company, or any agents or
representatives thereof, in the process of the hiring any of the Employees,
including, without limitation, any claims arising out of or relating to whether,
and upon which terms and conditions, any such Employees are offered employment
by Purchaser or such designee or management company, or are hired (or
subsequently terminated) by Purchaser or such designee or management company, or
which may otherwise exist regarding the employment of employees at the Hotel by
Purchaser or such designee or management company from and after the Closing
(“Purchaser’s Employee Obligations”).

 

(c)                               Purchaser shall save, protect, defend,
indemnify and hold Seller, Manager and each of their Affiliates harmless from
and against any Liabilities (including, but not limited to, payments made to
Manager as the employer of the Employees) which may be incurred or suffered by
any of them (i) under the WARN Act arising out of, or relating to, any actions
taken by Purchaser prior to, on or after the Closing Date; (ii) in connection
with any of Purchaser’s Employee Obligations; (iii) by reason of Purchaser’s
failure to comply with any of the provisions of this Article XII; (iv) in
connection with any compensation, employment taxes or Accrued Vacation Pay that,
pursuant to Section 7.1(g) or Section 7.1(h), have become the obligation of
Purchaser to pay; (v) in connection with any Liability arising out of
Purchaser’s or its designee’s or management company’s employment policies,
practices or procedures which occur on or after the Closing Date; or (vi) in
connection with Purchaser’s violation or noncompliance with any applicable
federal or state employment law on or after the Closing Date, including, without
limitation, COBRA, the Health Insurance Portability and Accountability Act of
1996 (HIPAA), ERISA, the Family and Medical Leave Act of 1993 (FMLA), the Fair
Labor Standards Act (FLSA) and the Occupational Safety and Health Act (OSHA).

 

(d)                             Seller agrees to indemnify, defend and hold
Purchaser and Purchaser’s Indemnitees harmless from and against any and all
damages which any of them may sustain by reason of, or arising out of, or
resulting from Seller’s failure to discharge any of the obligations and
liabilities of Seller arising prior to Closing with respect to Employees
employed by Seller or Manager or any Employee Benefit Plans maintained by Seller
or Manager.

 

52


 

(e)                               Without limiting the generality of any other
provision of this Agreement, nothing in this Agreement shall create any
third-party beneficiary rights for the benefit of any union or any Employees of
Seller or Purchaser or Manager.

 

(f)                                The terms, conditions and indemnity
obligations set forth in this Section 12.1 shall survive the Closing.

 

ARTICLE XIII

 

NOTICES

 

Section 13.1               Notices.  Except as otherwise provided in this
Agreement, all notices, demands, requests, consents, approvals, and other
communications (each a “Notice”, collectively “Notices”) required or permitted
to be given under this Agreement, or which are to be given with respect to this
Agreement, shall be in writing and shall be personally delivered, transmitted by
electronic mail transmission, or sent by registered or certified mail, postage
prepaid, return receipt requested, or by overnight express courier, postage
prepaid, addressed to the party as designated below:

 

If intended for Seller, to:

 

HEI Equinox LLC

c/o HEI Hospitality, LLC

101 Merritt 7 Corporate Park, 1st Floor

Norwalk, Connecticut 06851

Attention:  Clark Hanrattie / E-mail:  chanrattie@heihotels.com

 

with a copy to:

 

Goodwin Procter LLP

Three Embarcadero Center, 24th Floor

San Francisco, California 94111

Attention:  Benjamin C. Tschann, Esq. / E-mail:  btschann@goodwinprocter.com

 

If intended for Purchaser, to:

 

CWI Manchester Hotel, LLC

c/o Watermark Capital Partners, LLC

272 East Deerpath Road, Suite 320

Lake Forest, Illinois 60045

Attention: Michael G. Medzigian / E-mail: medzigian@watermarkcap.com

 

with a copy to:

 

Paul Hastings LLP
515 South Flower Street, 25th Floor
Los Angeles, California 90071
Attention: Rick S. Kirkbride, Esq. / E-mail: rickkirkbride@paulhastings.com

 

Notice mailed by registered or certified mail shall be deemed received by the
addressee three (3) days after mailing thereof.  Notice personally delivered
shall be deemed received when delivered.  Notice mailed by overnight express
courier shall be deemed received by the addressee on the next Business Day after
mailing thereof.  Notice transmitted by e-mail

 

53


 

shall be deemed received by the addressee upon sender’s receipt of confirmation
thereof if sent during normal business hours, and if not, then the next Business
Day, provided that such notice is also concurrently sent by one of the other
means set forth in this Section 13.1.  Either party may at any time change the
address for notice to such party by mailing a Notice as aforesaid.

 

ARTICLE XIV

 

ADDITIONAL COVENANTS

 

Section 14.1               Additional Covenants.  In addition, the parties agree
as follows:

 

(a)                               Liquor License.  Seller shall and/or shall
cause Licensee to use diligent, good faith efforts to effect the transfer of any
existing Liquor License held by Seller, Licensee or their applicable Affiliates
to Manager or such other designee as requested by Purchaser (in its sole and
absolute discretion) as of the Closing Date or to permit Manager (or such other
designee as requested by Purchaser) to obtain a new Liquor License for the
Hotel.  Purchaser agrees to pay all fees, charges and related costs in
connection with the transfer of the existing Liquor License or obtaining a new
Liquor License.  Promptly following the full execution and delivery of this
Agreement, Manager shall, or if requested by Purchaser, such Purchaser designee
shall, complete, execute and file with the applicable liquor licensing authority
all necessary applications for transfer of the Liquor License, obtaining a new
Liquor License or to permit Manager to continue the sale and service of
alcoholic beverages pursuant to the Liquor License.

 

(b)                              Brokerage.  Purchaser and Seller warrant and
represent to each other that they have not had any dealings with any broker,
agent or finder relating to the sale of the Property or the transactions
contemplated hereby other than Jones Lang LaSalle (the “Broker”).  Purchaser and
Seller each agree to indemnify and hold the other Party and its Indemnitees
harmless against and from any and all Liabilities incurred arising out of or
resulting from any claim for brokerage commissions, compensation or fees by any
broker, agent or finder acting on such Party’s behalf, other than the Broker,
which Seller is compensating under a separate agreement in connection with the
sale of the Property.  The provisions of this Section 14.1(b) shall survive
Closing or any termination of this Agreement.

 

(c)                               Guest Baggage.  All baggage of guests who are
still in the Hotel on the Closing Date, which has been checked with or left in
the care of Seller or Manager shall be inventoried, sealed and tagged jointly by
Seller and Purchaser on the Closing Date.  Purchaser hereby agrees to save,
protect, defend, indemnify and hold Seller and its Indemnitees harmless against
any Liabilities in connection with such baggage arising out of the acts or
omissions of Purchaser or its Affiliates (or any of their employees or agents)
after the Closing Date.

 

(d)                             Safe Deposits.  Immediately after the Closing,
Seller shall send written notice to guests or tenants or other persons who have
safe deposit boxes, if any, advising of the sale of the Hotel to Purchaser and
requesting immediate removal of the contents thereof or the removal thereof and
concurrent re-deposit of such contents pursuant to new safe deposit agreements
with Purchaser.  Seller shall have a representative present when the boxes are
opened, in the presence of a representative of the Purchaser.  Any property
contained in the safe deposit boxes after such re-deposit shall be the
responsibility of Purchaser, and Purchaser agrees

 

54


 

to save, protect, defend, indemnify and hold harmless Seller and its Indemnitees
from and against any Liabilities arising out of or with respect to such
property.

 

(e)                               Tax Appeal Proceedings.  Seller shall be
entitled to receive and retain the proceeds from any previously filed tax
appeals or protests applicable to any tax fiscal years prior to the tax fiscal
year in which the Closing Date occurs.  In the event an application to reduce
real estate taxes is filed by Purchaser for the period during which Seller was
the owner of the Real Property, Seller shall be entitled to a re-proration of
real estate taxes upon receipt of and based upon the reduction proceedings,
after payment of reasonable attorneys’ fees and other costs associated with such
process.  Notwithstanding the foregoing, in no event shall Seller negotiate or
agree to any tax settlement, assessment or other adjustment that would have an
adverse effect on taxes for 2015 or any subsequent year.  After Closing,
Purchaser, at Purchaser’s option, be entitled to take over and continue to
process any pending appeals or protests with respect to the tax fiscal year in
which the Closing Date occurs (and Seller shall reasonably cooperate in
connection therewith), and the net proceeds from any such proceedings, after
payment of reasonable attorneys’ fees and other costs associated with such
process, will be prorated between the parties, when received, as of the Closing
Date, which obligation shall survive the Closing; provided, however, that any
such appeal or protest applicable to fiscal year 2015 may only be filed by
Purchaser.

 

(f)                                Books and Records.  The transaction
contemplated hereby includes the Books and Records of Seller pertaining to the
business of the Hotel prior to the Closing Date.  Purchaser covenants and agrees
that such Books and Records pertaining to the period of Seller’s ownership of
the Property will remain in the Hotel for examination and audit by Seller and
its agents after the Closing as provided in this Section 14.1(f).  Books and
Records not pertaining to the business of the Hotel may be removed by Seller
within a reasonable time after the Closing Date. Purchaser agrees to preserve
all such Books and Records for at least seven (7) years after the Closing Date,
and not to destroy or dispose of the same, for at least seven (7) years after
the Closing Date, at Purchaser’s sole cost and expense.  Purchaser agrees to
provide access to Seller and its representatives, to such books, records, files
and correspondence at all reasonable times during normal business hours and
following reasonable notice

 

(g)                              Permits.  Seller shall use commercially
reasonable efforts to preserve in force all existing Permits, to cause all those
expiring on or before the Closing Date to be renewed prior to the Closing Date,
and to transfer all such Permits to Purchaser in connection with the Closing.

 

(h)                              Survival.  Subject to the terms of Section 5.3,
the representations, warranties, obligations, covenants, agreements,
undertakings and indemnifications of Seller and Purchaser contained in this
Agreement and in any closing documents delivered in connection with this
Agreement, which are intended and anticipated to survive Closing, shall survive
the Closing.

 

ARTICLE XV

 

DEFAULTS AND REMEDIES; EFFECT OF TERMINATION

 

Section 15.1               Purchaser Default/Seller’s Remedies.  IF PURCHASER
FAILS IN ANY MATERIAL RESPECT TO PERFORM ITS OBLIGATIONS UNDER THIS

 

55


 

AGREEMENT, SUCH FAILURE REMAINS UNCURED AFTER DELIVERY OF WRITTEN NOTICE BY
SELLER AND THE EXPIRATION OF A FIVE (5) DAY CURE PERIOD (PROVIDED THAT NO CURE
PERIOD SHALL APPLY TO PURCHASER’S PAYMENT OF THE PURCHASE PRICE AND/OR DELIVERY
OF THE DOCUMENTS REFERENCED IN SECTION 6.4 ON OR BEFORE THE CLOSING DATE) AND
SELLER DOES NOT WAIVE SUCH FAILURE OF PERFORMANCE IN WRITING, SELLER SHALL BE
ENTITLED AS ITS SOLE REMEDY TO TERMINATE THIS AGREEMENT AND RECOVER THE DEPOSIT
UNDER THIS AGREEMENT AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, IN FULL
SATISFACTION OF ANY CLAIMS AGAINST PURCHASER; PROVIDED, HOWEVER, THAT THIS
PROVISION SHALL NOT LIMIT SELLER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR COSTS,
FEES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
COSTS) PURSUANT TO SECTION 15.3 BELOW IN ADDITION TO THE DEPOSIT IN THE EVENT OF
A DISPUTE REGARDING THE DISPOSITION OF THE DEPOSIT, NOR SHALL THIS PROVISION BE
DEEMED TO WAIVE OR AFFECT SELLER’S RIGHTS AND PURCHASER’S INDEMNITY OBLIGATIONS
UNDER OTHER SECTIONS OF THIS AGREEMENT.  SELLER AND PURCHASER AGREE THAT
SELLER’S DAMAGES RESULTING FROM PURCHASER’S DEFAULT ARE DIFFICULT TO DETERMINE
AND ASCERTAIN AND THE AMOUNT OF THE DEPOSIT IS A FAIR ESTIMATE OF THOSE DAMAGES
WHICH SELLER WILL INCUR AS A RESULT OF SUCH FAILURE, PROVIDED, HOWEVER, THAT
THIS PROVISION SHALL NOT LIMIT SELLER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR
ATTORNEYS’ FEES PURSUANT TO SECTION 15.3, NOR WAIVE OR AFFECT SELLER’S RIGHTS
AND PURCHASER’S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS OF THIS AGREEMENT. 
THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH AMOUNTS IS NOT INTENDED AS A
FORFEITURE OR PENALTY BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES.  THE
PARTIES HAVE SET FORTH THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT WITH THE
LIQUIDATED DAMAGES PROVISION CONTAINED IN THIS SECTION.

 

 

Seller’s Initials:

 

 

Purchaser’s Initials:

 

 

 

 

(Remainder of this page is intentionally blank; text continues on following
page)

 

56


 

Section 15.2               Seller Default/Purchaser’s Remedies.

 

If Seller fails in any material respect to perform its obligations under this
Agreement, and Seller does not cure such failure within five (5) days after its
receipt of written notice of such failure from Purchaser (a “Seller Default”)
(provided that such five (5) day cure period shall not apply to a default by
Seller to deposit the Deed and other closing documents to be held in escrow with
the Escrow Company on the Closing Date) then Purchaser may elect as its sole and
exclusive remedy (at law or in equity):

 

(a)                               to terminate this Agreement and recover
damages in an amount equal to the total of all of Purchaser’s out-of-pocket
costs of the transaction actually incurred in connection with this Agreement and
Purchaser’s Due Diligence, such amounts not to exceed Two Hundred Thousand
Dollars ($200,000) (“Seller’s Liability Amount”); provided, however, that this
provision shall not limit Purchaser’s rights to receive reimbursement for any
additional costs, expenses and/or fees (including, without limitation,
reasonable attorney’s fees and costs) pursuant to Section 15.3 below in addition
to the Seller’s Liability Amount in the event of a dispute regarding the
disposition of the Seller’s Liability Amount to the extent Purchaser prevails in
such dispute;

 

(b)                              to waive the Seller Default and proceed to
Closing; or

 

(c)                               to seek specific performance of Seller’s
obligation to sell the Property to Purchaser pursuant to the terms of this
Agreement; provided, however, if Purchaser elects to pursue any action for
specific performance and such remedy is not available or enforceable by
Purchaser for any reason other than as a result of Purchaser’s and/or its
Affiliates’ willful acts, then Purchaser shall still have the right to terminate
this Agreement and pursue all rights and remedies afforded Purchaser under
Section 15.2(a) above, provided that in no event shall Seller be liable for any
consequential damage.

 

If Purchaser initially fails to elect, by written notice to Seller, any of the
foregoing remedies within thirty (30) days after Purchaser’s delivery of the
default notice contemplated by this Section 15.2, Purchaser shall conclusively
be deemed to have elected the remedy set forth in Section 15.2(a).

 

Section 15.3               Attorneys’ Fees.  If any action or proceeding is
commenced by either party to enforce or interpret their rights under this
Agreement or to collect damages as a result of the breach of any of the
provisions of this Agreement, the prevailing party in such action or proceeding,
including any bankruptcy, insolvency or appellate proceedings, shall be entitled
to recover all reasonable costs and expenses, including, without limitation,
reasonable attorneys’ fees, court costs and fees of experts, in addition to any
other relief awarded by the court.

 

Section 15.4               No Reservation of Property.  The preparation and/or
delivery of unsigned drafts of this Agreement shall not create any legally
binding rights in the Property and/or obligations of the parties, and Purchaser
and Seller acknowledge that this Agreement shall be of no effect until it is
duly executed by both Purchaser and Seller.

 

57


 

ARTICLE XVI

 

IRS FORM 1099-S DESIGNATION

 

Section 16.1               Designee.  In order to comply with information
reporting requirements of Section 6045(e) of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations thereunder, the parties agree (i) to
execute an IRS Form 1099-S Designation Agreement in the form attached hereto as
Exhibit K at or prior to the Closing to designate the Title Company (the
“Designee”) as the party who shall be responsible for reporting the contemplated
sale of the Property to the Internal Revenue Service (the “IRS”) on IRS
Form 1099-S; (ii) to provide the Designee with the information necessary to
complete Form 1099-S; (iii) that the Designee shall not be liable for the
actions taken under this Agreement, or for the consequences of those actions,
except as they may be the result of gross negligence or willful misconduct on
the part of the Designee; and (iv) that the Designee shall be indemnified by the
parties for any costs or expenses incurred as a result of the actions taken
hereunder, except as they may be the result of gross negligence or willful
misconduct on the part of the Designee.  The Designee shall provide all parties
to this transaction with copies of the IRS Form 1099-S filed with the IRS and
with any other documents used to complete IRS Form 1099-S.

 

ARTICLE XVII

 

MISCELLANEOUS PROVISIONS

 

Section 17.1               Construction.  The following rules shall apply to the
construction and interpretation of this Agreement:

 

(a)                               Singular words shall connote the plural as
well as the singular, and plural words shall connote the singular as well as the
plural, and the masculine shall include the feminine and the neuter.

 

(b)                              All references in this Agreement to particular
articles, sections, subsections or clauses (whether in upper or lower case) are
references to articles, sections, subsections or clauses of this Agreement. All
references in this Agreement to particular exhibits or schedules (whether in
upper or lower case) are references to the exhibits and schedules attached to
this Agreement, unless otherwise expressly stated or clearly apparent from the
context of such reference.

 

(c)                               The headings contained herein are solely for
convenience of reference and shall not constitute a part of this Agreement nor
shall they affect its meaning, construction or effect.

 

(d)                             Each Party hereto and its counsel have reviewed
and revised (or requested revisions of) this Agreement and have participated in
the preparation of this Agreement, and therefore any usual rules of construction
requiring that ambiguities are to be resolved against any Party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits hereto.

 

58


 

(e)                               The terms “hereby,” “hereof,” “hereto,”
“herein,” “hereunder” and any similar terms shall refer to this Agreement, and
not solely to the provision in which such term is used.

 

(f)                                The terms “include,” “including” and similar
terms shall be construed as if followed by the phrase “without limitation.”

 

(g)                              The term “sole discretion” with respect to any
determination to be made a Party under this Agreement shall mean the sole and
absolute discretion of such Party, without regard to any standard by which the
determination of such Party must be made.

 

Section 17.2               Severability.  If any term or provision of this
Agreement is held to be or rendered invalid or unenforceable at any time in any
jurisdiction, such term or provision shall not affect the validity or
enforceability of any other terms or provisions of this Agreement, or the
validity or enforceability of such affected terms or provisions at any other
time or in any other jurisdiction.

 

Section 17.3               Publicity.  All press releases and all other
publicity concerning the transactions contemplated by this Agreement shall be
jointly drafted and prepared by Seller and Purchaser, and Seller and Purchaser
agree not to deliver or publish any press releases or other publicity regarding
the sale of the Property pursuant to this Agreement except as expressly set
forth in this Section 17.3.  Notwithstanding the foregoing, the parties
acknowledge and agree that Purchaser will issue a press release after the
Closing, the form and content of which shall be subject to the prior consent of
Seller (which consent will not be unreasonably withheld, conditioned or
delayed); provided, however, Seller acknowledges and agrees that Purchaser’s
press release shall be substantially similar to the form of those certain press
releases previously issued by Purchaser or its Affiliates in connection with
Purchaser’s or Purchaser’s Affiliates’ recent hotel acquisitions and Purchaser
may disclose (i) the Purchase Price, (ii) the sum of capital expenditures,
transaction costs, working capital and pre-paid operating costs, and (iii) the
sum of (i) and (ii).  Notwithstanding anything to the contrary contained herein,
each party’s obligations under this Section 17.3 shall survive the Closing or
any earlier termination of this Agreement.

 

Section 17.4               Assignment.  Neither all nor any portion of
Purchaser’s interest under this Agreement may be sold, assigned, encumbered,
conveyed or otherwise transferred, whether directly or indirectly, voluntarily
or involuntarily, or by operation of law or otherwise including, without
limitation, by a transfer of interest in Purchaser (collectively, a “Transfer”),
without the prior written consent of Seller, which consent may be granted or
denied in Seller’s sole and absolute discretion.  Any attempted Transfer without
Seller’s consent shall be null and void. Any request by Purchaser for Seller’s
consent to a Transfer shall set forth in writing the details of the proposed
Transfer, including, without limitation, the name, ownership and financial
condition of the prospective transferee and the financial details of the
proposed Transfer.  Notwithstanding the foregoing, Purchaser, upon prior written
notice to Seller given not less than five (5) Business Days prior to the Closing
(which time period is agreed to be material and is required to permit Seller
properly to prepare, execute and deliver the items required to be delivered by
it pursuant to this Agreement), which notice specifies the exact legal name,
address and any other information necessary for the preparation of the closing
documents to be delivered under this Agreement, may assign its rights and
delegate is duties under this Agreement to an entity that is wholly

 

59


 

owned or controlled, directly or indirectly, by Purchaser, W.P. Carey, Inc.,
Carey Watermark Investors Incorporated, Carey Watermark Investors 2
Incorporated, Watermark Capital Partners, LLC, or any entity managed or advised
by Purchaser, W.P. Carey, Inc., Carey Watermark Investors Incorporated, Carey
Watermark Investors 2 Incorporated or Watermark Capital Partners, LLC for the
purposes of closing on the transaction provided (i) only one such assignment
shall be made; (ii) such assignment shall not delay the Closing; (iii) such
assignment shall not require Seller to obtain any additional or revised third
party consents, certificates or approvals; provided, however, Purchaser shall
remain liable for Purchaser’s obligations hereunder until the Closing has
occurred notwithstanding such assignment.  In the event Purchaser so assigns and
delegates its rights and duties under this Agreement, it shall deliver to Seller
at or prior to Closing an instrument of assignment and assumption evidencing
such assignment and delegation.  No Transfer, whether with or without Seller’s
consent: (i) shall operate to release Purchaser or alter Purchaser’s primary
liability to perform the obligations of Purchaser under this Agreement; or
(ii) shall cause Seller to incur any cost or other economic detriment in
connection with such Transfer.  Purchaser shall pay any and all additional costs
and expenses (including, without limitation, reasonable attorneys’ fees,
charges, and disbursements other than non-material legal expenses related to the
preparation of the closing documents) incurred by Seller that would not
otherwise have been incurred by Seller had Purchaser not caused a Transfer.

 

Section 17.5               Business Days.  Time is of the essence in the
performance of the respective obligations of Seller and Purchaser.  If any
deadline provided in this Agreement falls on a day other than a Business Day,
such deadline shall be extended until the first Business Day thereafter.

 

Section 17.6               Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall constitute an original but all of
which, taken together, shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile, .pdf format or other form of electronic
communication and such form of execution shall be deemed to be an original
signature for execution purposes.

 

Section 17.7               Recitals, Exhibits and Schedules.  The recitals to
this Agreement, and all exhibits and schedules (as amended and supplemented from
time to time) referred to in this Agreement are incorporated herein by such
reference and made a part of this Agreement. Any matter disclosed in any
schedule to this Agreement shall be deemed to be incorporated in all other
schedules to this Agreement.

 

Section 17.8               Entirety.  This Agreement (including all exhibits)
contains the entire agreement between the parties with respect to the subject
matter hereof, supersedes all prior letters of intent, understandings or other
agreements, whether written or oral, if any, with respect thereto and may not be
amended, supplemented or terminated, nor shall any obligation hereunder or
condition hereof be deemed waived, except by a written instrument to such effect
signed by the party to be charged.

 

Section 17.9               Amendments to Agreement. No amendment, supplement or
other modification to any terms of this Agreement (other than amendments,
supplements and other modifications to the representations and warranties and
schedules made by Seller that are

 

60


 

expressly permitted or contemplated by this Agreement), or termination of this
Agreement (other than as expressly provided in this Agreement), shall be valid
unless in writing and executed and delivered by Seller and Purchaser.

 

Section 17.10       Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of Vermont.

 

Section 17.11       Jurisdiction.  Any action, suit or proceeding arising out of
this Agreement or the transactions contemplated by this Agreement shall be
brought exclusively in the United States District Court for the District of
Vermont, and Seller and Purchaser agree that such courts are the most convenient
forum for resolution of any such action and further agree to submit to the
jurisdiction of such courts and waive any right to object to venue in such
courts.

 

Section 17.12       Jury Trial Waiver.    TO THE EXTENT PERMITTED BY APPLICABLE
LAW FROM TIME TO TIME, SELLER AND PURCHASER HEREBY WAIVE THEIR RIGHT TO A TRIAL
BY JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING BY EITHER PARTY AGAINST THE
OTHER PARTY WITH RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION WITH THIS
AGREEMENT.

 

Section 17.13       Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns. The warranties, representations, agreements
and undertakings contained herein shall not be deemed to have been made for the
benefit of any person or entity, other than the parties hereto and their
permitted successors and assigns.

 

Section 17.14       No Agreement Until Execution.  This Agreement and the terms
hereof shall not be deemed to be effective or binding until each of the parties
hereto have mutually executed and delivered the Agreement.  Any submission or
other exchange of drafts or iterations of this Agreement is not, and shall not
constitute, a binding offer or other binding agreement.

 

Section 17.15       Recording.  No notice or memorandum of this Agreement shall
be recorded in any public record.  A violation of this prohibition shall
constitute a material breach of this Agreement.

 

Section 17.16       Exclusivity.  For so long as this Agreement is in effect,
neither Seller nor Seller’s Affiliates will directly or indirectly make, accept
or negotiate any offers for the financing or sale of the Property or any
interest therein or the management thereof other than the transaction
contemplated herein with Purchaser.

 

ARTICLE XVIII

 

GENERAL ESCROW PROVISIONS

 

Section 18.1               General Escrow Provisions.  The obligations and
rights of the Escrow Company under this Agreement shall be subject to the
following terms and conditions:

 

61


 

(a)                               The duties and obligations of Escrow Company
shall be determined solely by the express provisions of this Agreement and no
implied duties or obligations shall be implied against Escrow Company.  Further,
Escrow Company shall be under no obligation to refer to any other document
between or among Purchaser and Seller referred to in or related to this
Agreement, unless Escrow Company is provided with a copy of such document and
consents thereto in writing.

 

(b)                              Escrow Company shall not be liable to anyone by
reason of any error of judgment, or for any act done or step taken or omitted by
Escrow Company in good faith, or for any mistake of fact or law, or for anything
which Escrow Company may do or refrain from doing in connection herewith, unless
caused by or arising out of Escrow Company’s actual and intentional misconduct
or gross negligence.

 

(c)                               Escrow Company shall be entitled to rely, and
shall be protected in acting in reliance, upon any writing furnished to Escrow
Company by either Purchaser or Seller and shall be entitled to treat as genuine,
and as the document it purports to be, any letter, paper or other document
furnished to Escrow Company.  Escrow Company may rely on any affidavit of either
Purchaser or Seller or any other person as to the existence of any facts stated
therein to be known by the affiant.

 

(d)                             If Seller shall become entitled to retain or
receive the Deposit or other amount paid under this Agreement, Escrow Company
shall pay the same to Seller together with all interest earned thereon and if
Purchaser shall become entitled to a return of the Deposit or other amount paid
under this Agreement, Escrow Company shall pay the same to Purchaser, including
all interest earned thereon; provided, however, that no disbursement pursuant to
this subsection shall be made by Escrow Company until the third (3rd) Business
Day following the receipt or deemed receipt of notice by Seller and Purchaser
from Escrow Company of its intention to so disburse, and disbursement made by
Escrow Company after the passage of such three (3) Business Day period shall
relieve Escrow Company from all liability in connection with such disbursement
unless such disbursement is proscribed by order of a court of competent
jurisdiction or objected to in writing by Seller or Purchaser.  If such
disbursement is objected to in writing by Seller or Purchaser within such three
(3) Business Day period, then Escrow Company shall not make such disbursement
until unanimously instructed in writing by Purchaser and Seller, or is directed
to make such disbursement by a court of competent jurisdiction.

 

(e)                               In the event of any disagreement between
Purchaser and Seller resulting in adverse claims and demands being made in
connection with or against the funds held in escrow, Escrow Company shall refuse
to comply with the claims or demands of either party until such disagreement is
finally resolved (i) by a court of competent jurisdiction (in proceedings which
Escrow Company or any other party may initiate, it being understood and agreed
by Purchaser and Seller that Escrow Company has authority (but not the
obligation) to initiate such proceedings), or (ii) by an arbitrator in the event
that Purchaser and Seller mutually and jointly determine to submit the dispute
to arbitration pursuant to the rules and under the jurisdiction of the American
Arbitration Association, and in so doing Escrow Company shall not be or become
liable to a party, or (iii) by written settlement between Purchaser and Seller.

 

62


 

(f)                                Purchaser and Seller each agree to jointly
and severally indemnify and hold harmless Escrow Company against any and all
Liabilities incurred by Escrow Company (except to the extent the Escrow Company
willfully disregards any provision of this Agreement to which it is bound) in
connection with or as a result of any disagreement between Purchaser and Seller
under this Agreement or otherwise incurred by Escrow Company in any way on
account of its role as Escrow Company.

 

(g)                              Escrow Company in its sole discretion shall
have the right to resign as Escrow Company under this Agreement, provided that
it shall provide both Purchaser and Seller with at least fifteen (15) days
written notice of such resignation pursuant to the notice provisions of this
Agreement.  Upon any such resignation, Escrow Company shall transfer the Deposit
and any other amounts held by Escrow Company including any interest earned
thereon to a successor Escrow Company jointly approved by Purchaser and Seller,
whereupon the original Escrow Company shall have no further obligation or
liability whatsoever as Escrow Company under this Agreement.

 

(h)                              Escrow Company may pay the Deposit into a court
of competent jurisdiction upon commencement by the Escrow Company of an
interpleader action in such court.  The reasonable out-of-pocket costs and
attorneys’ fees of the Escrow Company for such interpleader action shall be paid
by the losing party in such interpleader action.

 

(i)                                  The rights and immunities of Escrow Company
hereunder shall apply equally to its partners, counsel, associates, employees,
affiliates and agents.

 

(j)                                  All of Escrow Company’s obligations under
this Agreement shall automatically terminate upon disbursing the Deposit and any
other amounts held by Escrow Company as set forth above.

 

[The signature page follows]

 

63


 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement
for Sale and Purchase of Hotel to be executed, all as of the day and year first
above written.

 

 

SELLER:

 

 

 

HEI EQUINOX LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Clark W. Hanrattie

 

 

Name: Clark W. Hanrattie

 

 

Title: Vice President

 

 

 

 

 

PURCHASER:

 

 

 

CWI MANCHESTER HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Michael G. Medzigian

 

 

Michael G. Medzigian

 

 

Chief Executive Officer and President

 

Signature Page to P&S

 


 

AGREEMENT OF ESCROW COMPANY

 

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Deposit in escrow in accordance with the provisions hereof and
(b) comply with the provisions of Article VI, Article XVIII and Section 3.2.

 

In witness whereof, the undersigned has executed this Agreement as of November
       , 2015.

 

 

FIRST NATIONWIDE TITLE AGENCY, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to P&S

 


 

JOINDER

 

By the signature below of its authorized signatories, HEI HOSPITALITY FUND, L.P.
(“HEI Fund”), hereby joins in the execution of the foregoing Agreement for Sale
and Purchase of Hotel (this “Agreement”) to guaranty, as a primary guarantor and
not as a surety or guaranty of collection only, all obligations of its
affiliate, HEI Equinox LLC, a Delaware limited liability company (“Seller”)
under Section 5.4(b) of this Agreement and HEI Fund agrees to be jointly and
severally liable with Seller for such obligations.  The obligations of HEI Fund
pursuant to this joinder are of a continuing nature and shall survive the
Closing (subject to the terms and conditions of this Agreement, including,
without limitation, the limitations of Section 5.3 of this Agreement as
applicable to Seller’s obligations under Section 5.4(b)) and shall not be deemed
merged into the deed or any other conveyance document delivered at the Closing. 
The obligations of the undersigned are not limited by (i) any amendment or
modification to this Agreement, whether or not the undersigned has joined in any
such amendment or modification, (ii) any bankruptcy or insolvency or similar
proceeding after insolvency of Seller or (iii) any other surety defense, other
than to the extent such defense is available to Seller in accordance with the
Agreement.

 

 

HEI HOSPITALITY FUND, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

By:

HEI Hospitality Fund GP, LLC, a Delaware

 

 

limited liability company, its general partner

 

 

 

 

 

 

 

By:

HEI Hospitality , LLC, a Delaware

 

 

limited liability company, its

 

 

managing member

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Joinder


 

EXHIBIT A

 

EXCLUDED ASSETS

 

Artwork

Portrait of a woman with black hair parted in the middle, seated with outfit
that has lace cuffs and wearing a cameo at her neck by Francesco Galesi

 

Artwork

Painting of a ewe with two lambs and two dogs on a hunting blanket by Francesco
Galesi

 

Artwork

Portrait on a man, seated by Francesco Galesi

 

Artwork

Sculpture of Ducks in Flight by D. Scott from John Zoltak

 

Licenses

Network Management monitoring

 

Licenses

Symantec Anti Virus

 

Systems/Tools

Citrix - Connectivity platform to HEI Corporate

 

Systems/Tools

M3 (Timesaver) - Time keeping system and Timeclocks

 

Systems/Tools

PM Works - Preventative Maintenance software (but not related reports)

 

Merritt Corporate Agreement

 

Avendra - Procurement Services Agreement

 

Merritt Corporate Agreement

 

Rubicon software/service and agreement for Future Demand Reports & Market Vision
Rate shopping software (but not historical reports)

 

Merritt Corporate Agreement

 

TravelClick - Hotelligence & Sabre Spotlight Reports

 

Merritt Corporate Agreement

 

Gallagher Consulting - Healthcare benefit consulting

 

Merritt Corporate Agreement

 

Smith Travel Agreement

 

Merritt Corporate Agreement

 

Steritech – Maintenance and Monitoring Programs

 

Merritt Corporate Agreement

 

Tharaldson – Agreement with Energy Consultants

 

 

A-1


 

Merritt Corporate Agreement

 

 

Universal Vending - Vending Machines Service Agreement*

Merritt Corporate Agreement

 

 

ABS Network backup service

Merritt Corporate Agreement

 

 

Trustkeeper - PCI

Merritt Corporate Agreement

 

IGX Global/Solutionary - Firewall Management

Merritt Corporate Agreement

 

Koseya - Patch Management/AV/Monitoring

Merritt Corporate Agreement

 

Symantec Message Labs

Merritt Corporate Agreement

 

Symantec Web Filtering

Merritt Corporate Agreement

 

Microsoft Dynamics SL

Merritt Corporate Agreement

 

Medius - Electronic scanning (A/P, A/R)

Merritt Corporate Agreement

 

Birchstreet - Online ordering

Merritt Corporate Agreement

 

ADP Vantage - Payroll, Benefits, Hiring/HCM

Merritt Corporate Agreement

 

PSAV - AV Equipment and Services

 

A-2


 

EXHIBIT B

 

LAND

 

Being a portion of those lands and premises conveyed to HEI Equinox LLC, a
Delaware limited liability company formerly known as OLY Equinox Holdings, LLC
by Warranty Deed of Equinox Resort Associates, LP dated June 15, 2000 and
recorded on June 22, 2000 in Book 188, Page 116 of the Manchester Land Records
and more particularly described as follows:

 

TRACT I, PARCEL ONE: EQUINOX HOTEL

 

Being those lands and premises shown as Tract I, Parcel One: Equinox Hotel on a
survey recorded at Map Book          ,  Slide           of the Manchester Land
Records entitled “ALTA/ACSM LAND TITLE SURVEY, Lands of HEI EQUINOX, LLC,
Manchester, VT 05254” prepared by BLAZE DESIGN INC, dated 8 October 2015, last
revised                  , and more particularly depicted thereon as follows:

 

Commencing at a ½” iron pipe marking the northeasterly corner of the parcel
herein conveyed and the southeast corner of lands now or formerly of Oomph, LLC
which point is on the westerly side of Main Street (Route 7A); thence S 04˚ 04’
01” W along the westerly portion of Main Street (Route 7A) a distance of 197.86
feet to a ¾” iron pipe; thence N 85˚ 42’ 56” a distance of 63.2 feet to a point;
thence S 04˚ 04’ 04” W 33.2 feet to an iron pipe found; thence S 85˚ 56’ 56” E
63.2 feet to an iron pipe found in the West side of the right of way of Main
Street (Route 7A); thence continuing S 04˚ 04’ 01” W a distance of 332.4 feet to
a point which marks the southeasterly corner of the herein described premises
and the centerline of a thirty foot right-of-way to the Equinox Lodge
Condominiums; thence N 85˚ 58’ 09” W a distance of 258 feet along the centerline
of said right-of-way to a point; thence N 19˚ 01’ 09” W a distance of 41.74 feet
to a 1” iron pipe; thence running along the northerly boundary of “Tract IV:
Equinox Lodge Condominiums” as shown on said survey, N 85˚ 58’ 09” W a distance
of 185 feet to a 1” iron pipe; thence turning and running along the westerly
line of said Equinox Lodge Condominiums, S 13˚ 28’ 32” W a distance of 266.92
feet to a 1” iron pipe; thence N 85˚ 39’ 33” W along the northerly line of lands
now or formerly of G. Gail a distance of 123.84 feet to a 6”x6” marble monument
found 30” above grade, which marks the northwesterly corner of lands now or
formerly of G. Gail; thence N 84˚ 23’ W along the northerly boundary of “Tract
I, Parcel Four: Lodge Condominium Dedicated Open Space” as shown on said survey,
and the southerly boundary of the herein described parcel, a distance of 337
feet to an iron pipe; thence N 84˚ 23’ W along the southerly boundary of the
herein described parcel and the northerly boundary of “Tract I, Parcel Three:
Orvis Inn Dedicated Open Space”  as shown on said survey, a distance of 385 feet
to a point which marks the southwesterly corner of the herein described parcel
and a southeasterly corner of lands now or formerly of the Village of
Manchester; thence turning and running N 05˚ 34’ E a distance of 376.85 feet to
a point in the southerly right-of-way of Union Street Extension, so called,
which point marks a westerly corner of the within described parcel; thence
turning and running along the southerly right-of-way of Union Street Extension S
82˚ 43’ E a distance of 561.25 feet to a 1” iron pipe; thence N 09˚ 03’ 59” E a
distance of 49.65 feet to a 1” iron pipe; thence continuing N 09˚ 03’ 59” E
along an easterly line of lands now or formerly of Burr & Burton Seminary a
distance of 332.5 feet to a steel fence post; thence running S 86˚ 30’ 35” E
along the southerly boundary of lands of said R&S Mills, a distance of 89 feet
to a 5/8”

 

B-1


 

iron rebar; thence S 86˚ 24’ 37” E along an easterly line of lands now or
formerly of Attardo a distance of 164.45 feet to a ½” iron rebar, which marks a
southwesterly corner of lands now or formerly of W&F Kimball; thence along the
southerly line of said Kimball S 86˚ 24’ 37” E a distance of 154 feet to a 5”x5”
marble monument found 3” above grade, which marks the southeasterly corner of
said Kimball; thence turning and running along the easterly line of lands now or
formerly of Kimball N 03˚ 35’ 46” E a distance of 131.6 feet to a 5”x5” marble
monument found 4” above grade; thence turning and running S 86˚ 08’ 19” E a
distance of 67.47 feet to a point; thence along the westerly line of lands now
or formerly of Parsons, M.H. & Sons Lumber Co., currently occupied by the
Village Post Office, S 13˚ 08’ 57” W a distance of 131.77 feet to a 4”x4” marble
monument; thence S 87˚ 46’ 28” E a distance of 110.89 feet along the south line
of lands of said Parsons, M.H. & Sons Lumber Co to a 5/8” iron pipe; thence N
04˚ 14’ 06” E a distance of 27.8 feet along the east line of lands of said
Parsons, M.H. & Sons Lumber Co to a ½” iron pipe; thence S 87˚ 45’ 59” E a
distance of 181.16 feet to the point and place of beginning (POB).

 

TRACT I, PARCEL TWO: EQUINOX GOLF COURSE

 

Being those lands and premises shown as Tract I, Parcel Two: Equinox Golf Course
on a survey recorded at Map Book           Slide           of the Manchester
Land Records entitled “ALTA/ACSM LAND TITLE SURVEY, Lands of HEI EQUINOX, LLC,
Manchester, VT 05254” prepared by BLAZE DESIGN INC, dated 8 October 2015, last
revised                  , 2015, and more particularly depicted therein as
follows:

 

Golf Course Lands North of Union Street

 

Commencing at an iron pipe, set in the northerly boundary of Union Street, which
marks the southwesterly corner of the herein described parcel and the
southeasterly corner of the “Retail and Office Building Complex” of “Tract I,
Parcel Six: Retail Parcels” as shown on said survey; thence N 00˚ 37’ 13” E a
distance of 245.7 feet to a 6”x6” marble monument, 8” above grade; thence N 01˚
19’ 44” W a distance of 42.26 feet to a ½” iron pipe; thence turning and running
S 87˚ 46’ 12” E along the southerly line of “Tract III: 1811 House” as shown on
said survey, a distance of 124.13 feet to a marble monument; thence N 01˚ 20’
20” E a distance of 5 feet to a capped iron rod; thence continuing S 88˚ 39’ 40”
E along the southerly line of “Tract III: 1811 House” a distance of 119.77 feet
to a capped iron rod which marks the southeasterly corner of said “Tract III:
1811 House”; thence turning and running N 03˚ 36’ 59” E along the easterly line
of “Tract III: 1811 House” a distance of 55.29 feet to an iron pipe; thence
turning and running S 81˚ 57’ 16” E a distance of 117.71 feet to a marble
monument; thence N 28˚ 59’ 38” E a distance of 351.76 feet to an iron pipe;
thence S 88˚ 52’ 48” E a distance of 11.5 feet to an iron pipe; thence N 13˚ 45’
22” E a distance of 338.75 feet to a point; thence S 88˚ 37’ 28” E a distance of
25 feet to an iron pipe; thence N 25˚ 02’ 02” E a distance of 443.96 feet to a
marble monument; thence N 25˚ 02’ 02” E a distance of 99 feet to a marble
monument; thence N 36˚ 44’ 32” E a distance of 166.85 feet to a marble monument;
thence N 43˚ 16’ 42” E a distance of 208.04 feet to an iron pipe; thence N 60˚
32’ 32” E a distance of 252.42 feet to a marble monument; thence N 60˚ 48’ 02” E
a distance of 221.22 feet to an iron pipe; thence S 88˚ 49’ 18” E a distance of
537.67 feet to a marble monument; thence S 89˚ 13’ 58” E a distance of 307.3
feet to an iron pipe; thence turning and running S 48˚ 51’ 32” W a distance of
301.8 feet to an iron rod; thence S 15˚ 27’ 22” W a distance of 300 feet to an
iron pipe; thence turning and running S 72˚ 32’ 38” E a distance of 590 feet to
an iron rod; thence S 42˚ 09’ 18” E a distance of 452.66 feet to an iron pipe;
thence S 28˚ 09’ 08” E a distance of 204.45 feet to an iron pipe; thence turning
and running S 74˚ 24’ 37” W a distance of 378.12 feet to an iron pipe; thence
turning and running S 25˚ 59’ 58” E a distance of 387.03 feet to an iron rod;
thence S 05˚ 53’ 38” E a distance of 363.55 feet to a point on the northerly
right-of-way of Union Street, said point being N 05° 53’ 38” W a distance of
14.53 feet from an iron pipe found in the right-of-way of Union Street; thence
from said point westerly along the northerly line of Union Street a distance of
1561 feet, more or less, to a point, said point being N 01° 00’ 18” E a distance
of 8.71 feet from a found iron pipe in the right-of-way of Union Street, said
point also marks the southeasterly corner of lands now or formerly of
Equinox-on-the-Battenkill, Inc.; thence along the easterly line of
Equinox-on-the-Battenkill, Inc. N 01˚ 00’ 18” E a distance of 351.11 feet to an
iron pipe which marks the northeasterly corner of
Equinox-on-the-Battenkill, Inc.; thence N 89˚ 01’ 32” W a distance of 300 feet
along the northerly line of Equinox-on-the-Battenkill, Inc. to an iron pipe;
thence S 00˚ 58’ 28” W a distance of 100 feet to an iron pipe; thence N 89˚ 01’
32” W a distance of 187.72 feet along the northerly line of
Equinox-on-the-Battenkill, Inc. to a point; thence S 00˚ 58’ 28” W a distance of
251.63 feet to a point on the northerly right-of-way of Union Street, said point
being N 00° 58’ 28” E a distance of 8.22 feet from an iron pipe found in the
right-of-way of Union Street; said point also marks the southwesterly corner of
Equinox-on-the-Battenkill, Inc.; thence westerly along the northerly line of
Union Street a distance of 834 feet, more or less, to the point and place of
beginning (POB).



 

B-2


 

Golf Course Lands South of Union Street

 

Commencing at a point on the southerly line of Union Street which marks the
northwesterly corner of the herein described parcel and the northeasterly corner
of the “Equinox Junior Retail Parcels” of “Tract I, Parcel Six: Retail Parcels”
as shown on said survey; thence easterly along the southerly line of Union
Street a distance of 3459 feet, more or less, to a point, said point marks the
northeasterly corner of the herein described parcel, also being S 11° 23’29” W a
distance of 7.88 feet from an iron pipe found in the right-of-way of Union
Street; thence S 11˚ 23’ 29” W a distance of 289.93 feet to an iron pipe; thence
S 11˚ 23’ 29” W a distance of 260.02 feet to a marble monument; thence S 80˚ 23’
41” E a distance of 394.97 feet to an iron rod; thence S 71˚ 49’ 49” W a
distance of 167.35 feet to a marble monument; thence S 14˚ 21’ 49” W a distance
of 319.11 feet to a marble monument; thence S 14˚ 40’ 49” W a distance of 442
feet to a marble monument which marks the southeasterly corner of the herein
described parcel; thence turning and running N 89˚ 29’ 41” W along the southerly
line of the herein described parcel and along the lands of Ekwanok Country Club,
a distance of 1082.24 feet to an iron pipe; thence N 03˚ 19’ 13” E a distance of
996.8 feet to an iron pipe; thence N 88˚ 57’ 11” W along the southerly line of
the herein described parcel and along the lands of Ekwanok Country Club, a
distance of 1299.99 feet to a marble monument; thence N 88˚ 43’ 31” W a distance
of 494.31 feet to a marble monument; thence N 88˚ 36’ 21” W a distance of 532.97
feet to a ½” iron pipe which marks the southwesterly corner of the herein
described parcel; thence turning and running N 00˚ 08’ 59” E along the westerly
line of the herein described parcel a distance of 90.76 feet to a ½” iron pipe;
thence continuing N 00˚ 08’ 59” E a distance of 114.3 feet to an iron bolt;
thence N 89˚ 38’ 53” W a distance of 26.21 feet to a point; thence N 00˚ 47’ 37”
E a distance of 170.5 feet to the point and place of beginning (POB).

 

TRACT I, PARCEL THREE: ORVIS INN DEDICATED OPEN SPACE

 

Being those lands and premises shown as Tract I, Parcel Three: Orvis Inn
Dedicated Open Space on a survey recorded at Map Book           Slide          
of the Manchester Land Records entitled “ALTA/ACSM LAND TITLE SURVEY, Lands of
HEI EQUINOX, LLC, Manchester, VT 05254” prepared by BLAZE DESIGN INC, dated 8
October 2015, last revised                  , 2015, and more particularly
depicted therein as follows:

 

Commencing at an iron pipe which marks the northeasterly corner of the herein
described parcel and the northwesterly corner of “Tract I, Parcel Four: Lodge
Condominium Dedicated Open Space” as shown on said survey; thence running S 07°
40’ W along the easterly line of the herein described parcel and the westerly
line of “Tract I, Parcel Four: Lodge Condominium Dedicated Open Space” as shown
on said survey, a distance of 242.22 feet to an iron pipe which marks the
southeasterly corner of the herein described parcel and the southwesterly corner
of “Tract I, Parcel Four: Lodge Condominium Dedicated Open Space”; thence
turning and running N 82˚ 28’ W along the southerly line of the herein described
parcel a distance of 211.5 feet to a 3”x6” marble monument; thence continuing
along the southerly line of the herein described parcel N 82˚ 28’ W a distance
of 475 feet to an iron rebar; thence continuing along the southerly line of the
herein described parcel N 82˚ 35’ W a distance of 106 feet to an iron rebar
which marks the southwesterly corner of the herein described parcel; thence
turning and running along the westerly line of the herein described parcel N 30˚
53’ E a distance of 115.5 feet to an iron pipe; thence continuing along the
westerly line of the herein described parcel N 27˚ 08’ E a distance of 127 feet
to an iron pipe which marks the northwesterly corner of the herein described
parcel; thence turning and running along the northerly line of the herein
described parcel S 84˚ 23’ E a distance of 320 feet to a point which marks the
southwesterly corner of “Tract I, Parcel One: Equinox Hotel” as shown on said
survey; thence continuing S 84˚ 23’ E along the southerly side of “Tract I,
Parcel One: Equinox Hotel” and the northerly line of the parcel herein
described, a distance of 385 feet to the point and place of beginning (POB).

 

TRACT I, PARCEL FOUR: LODGE CONDOMINIUM DEDICATED OPEN SPACE

 

B-3


 

Being those lands and premises shown as Tract I, Parcel Four: Lodge Condominium
Dedicated Open Space on a survey recorded at Map Book           Slide
         of the Manchester Land Records entitled “ALTA/ACSM LAND TITLE SURVEY,
Lands of HEI EQUINOX, LLC, Manchester, VT 05254” prepared by BLAZE DESIGN INC,
dated 8 October 2015, last revised                   2015, and more particularly
depicted therein as follows:

 

Commencing at a 6”x6” marble monument, found 30” above grade, which marks the
northwesterly corner of lands now or formerly of G. Gail and the northeasterly
corner of the herein described parcel; thence running S 07˚ 40’ W a distance of
243.3 feet to a 6”x6” marble monument which marks the southeasterly corner of
the herein described parcel; thence turning and running N 84˚ 08’ W along the
southerly line of the herein described parcel, a distance of 337 feet to an iron
pipe which marks the southwesterly corner of the herein described parcel; thence
turning and running N 07˚ 40’ E along the westerly line of the herein described
parcel and the easterly line of “Tract I, Parcel Three: Orvis Inn Dedicated Open
Space”, a distance of 242.22 feet to an iron pipe which marks the northwesterly
corner of the herein described parcel and the northeasterly corner of “Tract I,
Parcel Three: Orvis Inn Dedicated Open Space”; thence turning and running S 84˚
23’ E along the southerly side of “Tract I, Parcel One: Equinox Hotel” and the
northerly line of the herein described parcel, a distance of 337 feet to the
point and place of beginning (POB).

 

PARCEL FIVE - EQUINOX MOUNTAIN AND EQUINOX POND LANDS

 

Being all and the same lands shown on a survey map recorded at Map Slide 2-147A
of the Manchester Land Records entitled “Lands of Equinox Resort Associates.
L.P. Mountain Land” prepared by W. Byrd LaPrade dated December 6, 1999 and
revised January 6, 2000, June 1, 2000, and June a, 2000, and being those lands
and premises shown as Parcel Five: Equinox Mountain and Equinox Pond Lands on a
survey recorded at Map Book           Slide          of the Manchester Land
Records entitled “ALTA/ACSM LAND TITLE SURVEY, Lands of HEI EQUINOX, LLC,
Manchester, VT 05254” prepared by BLAZE DESIGN INC, dated 8 October 2015, last
revised                   2015, and more particularly depicted thereon and more
particularly described as follows:

 

Commencing at an iron pipe found, which pipe is North 60° East 4. 95 feet from a
24.2” DBH sugar maple- nail set 1.7’ above the ground, the base stump of which
is painted red and flagged and also South 40° W 2.45 feet from a 20.2’’ DBH
sugar maple- nail set 2.4’ above the ground and painted red and flagged, said
pipe marks a corner of lands now or formerly of Southern Vermont Artists, Inc.
and a northeasterly corner of the lands herein described; thence following a
coordination line on the westerly boundary of lands now or formerly of Southern
Vermont Artists, Inc., which coordination line has the bearing S 13° 32’ 50” W a
distance of 1559.2 feet to an iron pipe found, said distance including a portion
of 194 feet, more or less, which follows along a fence; thence continuing south
a distance of 581 feet, more or less, which follows said fence to an iron pipe
found, and has a coordination line of S 13° 54’ W and a distance of 570.9 feet;
thence N 79° 56’ 30’’ W for a distance of 72.8 feet to an iron pipe found;
thence heading south, following the line of said fence for a distance of 1484
feet, more or less, to an iron pipe found, said line running along the westerly
boundary of lands now or formerly of Swanson and having a coordination line with
the bearing of S 10° 41’ 30’’ W and a distance of 1469 feet to an iron pipe
found; thence along the easterly boundary of Glebe land from the Protestant
Episcopal Society and the westerly boundary of lands now or formerly of Charles
and Sarah D. Campbell, lands now or formerly of Frank Thompson, Sr., Lorraine F.
Thompson, and Edward Thompson, and lands now or formerly of Frank L.
Thompson, Jr., lands now or formerly of Frank Thompson. Sr., Lorraine F.
Thompson, and Edward Thompson S 15° 23’ 20” W for a distance of 1207.1 feet to
an iron pipe found; thence running S 74° 03’ 10” E for a distance of 1178.6 feet
along lands now or formerly of Frank Thompson, Sr., Lorraine F. Thompson, Frank
Thompson, Jr., and Edward L, Thompson, and lands now or formerly of Edward L.
Thompson, to an iron pipe found in a stonewall; thence proceeding N 14° 36’ 40”
E a distance of 804.1 feet along the lands now or formerly of said Edward L.
Thompson, Frank L. Thompson, Jr. and Lester H.

 

B-4


 

Thompson to an iron pipe found; thence running S 74 ° 57’ 40” E a distance of
1004.7 feet along lands now or formerly of Charles and Sarah D. Campbell, to an
iron pipe found; thence continuing along lands now or formerly of said Campbell.
N 10° 04’ 30” E a distance of 429.3 feet to a point at the end of a stone wall;
thence along lands now or formerly of Fee and Swanson and following a stone wall
along a bearing of S 75° 05’ 30” E a distance of 898.7 feet to an iron pipe
found; thence along lands now or formerly of the Trustees of Burr & Burton
Seminary, S 11° 33’ W, a distance of 1240 feet to an iron pipe found at the
beginning of a stone wall; thence running along said stone wall and along lands
now or formerly of the Town of Manchester, N 75° 46’ 45” W, a distance of 416.5
feet to an iron pipe found at the end of a stone wall; thence heading N 74° 47’
W a distance of 175.9 feet along lands of the Town of Manchester to a marble
monument found; thence following a wire fence along the bearing of N 14° 26’ 35”
W for a distance of 296.6 feet along lands of the Town of Manchester Water
Company to a found marble monument; thence turning and running along a wire
fence and along the northerly boundary of lands now or formerly of the Town of
Manchester Water Co., S 67° 20’ 10’’ W a distance of 275.8 feet to a found
marble monument; thence continuing along said fence and the westerly boundary of
lands of the Town of Manchester Water Co. on a bearing of S 04 ° 03’ 30” W for a
distance of 260.4 feet to a found marble monument; thence continuing on a
bearing S 05° 47’ 20” W a distance of 54.9 feet to a point in a stone wall;
thence continuing S 12° 54’ 40’’ W a distance of 214.4 feet along said stone
wall to an iron pipe found; thence S 12º  44’ 40” W a distance of 49.2 feet to a
found marble monument at the southwesterly boundary of West Union Street; thence
along a wire fence and lands now or formerly of Scudder, N 84° 57’ 10” W a
distance of 400.9 feet to a found marble monument at the beginning of a stone
wall; thence along lands now or formerly of Scudder and Garay the following two
courses and distances: S 20° 05’ 10’’ W a distance of 297 feet along a stone
wall to a point in said stone wall; S 12° 20’ 10’’ W for a distance of 417.4
feet along lands now or formerly of Garay and said stone wall to a found marble
monument; thence S 76° 51’ E a distance of 434.4 feet along lands now or
formerly of Garay and the northern edge of Boynton Lane, so-called, to a found
marble monument; thence S 11° 23’ 40” W a distance of 72.8 feet along lands now
or formerly of Cutler to a found marble monument; thence S 73 ° 04’ E for a
distance of 475.7 feet along a stone wall and along the lands now or formerly of
Cutler to a found marble monument; thence along lands now or formerly of Peter
and Christine K. Keelan, S 68° 22’’ 40” E a distance of 164.9 feet to a found
marble monument; thence S 56° 04’ W a distance of 19.9 feet along the Prospect
Street right of way to a point; thence along the southerly line of said Boynton
Lane and along lands now or formerly of Lombard, N 68° 22’ 40” W for a distance
of 152.3 feet to a found marble monument; thence along lands now or formerly of
George Roberts Clay, N 73° 03’ 40’’ W a distance of 474 feet to an iron pipe
found; thence continuing along lands now or formerly of said Clay, N 83° W  a
distance of 75.9 feet to a rock chiseled with a red ‘‘X’’; thence continuing N
74° 26’ 30” W 359.4 feet along lands now or formerly of Jahnsen to an iron rebar
found; thence along a stone wall and along a westerly line of lands of Jahnsen,
S 20° 15’ 10’’ W a distance of 362.4 feet to an iron rebar found; thence along
lands now or formerly of Swinerton, S 20° 07’ W a distance of 418 feet along a
stone wall to an iron pipe found at the end of said stone wall; thence along the
northerly edge of Equinox Pond Road, so- called, and along lands now; or
formerly of Swinerton, Clift and Shaw, S 71° 18’ 45” E for a distance of 1006
feet, more or less, to the westerly edge of Prospect Street, so called; thence
along the Prospect Street right of way S 17 ° 4 4’ 25” W a distance of 33. 0
feet to an iron pipe found; thence along lands now or formerly of Nichols,
Maurer and West, N 72° 15’ 35’’ W a distance of 1000 feet, more or less, along a
stone wall in part to a point in said stone wall; thence continuing along lands
now or formerly of Frederick and Constance West, the following six courses and
distances:

 

N 77° 46’ 10’’ W for a distance of 158.5 feet along a stone wall to a maple
tree;

 

S 41° 06’ 10’’ W a distance of 145.3 feet along a stone wall to an iron pipe
found;

 

S 17° 13’ W a distance of 223.8 feet along a stone wall to a found marble
monument;

 

S 19° 10’ 30’’ W a distance of 33.8 feet along said stone wall to an iron pipe
found;

 

S 18° 07’ 10’’ W for a distance of 205.7 feet along a stone wall in part to an
iron pipe found;

 

B-5


 

S 19° 20’ 20’’ W a distance of 196.5 feet to an iron pipe found;

 

thence following a wire fence along the westerly boundary of lands now or
formerly of said Wests, Brian and Jean Knight, and Kurt M. and Peggy M.
Anderson, Trustees, S 17° 48’ 30’’ W for a distance of 383.4 feet to an iron
pipe found in a stone wall, said pipe marking a southeasterly corner of the
parcel herein described; thence along lands now or formerly of Hageman and Flood
the following four courses and distances:

 

 

 

N 74° 41’ 50’’ W a distance of 399.3 feet along a stone wall to a point:

 

S 79° 23’ 50’’ W a distance of 139.5 feet along said stone wall to a point at
the end of said stone wall;

 

N 85° 59’ W a distance of 254.5 feet to a point;

 

N 64 35’ 20” W a distance of 24.9 feet to a point; thence along a coordination
line N 40° 30’ 50’’ W for a distance of 200.9 feet to an iron pipe found, said
line pertaining to the property line which runs along the south side of the
travel way, as shown on said survey; thence along lands now or formerly of the
New England Forestry Foundation and lands now or formerly of Hodges, N 09° 26”
20’ W a distance of 244 feet to a found marble monument; thence along lands now
or formerly of Hodges the following three courses and distances:

 

N 04°45’ 20’’ W a distance of 104.5 feet to a point;

 

N 18° 18’40” E a distance of 99.4 feet to a point;

 

N 26° 32’ 25’’ E a distance of 410.2 feet to a point at the end of a stone wall;
thence along lands now or formerly of Hodges, Trustees of the Burr & Burton
Seminary. New England Forestry Foundation and Armon, the following three courses
and distances:

 

N 74° 12’ 30’’ W a distance of 2013 feet, more or less, along a stone wall in
part to a point:

 

N 13° 35’ 30” E a distance of 24.4 feet, more or less, to a point;

 

N 76° 09’ 30” W a distance of 2871 feet, more or less, to a point; thence along
lands now or formerly of Hodges the following ten courses and distances:

 

N 13° 50’ 30” E a distance of 330 feet, more or less, to a point;

 

N 76° 09’ 30” W a distance of 825 feet, more or less, to a point;

 

N 14 ° 05’ 30” E a distance of 907.5 feet, more or less, to a point;

 

N 14° 08’ 30” E a distance of 165 feet, more or less, to a point;

 

N 06° 38’ 30” E a distance of 247.5 feet, more or less, to a point;

 

N 00° 38’ 30” E a distance of 247.5 feet, more or less, to a point;

 

N 09° 37’ 20” W a distance of 231 feet, more or less~ to a point;

 

N 14 ° 37’ 20” W a distance of 247.5 feet, more or less, to a point;

 

B-6


 

N 4 4 ° 07’ 20” W a distance of 165 feet, more or less, to a point;

 

N 75° 03’ 10” W a distance of 360 feet to an iron pipe found; thence along lands
now or formerly of the Carthusian Foundation of America, Inc. the following four
courses and distances:

 

N 14 ° 56’ 50” E a distance of 198 feet, more or less, to a point;

 

N 53° 03’ 20’ E a distance of 4999.5 feet to an iron pipe found;

 

N 52° 43’ 40’’ W a distance of 715.7 feet to an iron pipe found;

 

N 46° 28’ 40” E a distance of 689.4 feet to an iron pipe found, said iron pipe
marking a northwesterly corner of the parcel herein described; thence along a
southerly boundary of lands now or formerly of Southern Vermont Artists. Inc.
and a northerly line of the herein described parcel, S 74°49’ 30” E a distance
of 3219.9 feet to an iron pipe found, said iron pipe marking the point and place
of beginning.

 

TOGETHER WITH a seventy-five-foot right of way and a fifty-foot right of way
across lands of the Town of Manchester from West Union Street to the
above-described parcel of land as reserved by Francesco Galesi in a deed to the
Town of Manchester dated October 19, 1984 and recorded In Book 99, Page 498, of
the Manchester Land Records in accordance with the terms and provisions thereof.

 

TRACT I, PARCEL SIX: RETAIL PARCELS

 

Being those lands and premises shown as Tract I, Parcel Six: Retail Parcels on a
survey recorded at Map Book           Slide           of the Manchester Land
Records entitled “ALTA/ACSM LAND TITLE SURVEY, Lands of HEI EQUINOX, LLC,
Manchester, VT 05254” prepared by BLAZE DESIGN INC, dated 8 October 2015, last
revised                  , 2015, and more particularly depicted therein as
follows:

 

Equinox Junior Retail Parcel

 

Commencing at an unmarked point on the southerly side of Union Street which
marks the northeasterly corner of lands now or formerly of C.F. Orvis Co., Inc.;
thence running S 00˚ 04’ 00” W a distance of 95.4 feet to a point which marks
the southeasterly corner of said Orvis; thence N 87˚ 59’ 40” W a distance of
43.25 feet to a point which marks the southwesterly corner of said Orvis; thence
N 00˚ 05’ 40” E a distance of 93.47 feet to a 1” iron pipe which marks the
northwesterly corner of said Orvis; thence S 89˚ 26’ 48” W along the southerly
line of Union Street a distance of 114.96 feet to a 1” iron pipe which marks the
northwesterly corner of the herein described parcel and the northeasterly corner
of lands now or formerly of Labrador, LLC; thence running along the westerly
line of the herein described parcel and the easterly line of said Labrador, LLC
S 01˚ 20’ 52” W a distance of 165.85 feet to a 1” iron pipe which marks the
southwesterly corner of the herein described parcel; thence running S 89˚ 02’
58” E along the southerly line of the herein described parcel a distance of
144.2 feet to a ½” iron rebar; thence S 89˚ 38’ 53” E along the northerly line
of “Tract II, Parcel Two: Dormy/Corbally House” as shown on said survey, a
distance of 57.32 feet to a point which marks the southeasterly corner of the
herein described parcel; thence turning and running N 00˚ 47’ 37” E along the
easterly line of the herein described parcel a distance of 170.5 feet to a point
on the southerly line of Union Street, which marks the northeasterly corner of
the herein described parcel; thence S 89˚ 26’ 48” W along the southerly side of
Union Street a distance of 41.82 feet to the point and place of beginning (POB).

 

Retail and Office Building Complex

 

Commencing at an unmarked point on the northerly side of Union Street, near the
southeast corner of the Courthouse, and which marks the southwesterly corner of
the herein described parcel; thence along the easterly line of lands now or
formerly of The County of Bennington and lands now or formerly of the

 

B-7


 

Village of Manchester, N 03˚ 01’ 04” E a distance of 72.98 feet to a 6”x6”
marble monument, 11” above grade, which marks the northwesterly corner of the
herein described parcel; thence along the southerly line of lands now or
formerly of the First Congregational Church of Manchester, N 89˚ 58’ 45” E a
distance of 97.48 feet to a point; thence along the easterly line of said First
Congregational Church N 01˚ 54’ 34” W a distance of 174.43 feet to a ¾” iron
pipe; thence N 85˚ 23’ 19” W a distance of 75.19 feet to a 6”x6” marble
monument, found 8” above grade, which marks the northeasterly corner of the
herein described parcel; thence along the easterly line of the herein described
parcel and a westerly line of “Golf Course Lands North of Union Street” of
“Tract I, Parcel Two: Equinox Golf Course” as shown on said survey, S 00˚ 37’1
3” W a distance of 245.7 feet to an iron pipe on the northerly side of Union
Street which marks the southeasterly corner of the herein described parcel;
thence N 88˚ 27’ 54” W along the northerly side of Union Street a distance of
168 feet to the point and place of beginning (POB).

 

 

Tract II

 

Being the lands and premises conveyed to OLY Equinox Holdings, LLC a Delaware
limited liability company by Warranty Deed of ERA Holdings, Inc. dated June 15,
2000 and recorded on June 22, 2000 in Book 188, Page 115 of the Manchester Land
Records and more particularly described as follows;

 

TRACT II, PARCEL ONE: BURR AND BURTON HOUSE

 

Being those lands and premises shown as Tract II, Parcel One: Burr And Burton
House on a survey recorded at Map Book          , Slide           of the
Manchester Land Records entitled “ALTA/ACSM LAND TITLE SURVEY, Lands of HEI
EQUINOX, LLC, Manchester, VT 05254” prepared by BLAZE DESIGN INC, dated 8
October 2015, last revised                  , 2015, and more particularly
depicted therein as follows:

 

Commencing at a 1” iron pipe on the southerly side of Williams Street which
marks the northwesterly corner of the herein described parcel; thence S 86˚ 30’
01” E along the southerly side of Williams Street a distance of 152.11 feet to a
1” iron pipe which marks the northeasterly corner of the herein described parcel
and the northwesterly corner of lands now or formerly of Burr & Burton Academy;
thence S 02˚ 38’ 13” W a distance of 163.23 feet to a ¾” iron pipe which marks
the southeasterly corner of the herein described parcel; thence turning and
running N 87˚ 28’ 01” W a distance of 114.86 feet to a 1” iron pipe which marks
the southwesterly corner of the herein described parcel; thence turning and
running N 18˚ 50’ 27” W a distance of 100.72 feet to a 1” iron pipe; thence N
02˚ 20’ 58” E a distance of 72 feet to the point and place of beginning (POB).

 

TRACT II, PARCEL TWO: DORMY/CORBALLY HOUSE

 

Being those lands and premises shown as Tract II, Parcel Two: Dormy/Corbally
House on a survey recorded at Map Book           Slide           of the
Manchester Land Records entitled “ALTA/ACSM LAND TITLE SURVEY, Lands of HEI
EQUINOX, LLC, Manchester, VT 05254” prepared by BLAZE DESIGN INC, dated 8
October 2015, last revised                  , 2015, and more particularly
depicted therein as follows: Commencing at a ½” iron rebar which marks the
northwesterly corner of the herein described parcel; thence running S 00˚ 55’
21” E along the westerly line of the herein described parcel a distance of 70.83
feet to a 1” iron pipe; thence S 02˚ 58’ 07” E a distance of 44.14 feet to a
point which marks the southwesterly corner of the herein described parcel;
thence running N 89˚ 56’ 24” E a distance of 79.8 feet to a ½” iron pipe which
marks the southeasterly corner of the herein described parcel; thence N 00˚ 08’
59” E along a westerly line of “Golf Course Lands South of Union Street” of
“Tract I, Parcel Two: Equinox Golf Course” as shown on said survey,  a distance
of 114.3 feet to an iron bolt which marks the northeasterly corner of the herein
described parcel; thence turning and running N 89˚ 38’ 53” W 26.21 feet to a
point; thence N 89˚ 38’ 53” W a distance of  57.32 feet to the point and place
of beginning (POB).

 

B-8


 

TRACT III:

 

Being the lands and premises conveyed to HEI Equinox, LLC by Corrective
Trustee’s Warranty Deed of Bruce N. Duff and Margaret B. Duff, in their
capacities as Trustees of the Margaret B. Duff Trust udt January 5, 1990, of the
Bruce N. Duff Trust udt January 5, 1990 and of the Duff Family Trust udt
December 24, 1989, and Bruce N. Duff and Margaret B. Duff individually dated
June 25, 2008 and recorded in Book 282, Page 777 of the Manchester Land Records
and more particularly described as follows

 

TRACT III: 1811 HOUSE

 

Being those lands and premises shown as Tract III: 1811 House on a survey
recorded at Map Book          , Slide           of the Manchester Land Records
entitled “ALTA/ACSM LAND TITLE SURVEY, Lands of HEI EQUINOX, LLC, Manchester, VT
05254” prepared by BLAZE DESIGN INC, dated 8 October 2015, last revised
                 ,  2015, and more particularly depicted therein as follows:

 

Commencing at a capped iron rod which marks the northwesterly corner of lands
now or formerly of the First Congregational Church of Manchester and the
southwesterly corner of the herein described parcel; thence N 04˚ 21’ 37” E a
distance of 36.5 feet to a capped iron rod; thence N 87˚ 11’ 23” W a distance of
39.5 feet to a point in the easterly side of a marble walkway; thence N 03˚ 15’
45” E a distance of 79.93 feet to a point; thence N 06˚ 24’ 44” E a distance of
88.36 feet to a point; thence N 35˚ 47’ 38” E a distance of 122.42 feet to a
capped iron rod; thence turning and running S 56˚ 25’ 13” E a distance of 125.59
feet to a marble monument; thence turning and running N 36˚ 41’ 24” E a distance
of 58.68 feet to a capped iron rod; thence turning and running S 56˚ 29’ 34” E a
distance of 89.03 feet to a marble monument; thence S 87˚ 36’ 00” E a distance
of 256.52 feet to a capped iron rod which marks the northeasterly corner of the
herein described parcel; thence turning and running S 03˚ 25’ 25” W a distance
of 128.03 feet to a capped iron rod; thence N 88˚ 39’ 21” W a distance of 17.8
feet to a capped iron rod; thence S 03˚ 36’ 59” W a distance of 59.2 feet to an
iron pipe; thence continuing S 03˚ 36’ 59” W a distance of 55.29 feet to a
capped iron rod; thence turning and running N 88˚ 39’ 40” W a distance of 119.77
feet to a capped iron rod; thence S 01˚ 20’ 20” W a distance of 5 feet to a
marble monument; thence running N 87˚ 46’ 12” W a distance of 124.13 feet to a
½” iron pipe; thence S 01˚ 19’ 44” E a distance of 42.26 feet to a 6”x6” marble
monument, 8” above grade; thence N 85˚ 23’ 19” W a distance of 75.19 feet to a
¾” iron pipe; thence N 00˚ 44’ 58” W a distance of 45.06 feet to a ¾” iron pipe;
thence turning and running N 88˚ 13’ 05” W a distance of 58.64 feet to a point;
thence N 87˚ 11’ 23” W a distance of 30.4 feet to a point; thence N 87˚ 11 ‘23”
W a distance of 79.57 feet to the point and place of beginning (POB).

 

TRACT IV: EQUINOX LODGE CONDOMINIUMS)

 

Parcel One

 

Being all and the same lands and premises conveyed to HEI Equinox, LLC by
Warranty Deed of Brokdik, LLC dated August 26, 2008 and recorded August 27, 2008
in Book 283, Instrument 149, Page 636 of the Manchester Land Records and more
particularly described as follows; Being all and the same lands and premises
conveyed to Brokdik, LLC by Warranty Deed of Howard A. Wechsler, Arthur B.
Silverman, Irwin Singer, Herbert G. August, Jr. and Walter A. Hersom dated
January 4, 2001 and recorded January 8, 2001 in Book 193, Page 143 of the
Manchester Land Records.

 

Being the same premises conveyed to Herbert G. August, Jr., Walter A. Hersom,
Arthur B. Silverman, Irwin Singer and Howard A. Wechsler by Apartment Deed of
Elmer R. Craw dated January 20, 1989 and recorded February 8, 1989 in Book 125
at Page 119 of the Town of Manchester land Records.

 

Being Apartment Unit Number 8 in Building A in the Equinox Lodge Condominium
together with the ten percent (10%) undivided interest of the Grantor in and to
the Common Area appurtenant to said

 

B-9


 

Apartment Unit, and as set forth in Exhibit “G” to the Declaration.

 

Parcel Two

 

Being all and the same lands and premises conveyed to HEI Equinox, LLC by
Warranty Deed of David M. Buicko dated August 26, 2008 and recorded August 27,
2008 in Book 283, Instrument 163, Page 668 of the Manchester Land Records and
more particularly described as follows:

 

Being all and the same lands and premises conveyed to David M. Buicko by
Apartment Unit Deed of Francesco Galesi dated August 22, 1985 and recorded
August 23, 1985 in Book 102, Page 321 of the Manchester Land Records and therein
described as follows:

 

Being Apartment Unit Number 2 in Building 1, Section B, the Equinox Lodge
Condominium, together with a ten percent (10%) undivided interest in and to the
Common Area and facilities appurtenant to said Apartment Unit, and as set forth
in Exhibit “G” to the Declaration.

 

Parcel Three

 

Being all and the same lands and premises conveyed to HEI Equinox, LLC by
Warranty Deed of Lois Wechsler, Norman Ellenbogen, Arthur Silverman, Hebert
August, Sidney-Balick and Selena Balick dated August 22, 2008 and recorded
August 27, 2008 in Book 283, Instrument 171, Page 685 of the Manchester Land
Records and more particularly described as follows:

 

Being all and the same lands and premises conveyed to Walter Hersom, Howard
Wechsler, Norman Ellenbogen, Arthur Silverman and Herbert August by Warranty
Deed of Leonard J. Petruzzi and Rosemary S. Petruzzi dated August 30, 1995 and
recorded September 1, 1995 in Book 158, Page 170 of the Manchester Land Records.

 

The undivided 1/5 interest of Walter Hersom was conveyed to Nancy S. Hersom,
Trustee of the Walter Hersom Revocable Trust dated March 1, 2000, by a Decree of
Partial Distribution in the Estate of Walter A. Hersom dated May 12, 2005 and
recorded June 3, 2005 in Book 254 at Instrument 116, Page 0593 of the Manchester
Land Records and subsequently conveyed to Sidney and Selena Balick by Deed dated
May 14, 2005 and recorded June 3, 2005 in Book 254, Page 118 of the Manchester
Land Records and re-recorded on August 27, 2008 at Book 283, Page 673 as
Instrument 165 of the Manchester Land Records.

 

The undivided 1/5 interest of Howard Wechsler was conveyed to Lois Wechsler by
Deed recorded at Book 222, Page 122 of the Manchester Land Records.

 

Being Apartment Unit Number 7 in Building 1, Section A, the Equinox Lodge
Condominium, together with a ten percent (10%) undivided interest in and to the
Common Area and facilities appurtenant to said Apartment Unit, and as set forth
in Exhibit “G” to the Declaration.

 

Parcel Four

 

Being all and the same lands and premises conveyed to HEI Equinox, LLC by
Warranty Deed of Sylvia Freedman dated August 26, 2008 and recorded August 27,
2008 in Book 283, Instrument 160, Page 662 of the Manchester Land Records and
more particularly described as follows:

 

Being all and the same lands and premises conveyed to Jacob Freedman, since
deceased, and Sylvia Freedman by Apartment Unit Deed of Richard C. Anderson and
Ingrid S. Anderson, recorded October 21,1991 in Book 138, Page 226 of the
Manchester Land Records.

 

Being Apartment Unit Number 1 in Building 1, Section B in the Equinox Lodge
Condominium together with the ten percent (10%) undivided interest of the
Grantor in and to the Common Area appurtenant to

 

B-10


 

said Apartment Unit, and as set forth in Exhibit “G” to the Declaration.

 

Parcel Five

 

Being all and the same lands and premises conveyed to HEI Equinox, LLC by
Warranty Deed of Gilland Family Limited Partnership August 22, 2008 and recorded
August 27, 2008 in Book 283, Instrument 154, Page 648 of the Manchester Land
Records and more particularly described as follows:

 

Being all and the same lands and premises conveyed to Gilland Family Limited
Partnership by Quitclaim Deed of Loretta K. Gilland dated March 13, 2000 and
recorded March 17, 2000 in Book 186, Page 186 of the Manchester Land Records and
therein described as follows:

 

Being all and the same lands and premises conveyed to Loretta K. Gilland by
Apartment Unit Deed of Francesco Galesi which deed is dated September 19, 1985
and recorded September 19, 1985 in Book 103 at Page 130 in the Land Records of
the Town of Manchester and therein more particularly described as follows:

 

The Apartment Unit, being Number 5 in Building 1, Section Ain the Equinox Lodge
Condominium, together with a ten percent (10%) undivided interest in and to the
Common Area appurtenant to said Apartment Unit, and as set forth in Exhibit “G”
to the Declaration.

 

Parcel Six

 

Being all and the same lands and premises conveyed to HEI Equinox, LLC by
Warranty Deed of Gregory G. Harris and Marianne Harris dated August 26, 2008 and
recorded August 27, 2008 in Book 283, Instrument 181, Page 708 of the Manchester
Land Records and more particularly described as follows:

 

Being all and the same lands and premises conveyed to Gregory G. Harris and
Marianne Harris by Apartment Unit Deed of Mark Driscoll and Susan Driscoll dated
August 26, 2004 and recorded August 30, 2004 in Book 245, Page 103 of the
Manchester Land Records.

 

Being Apartment Unit Number 3 in Building 1, Section A, the Equinox Lodge
Condominium, together with a ten percent (10%) undivided interest in and to the
Common Area and facilities appurtenant to said Apartment Unit, and as set forth
in Exhibit “G” to the Declaration.

 

Parcel Seven

 

Being all and the same lands and premises conveyed to HEI Equinox, LLC by
Warranty Deed of Christopher E. Rutken and Sharryl A. Rutken dated August 26,
2008 and recorded August 27, 2008 in Book 283,Page 654 of the Manchester Land
Records and more particularly described as follows:

 

Being all and the same lands and premises conveyed to Christopher E. Rutken and
Sharryl A. Rutken by the following deeds:

 

Executor’s Deed of Donald R. Mering and Alice C. Panitz, Co-Executors of the
Estate of Sanford I Panitz dated September 22, 2004 and recorded September 27,
2004 in Book 246, Page 72 of the Manchester Land Records; and

 

Warranty Deed of Alice Panitz dated September 22, 2004 and recorded
September 27, 2004 in Book 246,Page 73 of the Manchester Land Records; and more
particularly described as follows:

 

Being Apartment Unit Number 2 in Building 1, Section A, the Equinox Lodge
Condominium, together with a ten percent (10%) undivided interest in and to the
Common Area and facilities appurtenant to

 

B-11


 

said Apartment Unit, and as set forth in Exhibit “G” to the Declaration.

 

Parcel Eight

 

Being all and the same lands and premises conveyed to HEI Equinox, LLC by the
following deeds:

 

Warranty Deed of James S. Tagliaferri and Richard Schapiro dated August 26, 2008
and recorded August 27, 2008 in Book 283, Instrument 177, Page 700 of the
Manchester Land Records; and

 

Executor’s Deed of Richard Schapiro, Executor of the Estate of Harry Schapiro
dated August 25, 2008 and recorded August 27, 2008 in Book 283, Instrument 175,
Page 694 of the Manchester Land Records.

 

Said lands and premises are more particularly described as follows:

 

Being all and the same lands and premises conveyed to James S. Tagliaferri,
Harry Schapiro and Richard Schapiro by Apartment Unit Deed of Francesco Galesi
dated December 20, 1985 and recorded December 23, 1985 in Book 105, Page 39 of
the Manchester Land Records.

 

The Apartment Unit, being Number 4 in Building 1, Section Ain the Equinox Lodge
Condominium, together with a ten percent (10%) undivided interest in and to the
Common Area appurtenant to said Apartment Unit, and as set forth in Exhibit “G”
to the Declaration.

 

Parcel Nine

 

Being all and the same lands and premises conveyed to HEI Equinox, LLC by
Warranty Deed of Nelson Zackin dated August 26, 2008 and recorded August 27,
2008 in Book 283, Instrument 151, Page 642 of the Manchester Land Records and
more particularly described as follows

 

Being all and the same lands and premises conveyed to Neslon Zackin by Apartment
Unit Deed of Francesco Galesi dated September 20, 1985 and recorded
September 26, 1985 in Book 103, Page 180 of the Manchester Land Records.

 

Being Apartment Unit Number 6 in Building 1, Section A, the Equinox Lodge
Condominium, together with a ten percent (10%) undivided interest in and to the
Common Area and facilities appurtenant to said Apartment Unit, and as set forth
in Exhibit “G” to the Declaration.

 

The Equinox Lodge Condominium (the “Project”) is a condominium project organized
pursuant to the Condominium Ownership Act of Vermont (Vermont Statutes
Annotated, as amended, Chapter 15, title 27, ss 1302 to 1329) (the “Act”); and

 

The Declaration and Exhibits establishing the Project were recorded in the
Manchester Land Records in Book 101 at Page 483 (the “Declaration”) on July 30,
1985; and

 

The First Amendment to Declaration of The Equinox Lodge Condominium was recorded
in the Manchester Land Records in Book 103 at Page 127 (the “Amendment”) on
September 19,1985;and

 

The description of the land on which the Project is located is recorded as
Exhibit “A” to the Declaration and “Exhibit A Addition” in the Amendment, and
the address of the Property is the Equinox Lodge Condominium, Manchester,
Vermont; and

 

The use for which the apartment unit is intended is residential condominium and
the

 

B-12


 

restrictions on its use are more fully set forth in the declaration; and

 

The lot plan was recorded in the Manchester Land Records Map Book 7 on
July 30,1985; and the floor plan was recorded in the Manchester Land Records in
Map Book 7, on July 30, 1985.

 

Together with the rights, members, hereditaments and appurtenances to the
Apartment Unit belonging or in any way incident or appertaining thereto.

 

Parcel Ten

 

Being all and the same lands and premises conveyed to HEI Equinox, LLC by
Warranty Deed of Andrew M. Maggard, Jr. dated December 23, 2008 and recorded
January 12, 2009 in Book 285, Instrument 98, Page 424 of the Manchester Land
Records and more particularly described as follows:

 

Being all and the same lands and premises as conveyed to Andrew M. Maggard, Jr.
by Warranty Deed of Sydell Dormer dated August 30, 1989 and recorded August 30,
1989 in Book 129 at Page 104 of the Manchester Land Records.

 

Being all and the same lands and premises as conveyed to George T. Dormer and
Sydell Dormer by Warranty Deed of Francesco Galesi dated October 17, 1985 and
recorded November 15, 1985 at Book 104, Page 167 of the Manchester Land Records

 

Being Apartment Unit being Number 1, in Building 1, Section A in The Equinox
Lodge Condominium, together with a ten percent (10%) undivided interest in and
to the Common Area appurtenant to said Apartment Unit, and as set forth in
Exhibit “G” to the Declaration.

 

AS TO ALL UNITS

 

The Equinox Lodge Condominium (the “Project”) is a condominium project organized
pursuant to the Condominium Ownership Act of Vermont (Vermont Statutes
Annotated, as amended, Chapter 15, title 27, ss 1302 to 1329) (the “Act”); and

 

The Declaration and Exhibits establishing the Project were recorded in the
Manchester Land Records in Book 101 at Page 483 (the “Declaration”) on July 30,
1985; and

 

The First Amendment to Declaration of The Equinox Lodge Condominium was recorded
in the Manchester Land Records in Book 103 at Page 127 (the “Amendment”) on
September 19,1985;and

 

The description of the land on which the Project is located is recorded as
Exhibit “A” to the Declaration and “Exhibit A Addition” in the Amendment, and
the address of the Property is the Equinox Lodge Condominium, Manchester,
Vermont; and

 

The use for which the apartment unit is intended is residential condominium and
the restrictions on its use are more fully set forth in the declaration; and

 

The lot plan was recorded in the Manchester Land Records Map Book 7 on
July 30,1985; and

 

The floor plan was recorded in the Manchester Land Records in Map Book 7, on
July 30, 1985.

 

Together with the rights, members, hereditaments and appurtenances to the
Apartment Unit belonging or in any way incident or appertaining thereto.

 

The perimeter description of the Project is being those lands and premises shown
as Tract IV: Equinox

 

B-13


 

Lodge Condominiums on a survey recorded at Map Book           Slide          of
the Manchester Land Records entitled “ALTA/ACSM LAND TITLE SURVEY, Lands of HEI
EQUINOX, LLC, Manchester, VT 05254” prepared by BLAZE DESIGN INC, dated 8
October 2015, last revised                  , 2015, and more particularly
depicted therein as follows:

 

Commencing at a point which is on the westerly side of Main Street (Route 7A)
and on the centerline of a thirty foot right-of-way to the Equinox Lodge
Condominiums, and which marks the southeasterly corner of “Tract I, Parcel One:
Equinox Hotel” as shown on said survey; thence running N 85˚ 58’ 09” W a
distance of 258 feet to along the centerline of said right-of-way to a point;
thence N 19˚ 01’ 09” W a distance of 41.74 feet to a 1” iron pipe; thence
running along the northerly boundary of “Tract IV: Equinox Lodge Condominiums”
as shown on said survey, N 85˚ 58’ 09” W a distance of 185 feet to a 1” iron
pipe; thence turning and running along the westerly line of said Equinox Lodge
Condominiums, S 13˚ 28’ 32” W a distance of 266.92 feet to a 1” iron pipe ,
which marks the southwesterly corner of the herein described parcel; thence S
85˚ 34’ 05” E a distance of 254.2 feet to a 6”x6” marble monument, found 46”
above grade; thence turning and running N 02˚ 51’ 51” E a distance of 51 feet to
a point which marks the northwesterly corner of lands now or formerly of Taylor;
thence continuing N 02˚ 51’ 51” E, along the westerly line of lands now or
formerly of McCrossin, a distance of 74.2 feet to a point; thence N 04˚ 01’ 51”
E a distance of 86.5 feet to a point which marks the northwesterly corner of
lands now or formerly of McCrossin; thence turning and running S 85˚ 58’ 09” E a
distance of 251.5 feet to a ½” iron pipe which marks the northeasterly corner of
lands now or formerly of said McCrossin; thence turning and running N 04˚ 01’
51” E along the westerly side of Main Street (Route 7A) a distance of 15 feet to
the point and place of beginning (POB).

 

Tract V:

 

Being the same lands and premises conveyed to OLY Equinox Holdings, LLC by
Warranty Deed of Frederic F. Taylor, dated and recorded March 17, 2003, in Book
222, Page 90 of the Manchester Vermont Land Records and more particularly
described as follows:

 

TRACT V: FORMER JOHNNY APPLESEED BOOKSTORE

 

Being those lands and premises shown as Tract V: Former “Johnny Appleseed Book
Store” on a survey recorded at Map Book          , Slide           of the
Manchester Land Records entitled “ALTA/ACSM LAND TITLE SURVEY, Lands of HEI
EQUINOX, LLC, Manchester, VT 05254” prepared by BLAZE DESIGN INC, dated 8
October 2015, last revised                  , 2015, and more particularly
depicted therein as follows:

 

A certain piece of land situated in Manchester, in the County of Bennington and
State of Vermont, described as follows, viz:

 

Beginning at a ¾” iron pipe on the west side of Route 7A which point marks the
northeast corner of the herein described parcel and S 04˚04’01” West 197.86 feet
from a 1/2” iron pipe marking the northeast corner of “Tract I, Parcel One:
Equinox Hotel” as shown on said survey; Thence running the following 3 courses
and distances along lands of the said HEI Equinox LLC:

 

N 85˚ 42’ 56” W 63.2 feet to a point;

S 04˚ 04’ 04” W 33.2 feet to an iron pipe found;

S 85˚ 56’ 56” E 63.2 feet to an iron pipe found in the West side of the right of
way of Main Street (Route 7A);

 

Thence N 04˚04’ 01” E 63.2 feet along the northerly side of Main Street a
distance of 32.94 feet to the point and place of beginning (POB); containing
0.05 acres be the same more or less.

 

B-14


 

EXHIBIT C

 

PENDING OR THREATENED LITIGATION

 

C-1


 

EXHIBIT D

 

SCHEDULE OF LEASES AND RELATED MATTERS

 

D-1


 

EXHIBIT E

 

ONGOING TAX APPEALS

 

None.

 

E-1


 

EXHIBIT F

 

HOTEL CONTRACTS AND RELATED MATTERS

 

SERVICE AGREEMENTS

 

 

CONTRACTS

 

F-1


 

EXHIBIT G

 

FORM OF DEED

 

LIMITED WARRANTY DEED

 

G-1


 

EXHIBIT H

 

FORM OF BILL OF SALE

 

H-1


 

EXHIBIT I

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

I-1


 

EXHIBIT J

 

FORM OF CERTIFICATION OF NON FOREIGN STATUS

 

J-1


 

EXHIBIT K

 

FORM OF 1099 DESIGNATION

 

K-1


 

EXHIBIT L

 

ALLOCATION OF TRANSACTION COSTS AND EXPENSES

 

L-1


 

EXHIBIT M

 

PRO FORMA

 

M-1


 

EXHIBIT N

 

DOCUMENTS AND FINANCIAL INFORMATION REQUIRED BY MCGLADREY

 

N-1


 

EXHIBIT O

 

FORM OF AUDIT REPRESENTATION LETTER

 

O-1


 

EXHIBIT P

 

DILIGENCE MATERIAL

 

P-1


 

EXHIBIT Q

 

VIOLATIONS OF LEGAL REQUIREMENTS

 

Q-1


 

EXHIBIT R

 

MATERIAL PERMITS

 

R-1


 

EXHIBIT S

 

ONGOING CAPITAL IMPROVEMENTS

 

S-1


 

EXHIBIT T

 

EMPLOYEE CENSUS

 

T-1


 

EXHIBIT U

 

FORM OF ESTOPPEL

 

U-1


 

EXHIBIT V-1

 

COMP CERTIFICATES

 

V-1


 

EXHIBIT V-2

 

GOLF CERTIFICATES

 

V-2


 

EXHIBIT V-3

 

GIFT CARDS

 

V-3


 

EXHIBIT W

 

MATERIAL FRANCHISE TERMS

 

W-1


 

EXHIBIT X

 

PURCHASE PRICE ALLOCATION

 

X-1